             Case 1:18-cv-02364-DKC Document 44-1 Filed 01/25/19 Page 1 of 159




                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MARYLAND



CITY OF COLUMBUS
90 W. Broad St.
Columbus, OH 43215;

MAYOR AND CITY COUNCIL OF
   BALTIMORE
100 N. Holliday St., Suite 101
Baltimore, MD 21202;

CITY OF CINCINNATI
City Hall, Room 214
801 Plum St.
Cincinnati, OH 45202;

CITY OF CHICAGO
121 N. Lasalle St., Room 600
Chicago, IL 60602;

CITY OF PHILADELPHIA
1515 Arch St., 17th Floor
Philadelphia, PA 19102;

STEPHEN VONDRA
c/o Democracy Forward Foundation
1333 H St. NW
Washington, DC 20005; and

BONNIE MORGAN
c/o Democracy Forward Foundation
1333 H St. NW
Washington, DC 20005;

              Plaintiffs,

       vs.                                    Case No. 18-cv-2364   Formatted: Indent: First line: 0.74"

DONALD J. TRUMP, in his official capacity
  as President of the United States of
  America,
            Case 1:18-cv-02364-DKC Document 44-1 Filed 01/25/19 Page 2 of 159




                                                                Formatted: Tab stops: 3.25", Centered + 6.5", Right +
                                                                Not at 1.8"

1600 Pennsylvania Ave. NW
Washington, DC 20500;

                                                                Formatted: Indent: Left: 0", Hanging: 0.25"
ALEX M. AZAR, II, in his official capacity                      Formatted: Space Before: 0 pt
   as Secretary of the United States
   Department of Health and Human
   Services,
200 Independence Ave. SW
Washington, DC 20201;

UNITED STATES DEPARTMENT OF
   HEALTH AND HUMAN SERVICES
200 Independence Ave. SW
Washington, DC 20201;

SEEMA VERMA, in her official capacity as
   Administrator of the Centers for Medicare
   and Medicaid Services,
7500 Security Blvd.
Baltimore, MD 21244; and the

CENTERS FOR MEDICARE AND
   MEDICAID SERVICES
7500 Security Blvd.
Baltimore, MD 21244,

              Defendants.




   AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
                     Case 1:18-cv-02364-DKC Document 44-1 Filed 01/25/19 Page 3 of 159




                                                    TABLE OF CONTENTS

NATURE OF THE ACTION ........................................................................................................ 4 
JURISDICTION AND VENUE .................................................................................................... 7 
PARTIES ...................................................................................................................................... 7 
FACTS ........................................................................................................................................ 10 
           I.         The Individual Health Insurance Markets and the Affordable Care Act .............. 10 
           II.        The Administration’s Intent to Repeal the ACA, With or Without Congress ...... 18 
DEFENDANTS’ EXECUTIVE ACTIONS TO SABOTAGE THE
AFFORDABLE CARE ACT ...................................................................................................... 30 
           I.         The 2019 Rule ..................................................................................................... 30 
                                 Eliminating Protections that the ACA Guarantees ................................... 30 
                                 1.         Permitting Exchanges to Strip Individuals of Eligibility for
                                            Tax Credits Without Providing Direct Notification...................... 31 
                                 2.         Outsourcing to States the Compliance Review of Insurance
                                            Plans to be Offered on Federal Exchanges ................................... 33 
                                 3.         Reducing Oversight of Insurance Brokers Participating in
                                            Direct Enrollment......................................................................... 36 
                                 Deterring Americans from Enrolling in Quality Health Insurance
                                 Plans ........................................................................................................ 38 
                                 1.         Making It Harder to Compare Insurance Plans ............................ 38 
                                 2.         Undermining the Navigator Program ........................................... 41 
                                 3.         Making Small Business Exchanges Less User-Friendly............... 44 
                                 4.         Imposing Unnecessary Income Verification Requirements .......... 45 
                                 Driving Up Costs ..................................................................................... 47 
                                 1.         Exacerbating Risk Selection ........................................................ 47 
                                 2.         Curtailing Review of Insurance Rate Increases ............................ 51 
                                 3.         Reducing Rebates for Poor Insurer Performance ......................... 53 
           II.        Additional Executive Actions Demonstrating Defendants’ Violation of
                      Their Constitutional Duty to Faithfully Execute the ACA ................................... 57 
                                 Directing Agencies to Sabotage the Act................................................... 57 
                                 Attempting to Destabilize the Exchanges ................................................ 59 
                                 1.         Promoting Bare-Bones Plans to Try to Weaken
                                            ACA Exchanges ........................................................................... 62 
                                 2.         Undermining the Individual Mandate .......................................... 67 
                     Case 1:18-cv-02364-DKC Document 44-1 Filed 01/25/19 Page 4 of 159




                                                                                                                                                       Formatted: Tab stops: 3.25", Centered + 6.5", Right +
                                                                                                                                                       Not at 1.8"

                                 3.          Refusing to Grant State Waiver Requests that Would
                                             Further the ACA’s Goals ............................................................. 70 
                                 4.          Attempting to Weaken Public Confidence in ACA Exchanges .... 74 
                                 Working to Decrease Enrollment ............................................................. 77 
                                 1.          Shortening Open Enrollment........................................................ 77 
                                 2.          Cutting Funding for Advertising and Refusing to
                                             Publicize Open Enrollment .......................................................... 81 
                                 3.          Cutting Funding for Navigators and Encouraging Them to
                                             Undermine the Act ....................................................................... 87 
                                 4.          Refusing to Participate in Enrollment Events and
                                             Other Outreach............................................................................. 94 
                                 Refusing to Defend the Act...................................................................... 97 
DEFENDANTS’ UNLAWFUL ACTIONS ARE HARMING PLAINTIFFS ............................. 99 
           I.         Defendants’ Unlawful Actions Are Causing Premiums to Rise
                      and the Rate of the Uninsured to Increase ........................................................... 99 
           II.        Defendants’ Unlawful Actions Harm the City Plaintiffs by
                      Forcing Them to Spend More on Uncompensated Care .................................... 111 
                                 Columbus, Ohio ..................................................................................... 117 
                                 Baltimore, Maryland .............................................................................. 122 
                                 Cincinnati, Ohio..................................................................................... 127 
                                 Chicago, Illinois..................................................................................... 131 
           III.       Defendants’ Unlawful Actions Harm the Individual Plaintiffs by Making
                      Insurance Coverage Harder and More Expensive to Procure ............................. 139 
CLAIMS FOR RELIEF ............................................................................................................ 146 
           Count One (Violation of the Administrative Procedure Act) ......................................... 146 
           Count Two (Violation of the Take Care Clause) ........................................................... 149 
PRAYER FOR RELIEF ............................................................................................................ 149 
NATURE OF THE ACTION ........................................................................................................ 4 
JURISDICTION AND VENUE .................................................................................................... 7 
PARTIES ...................................................................................................................................... 7 
FACTS ........................................................................................................................................ 10 
           I.         The Individual Health Insurance Markets and the Affordable Care Act .............. 10 
           II.        The Administration’s Intent to Repeal the ACA, With or Without Congress ...... 18 
DEFENDANTS’ EXECUTIVE ACTIONS TO SABOTAGE THE AFFORDABLE CARE
ACT ............................................................................................................................................ 30 
           I.         The 2019 Rule ..................................................................................................... 30 



                                                                        ii
       Case 1:18-cv-02364-DKC Document 44-1 Filed 01/25/19 Page 5 of 159




                                                                                                                               Formatted: Tab stops: 3.25", Centered + 6.5", Right +
                                                                                                                               Not at 1.8"

               Eliminating Protections that the ACA Guarantees ................................... 30 
               1.        Permitting Exchanges to Strip Individuals of Eligibility for Tax
                         Credits Without Providing Direct Notification............................. 31 
               2.        Outsourcing to States the Compliance Review of Insurance
                         Plans to be Offered on Federal Exchanges ................................... 33 
               3.        Reducing Oversight of Insurance Brokers Participating in
                         Direct Enrollment......................................................................... 36 
               Deterring Americans from Enrolling in Quality Health Insurance Plans . 38 
               1.        Making It Harder to Compare Insurance Plans ............................ 38 
               2.        Undermining the Navigator Program ........................................... 41 
               3.        Making Small Business Exchanges Less User-Friendly............... 44 
               4.        Imposing Unnecessary Income Verification Requirements .......... 45 
               Driving Up Costs ..................................................................................... 47 
               1.        Curtailing Review of Insurance Rate Increases ............................ 51 
               2.        Reducing Rebates for Poor Insurer Performance ......................... 53 
II.    Additional Executive Actions Demonstrating Defendants’ Violation of Their
       Constitutional Duty to Faithfully Execute the ACA ............................................ 57 
               Directing Agencies to Sabotage the Act................................................... 57 
               Attempting to Destabilize the Exchanges ................................................ 59 
               1.        Promoting Bare-Bones Plans to Try to Weaken ACA
                         Exchanges .................................................................................... 62 
               2.        Undermining the Individual Mandate .......................................... 67 
               3.        Refusing to Grant State Waiver Requests that Would Further
                         the ACA’s Goals .......................................................................... 70 
               4.        Enabling and Encouraging States to Seek Waivers that Would
                         Undercut the ACA’s Goals .......................................................... 73 
               5.        Attempting to Weaken Public Confidence in ACA Exchanges .... 74 
               Working to Decrease Enrollment ............................................................. 77 
               1.        Shortening Open Enrollment........................................................ 77 
               2.        Cutting Funding for Advertising and Refusing to Publicize
                         Open Enrollment .......................................................................... 81 
               3.        Cutting Funding for Navigators and Encouraging Them to
                         Undermine the Act ....................................................................... 87 
               4.        Failing to Set Numeric Enrollment Targets for 2018 and 2019 .... 93 
               5.        Refusing to Participate in Enrollment Events and Other
                         Outreach....................................................................................... 94 
               Arbitrarily Driving Up Premiums ............................................................ 96 


                                                  iii
                   Case 1:18-cv-02364-DKC Document 44-1 Filed 01/25/19 Page 6 of 159




                                                                                                                                            Formatted: Tab stops: 3.25", Centered + 6.5", Right +
                                                                                                                                            Not at 1.8"

                              Refusing to Defend the Act...................................................................... 97 
DEFENDANTS’ UNLAWFUL ACTIONS ARE HARMING PLAINTIFFS ............................. 99 
          I.        Defendants’ Unlawful Actions Are Causing Premiums to Rise and the Rate of
                    the Uninsured to Increase .................................................................................... 99 
          II.       Defendants’ Unlawful Actions Harm the City Plaintiffs by Forcing Them to
                    Spend More on Uncompensated Care ................................................................ 111 
                              Columbus, Ohio ..................................................................................... 117 
                              Baltimore, Maryland .............................................................................. 122 
                              Cincinnati, Ohio..................................................................................... 127 
                              Chicago, Illinois..................................................................................... 131 
                              Philadelphia, Pennsylvania .................................................................... 135 
          III.      Defendants’ Unlawful Actions Harm the Individual Plaintiffs by Making
                    Insurance Coverage Harder and More Expensive to Procure ............................. 139 
CLAIMS FOR RELIEF ............................................................................................................ 146 
          Count One (Violation of the Administrative Procedure Act) ......................................... 146 
          Count Two (Violation of the Take Care Clause) ........................................................... 149 
PRAYER FOR RELIEF ............................................................................................................ 149 




                                                                 iv
              Case 1:18-cv-02364-DKC Document 44-1 Filed 01/25/19 Page 7 of 159




       Plaintiffs the City of Columbus, Ohio, the Mayor and City Council of Baltimore,

Maryland, the City of Cincinnati, Ohio, the City of Chicago, Illinois, the City of Philadelphia,

Pennsylvania, Stephen Vondra, and Bonnie Morgan hereby sue Defendants Donald J. Trump, in

his official capacity as President of the United States of America, Alex M. Azar, II, in his official

capacity as Secretary of the United States Department of Health and Human Services, the United

States Department of Health and Human Services, Seema Verma, in her official capacity as

Administrator of the Centers for Medicare and Medicaid Services, and the Centers for Medicare

and Medicaid Services, and allege as follows:

       1.      Having failed to persuade Congress to repeal the Affordable Care Act, President

Trump and his Administration are waging a relentless campaign to sabotage and, ultimately, to

nullify the law. President Trump has repeatedly admitted as much: because Congress rejected his

demand to have “Obamacare repealed,” he has said, he decided “to go a different route” and

“end[] Obamacare” through his own actions. To that end, President Trump and his

Administration are deliberately trying to make the Act fail. They are discouraging Americans

from enrolling in comprehensive plans that protect them against debilitating medical expenses.

They are working to raise prices and reduce choices for Americans seeking insurance in the

Act’s exchanges. And they are misappropriating funds Congress allocated to support the Act,

instead using those funds to attack it. The Trump Administration’s strategy: to deceptively shift

the blame from their own actions to the Act itself. Their objective: to pressure Congress to repeal

the Act or, if that fails, to achieve de facto repeal through executive action alone. The

Administration’s actions are unlawful.

       2.      The scope of this Amended Complaint is testament to the breadth and persistence

of the Trump Administration’s efforts to undermine the Affordable Care Act (“ACA”). As
               Case 1:18-cv-02364-DKC Document 44-1 Filed 01/25/19 Page 8 of 159




                                                                                                     Formatted: Tab stops: 3.25", Centered + 6.5", Right +
                                                                                                     Not at 1.8"

Plaintiffs—individuals and cities representing almost 4.5around 6 million Americans—allege in

detail below, the Administration has tried to prevent families from obtaining health insurance

through the ACA’s exchanges by, for example:

           promoting insurance that does not comply with the ACA’s requirements, including
            insurance that does not cover preexisting conditions;
           slashing funding for outreach strategies that have been proven to encourage
            individuals, and healthy individuals in particular, to sign up for coverage;
           misusing federal funds for advertising campaigns aimed at smearing the ACA and its
            exchanges, and spinning false narratives about the efficacy and success of the Act;
           providing individuals and families with less time to choose a plan that is appropriate
            for them; and
           imposing unnecessary and onerous documentation requirements, making enrollment
            even harder.

In addition, the Administration has worked to increase premiums for ACA-compliant insurance

by, for example, shirking oversight of insurance rate increases and reducing rebates owed to

consumers when insurers underperform. Finally, the Administration has attempted to make

affordable, high-quality health insurance unavailable by sowing uncertainty in insurance

markets, causing insurers to raise rates or exit markets altogether.

       3.      President Trump and his Administration have been remarkably transparent about

their intent and their approach. “If we don’t get it done” in Congress, President Trump has said,

“we are going to watch Obamacare go down the tubes, and we’ll blame the Democrats . . . [a]nd

at some point, they are going to come and say, ‘You’ve got to help us.’” “[W]e are getting rid of

Obamacare,” President Trump has boasted, “essentially, we have gotten rid of it,” “[i]t’s dead[,]

[i]t’s essentially dead,” “there is no Obamacare, it’s dead.” Of course, as a matter of

constitutional law, the Affordable Care Act has not been repealed; as a matter of fact, it is not

dead, and indeed it has proven more resilient than the Administration might have hoped. But the




                                                 2
               Case 1:18-cv-02364-DKC Document 44-1 Filed 01/25/19 Page 9 of 159




                                                                                                   Formatted: Tab stops: 3.25", Centered + 6.5", Right +
                                                                                                   Not at 1.8"

Administration’s death-by-a-thousand-cuts campaign to undermine the Act via executive action

alone has taken a toll.

       4.      All Americans are, quite literally, paying the price. The Trump Administration’s

actions are driving insurers out of ACA exchanges, raising premiums, and increasing the

population of underinsured and uninsured individuals. Defendants’ actions are therefore

imposing significant costs on families and governments nationwide, including Plaintiffs in this

case. Specifically, the Trump Administration’s actions force the cities of Columbus, Ohio,

Baltimore, Maryland, Cincinnati, Ohio, and Chicago, Illinois, and Philadelphia, Pennsylvania, to

spend more on uncompensated care for their residents. The Trump Administration’s actions

force Steve Vondra and Bonnie Morgan to pay more for the quality health insurance coverage

they need—insurance that, for example, covers Steve’s preexisting condition. That is the precise

opposite of what Congress intended the ACA to achieve. Congress passed the ACA to make

comprehensive health insurance more affordable and to reduce the costs of uncompensated care.

The ACA was achieving those aims before the Trump Administration came to power.

       5.      The Trump Administration’s actions are also an affront to the rule of law: to our

constitutional system, under which Congress enacts laws and the President faithfully implements

them. The Administration’s actions raise questions that go to the heart of our structure of

government: whether the executive branch must “take care that the laws be faithfully executed,”

U.S. Const. art. II, § 3, and whether the Constitution therefore prohibits the President and his

appointees from wielding executive power to destroy a duly-enacted law. The Administration’s

actions violate the Take Care Clause and the Administrative Procedure Act. They should be

declared unlawful and set aside.




                                                 3
             Case 1:18-cv-02364-DKC Document 44-1 Filed 01/25/19 Page 10 of 159




                                                                                                       Formatted: Tab stops: 3.25", Centered + 6.5", Right +
                                                                                                       Not at 1.8"

                                  NATURE OF THE ACTION

       6.       In 2010, the 111th Congress passed, and President Barack Obama signed into law,

the Patient Protection and Affordable Care Act.1 In so doing, Congress and the President enacted

the ACA into law pursuant to the “single, finely wrought and exhaustively considered[]

procedure” set forth in the Constitution. INS v. Chadha, 462 U.S. 919, 951 (1983) (citing U.S.

Const. art. I, §§ 1, 7). Under the Constitution, the ACA remains law unless Congress and the

President revise or repeal it by that same procedure. Until then, President Trump and his

Administration must “take care that the law[] be faithfully executed.” U.S. Const. art. II, § 3.

       7.       Defendants have not only neglected this obligation: they have defied it. Having

campaigned on a promise to secure the ACA’s repeal but having failed to convince Congress to

take that step, President Trump has turned to executive action alone to try to sabotage the law.

Whereas the ACA is “designed to expand coverage in the individual health insurance market,”

King v. Burwell, 135 S. Ct. 2480, 2485 (2015) (emphasis added), Defendants—by regulation,

executive order, and otherwise—are obstructing individuals’ access to that market, purposefully

attempting to destabilize it, laboring to increase insurance premiums and decrease enrollment,

and using resources that Congress has provided to support the law in their blatant attempts to

undermine it.

       8.       The executive actions challenged here have been undertaken to thwart the ACA’s

goals and try to make the law fail. They are therefore “incompatible with the expressed . . . will

of Congress,” such that the Executive’s “power is at its lowest ebb” and judicial scrutiny is at its




1
    See Patient Protection and Affordable Care Act, Pub. L. No. 111-148, 124 Stat. 119 (2010),
as amended, Health Care Reconciliation Act of 2010, Pub. L. No. 111-152, 124 Stat. 1029
(2010). The Affordable Care Act is also known as “Obamacare.”



                                                 4
              Case 1:18-cv-02364-DKC Document 44-1 Filed 01/25/19 Page 11 of 159




                                                                                                       Formatted: Tab stops: 3.25", Centered + 6.5", Right +
                                                                                                       Not at 1.8"

most strict, “for what is at stake is the equilibrium established by our constitutional system.”

Youngstown Sheet & Tube Co. v. Sawyer, 343 U.S. 579, 637-38 (1952) (Jackson, J., concurring).

President Trump may well believe, as he has repeatedly stated, that “[t]he best thing politically is

to let [the ACA] explode.”2 But in acting on that intention—by neglecting to faithfully

implement the ACA and affirmatively taking numerous executive actions to sabotage it—

President Trump and his Administration have violated the Administrative Procedure Act, 5

U.S.C. § 706, and the Take Care Clause, U.S. Const. art. II, § 3.

        9.      At issue here are a final rule and a long list, ever-growing, of other executive

actions, all undertaken by the Trump Administration to undermine the ACA.

        10.     The final rule is the Centers for Medicare & Medicaid Service’s Notice of Benefit

and Payment Parameters for 2019, 83 Fed. Reg. 16,930 (April 17, 2018), referenced here as the

“2019 Rule” as it governs many aspects of ACA insurance markets forstarting in the 2019 plan

year. The 2019 Rule implements a number of changes, detailed below, that increase the cost of

health coverage and impose other barriers to enrollment. These changes lack adequate

justification and, in some instances, violate the Affordable Care Act’s text; they are therefore

“arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law,” 5 U.S.C.

§ 706(2)(A), and must be “[held] unlawful and set aside,” id. § 706(2).

        11.     The 2019 Rule’s unlawful changes are also evidence of Defendants’ failure to

comply with their duty under the Constitution to “take care that the [Affordable Care Act] be

faithfully executed.” U.S. Const. art. II, § 3.


2
    Amy Goldstein & Juliet Eilperin, Affordable Care Act Remains ‘Law of the Land,’ but Trump
Vows to Explode It, Washington Post, Mar. 24, 2017,
https://www.washingtonpost.com/national/health-science/affordable-care-act-remains-law-of-
the-land-but-trump-vows-to-explode-it/2017/03/24/4b7a2530-10c3-11e7-ab07-
07d9f521f6b5_story.html.


                                                  5
              Case 1:18-cv-02364-DKC Document 44-1 Filed 01/25/19 Page 12 of 159




                                                                                                      Formatted: Tab stops: 3.25", Centered + 6.5", Right +
                                                                                                      Not at 1.8"

       12.     The 2019 Rule does not stand alone. A slew of executive actions, starting with the

very first executive order President Trump issued on the day of his inauguration and continuing

through the present, further confirms Defendants’ failure to heed the obligations that the Take

Care Clause imposes. Unquestionably, “[t]he Constitution does not confer upon [the President]

any power to enact laws or to suspend or repeal such as the Congress enacts.” United States v.

Midwest Oil Co., 236 U.S. 459, 505 (1915). Rather, “[u]nder our system of government,

Congress makes laws and the President, acting at times through agencies . . . ‘faithfully

execute[s]’ them.” Util. Air Regulatory Grp. v. Envtl. Prot. Agency, 134 S. Ct. 2427, 2446 (2014)

(quoting U.S. Const. art. II, § 3) (final alteration in original).3 That principle, embodied in the

Take Care Clause, is as fundamental as it is longstanding. Just as courts “cannot interpret federal

statutes to negate their own stated purposes,” King, 135 S. Ct. at 2493, the President cannot

“implement” a federal statute in ways designed to destroy it. This is precisely what President

Trump and his Administration are doing. By actively and avowedly wielding executive authority

to sabotage the ACA, Defendants are not acting in good faith; instead, they have usurped

Congress’s lawmaking function, and they are violating the Constitution.

       13.     This Court must intervene. For the reasons set forth below, this Court should

declare that Defendants have violated the Administrative Procedure Act and failed to fulfill their

constitutional duty to faithfully execute the Affordable Care Act, enjoin Defendants’ attempts to


3
    See Brief for the Cato Institute, Professor Randy E. Barnett, and Professor Jeremy Rabkin as
Amici Curiae Supporting Respondents at 10, United States v. Texas, 136 S. Ct. 2271 (2016) (No.
15-674), https://object.cato.org/sites/cato.org/files/pubs/pdf/texas-v-us-sup-ct-final-2.pdf (“It
bears emphasis how strong the language of the Take Care Clause is. It is pitched at the highest
register of constitutional obligation. The president shall—not may. He shall take care—not
merely attempt. He shall take care that the laws be executed—not merely obeyed. And he shall
take care that they are executed faithfully. No other constitutional provision mandates that any
branch execute a power in a specific manner. Yet the Constitution mandates that the president
execute the laws in a specific way: faithfully.”).


                                                  6
              Case 1:18-cv-02364-DKC Document 44-1 Filed 01/25/19 Page 13 of 159




                                                                                                       Formatted: Tab stops: 3.25", Centered + 6.5", Right +
                                                                                                       Not at 1.8"

undermine the ACA, and order them to implement the Act so as to expand, rather than limit,

access to quality health insurance.

                                  JURISDICTION AND VENUE

        14.    This Court has jurisdiction pursuant to 28 U.S.C. § 1331. Plaintiffs’ claim

challenging the 2019 Rule is reviewable under the Administrative Procedure Act, 5 U.S.C.

§§ 702, 704, 706. As to Plaintiffs’ claim under the Take Care Clause, this Court has authority to

issue “equitable relief . . . ‘[to] prevent[] entities from acting unconstitutionally.’” Free Enter.

Fund v. Pub. Co. Accounting Oversight Bd., 561 U.S. 477, 491 n.2 (2010) (quoting Correctional

Servs. Corp. v. Malesko, 534 U.S. 61, 74 (2001)).

        15.    Venue is proper in this judicial district under 28 U.S.C. § 1391(e)(1)(A) because

Defendants are agencies and officers of the United States and Defendant the Centers for

Medicare and Medicaid Services is headquartered in Baltimore, Maryland.

                                              PARTIES

        16.    Plaintiff the City of Columbus, Ohio, is a municipal corporation organized under

Ohio law. See Ohio Const. art. XVIII. Columbus has all the powers of local self-government and

home rule under the constitution and laws of the state of Ohio, which are exercised in the manner

prescribed by the Charter of the City of Columbus.4

        17.    Columbus, located in Franklin County, is the capital of Ohio. It is the largest city

in the state and the fourteenth largest city in the United States, with a population of over

860around 880,000, according to 20162017 Census estimates. Columbus provides a wide range

of services on behalf of its residents, including health services for families and children, public

health, public assistance, and emergency medical care.


4
   See City Code and Charter, City of Columbus, https://www.columbus.gov/council/Helpful-
Links/City-Code-and-Charter; O.R.C. § 715.01.


                                                   7
              Case 1:18-cv-02364-DKC Document 44-1 Filed 01/25/19 Page 14 of 159




                                                                                                        Formatted: Tab stops: 3.25", Centered + 6.5", Right +
                                                                                                        Not at 1.8"

        18.    Plaintiff the Mayor and City Council of Baltimore (“Baltimore”) is a municipal

corporation, organized pursuant to Articles XI and XI-A of the Maryland Constitution, and

entrusted with all of the powers of local self-government and home rule afforded by those

articles.

        19.    Baltimore is the largest city in Maryland and the thirtieth largest city in the United

States, with a population of over 600around 617,000, according to 20162017 Census estimates.

The Baltimore City Department of Health is a city agency that has wide-ranging responsibilities

for providing health services to residents of the city.5

        20.    Plaintiff the City of Cincinnati, Ohio, is a municipal corporation organized under

Ohio law. See Ohio Const. art. XVIII. Cincinnati has all the powers of local self-government and

home rule under the constitution and laws of the state of Ohio, which are exercised in the manner

prescribed by the Charter of the City of Cincinnati.6

        21.    Cincinnati, located in Hamilton County, is the third largest city in Ohio and the

sixty-fifth largest city in the United States, with a population of around 300,000, according to

2017 Census estimates. Like Columbus, Cincinnati provides a wide range of services on behalf

of its residents, including health services for city residents, public health, public assistance, and

emergency medical care.

        22.    Plaintiff the City of Chicago, Illinois, is a municipal corporation and home-rule

unit organized and existing under the constitution and laws of the State of Illinois. See Illinois

Const. art. VII.



5
    See Baltimore City Charter art. VII, §§ 54-56, http://ca.baltimorecity.gov/codes/01%20-
%20Charter.pdf.
6
    See Municipal Code, City of Cincinnati, https://www.cincinnati-oh.gov/council/references-
resources/municipal-code/; O.R.C. § 715.01.


                                                  8
             Case 1:18-cv-02364-DKC Document 44-1 Filed 01/25/19 Page 15 of 159




                                                                                                         Formatted: Tab stops: 3.25", Centered + 6.5", Right +
                                                                                                         Not at 1.8"

       23.      Chicago, located in Cook County, is the largest city in Illinois and the third largest

city in the United States, with a population of over 2.7 million, according to 20162017 Census

estimates. ChicagoChicago provides a wide range of services on behalf of its residents, including

health services, public assistance, and emergency medical care.

       24.      Plaintiff the City of Philadelphia is a municipal corporation organized pursuant to

the laws of the Commonwealth of Pennsylvania. The City is a political subdivision of the

Commonwealth with powers derived from the Pennsylvania Constitution, Commonwealth law,

and the City’s Home Rule Charter.

       23.25. Philadelphia, located in Philadelphia County, is the largest city in Pennsylvania

and the sixth largest city in the United States, with a population of around 1.6 million, according

to 2017 Census estimates. Like the other City Plaintiffs, Philadelphia provides a wide range of

services on behalf of its residents, including health services, public assistance, and emergency

medical care.

       24.26. Plaintiffs Steve Vondra and Bonnie Madison are a married couple who reside in

Charlottesville, Virginia, and who purchase their health insurance on Virginia’s ACA exchange.

       25.27. Defendant Donald J. Trump is sued in his official capacity as President of the

United States of America.

       26.28. Defendant Alex M. Azar, II, is sued in his official capacity as Secretary of the

United States Department of Health and Human Services.

       27.29. Defendant the United States Department of Health and Human Services (“HHS”)

is a federal agency headquartered in Washington, D.C., at 200 Independence Ave. SW,

Washington, DC, 20201.




                                                  9
             Case 1:18-cv-02364-DKC Document 44-1 Filed 01/25/19 Page 16 of 159




                                                                                                  Formatted: Tab stops: 3.25", Centered + 6.5", Right +
                                                                                                  Not at 1.8"

       28.30. Defendant Seema Verma is sued in her official capacity as Administrator of the

Centers for Medicare and Medicaid Services.

       29.31. Defendant the Centers for Medicare and Medicaid Services (“CMS”) is a

component of Defendant HHS and is headquartered in Baltimore, Maryland, at 7500 Security

Boulevard, Baltimore, MD, 21244.

                                             FACTS

I.     The Individual Health Insurance Markets and the Affordable Care Act

       30.32. Individual health insurance is insurance that individuals purchase themselves, in

contrast to, for example, joining employer-sponsored group health plans. Prior to the enactment

of the ACA, individual health insurance markets were dysfunctional:

       One reason was that premiums for these policies were increasing more than 10%
       a year, on average, while the policies themselves had major deficiencies. They
       often excluded pre-existing conditions, charged higher premiums for people with
       health risks and for young women, placed limits on annual and lifetime benefits,
       or refused to renew policies for individuals who became sick. Many people who
       tried to buy plans were turned down. In 2010, an estimated 9 million adults who
       had tried to buy a plan in the individual market over the prior three years reported
       that they were turned down, charged a higher price, or had a condition excluded
       from their plan because of their health. Faced with unsubsidized premiums and
       flawed products, the majority of consumers who tried to buy a plan remained
       uninsured. Only healthy people could get policies, and only those with good
       incomes could afford the premiums.7

       31.33. As the Supreme Court has explained, many state efforts to reform the individual

health insurance market in the 1990s were unsuccessful. King, 135 S. Ct. at 2485-86. The ACA

“grew out of [this] long history of failed health insurance reform,” id. at 2485, and aims to




7
   David Blumenthal & Sara Collins, Where Both the ACA and AHCA Fall Short, and
What the Health Insurance Market Really Needs, Harvard Business Review, Mar. 21,
2017, https://hbr.org/2017/03/where-both-the-aca-and-ahca-fall-short-and-what-the-
health-insurance-market-really-needs [hereinafter Blumenthal & Collins].


                                                10
             Case 1:18-cv-02364-DKC Document 44-1 Filed 01/25/19 Page 17 of 159




                                                                                                       Formatted: Tab stops: 3.25", Centered + 6.5", Right +
                                                                                                       Not at 1.8"

achieve systemic improvements in the individual health insurance market by means of certain

key reforms, including:

              a.      Nondiscrimination on the basis of health status and health history. The

                      ACA requires “each health insurance issuer that offers health insurance

                      coverage in the individual . . . market in a State [to] accept

                      every . . . individual in the State that applies for such coverage,” 42 U.S.C.

                      § 300gg-1(a), and bars insurers from charging higher premiums on the

                      basis of a person’s health, id. § 300gg. ACA-compliant health insurance

                      therefore covers preexisting conditions; it does not discriminate on the

                      basis of an individual’s health status and health history. See id. § 300gg-4.

              b.      Essential health benefits. Insurance for individuals and families sold on

                      ACA exchanges must cover “essential health benefits,” id. § 300gg-6(a),

                      including hospitalization, prescription drugs, emergency services,

                      ambulatory patient services, maternity and newborn care, mental health

                      and substance use disorder services, preventive and wellness services, and

                      pediatric services including oral and vision care, see id. § 18022(b)(1). In

                      addition, to protect patients from being confronted with devastating costs

                      when a medical condition exhausts their health coverage, the ACA limits

                      so-called “cost-sharing”—for example, deductibles and copayments—for

                      essential health benefits coverage, and prohibits plans from imposing

                      annual or lifetime limits on such coverage. See id. §§ 300gg-

                      6(b), 18022(a)(2), (c).




                                                11
             Case 1:18-cv-02364-DKC Document 44-1 Filed 01/25/19 Page 18 of 159




                                                                                                   Formatted: Tab stops: 3.25", Centered + 6.5", Right +
                                                                                                   Not at 1.8"

               c.     Subsidized coverage. The ACA “seeks to make insurance more affordable

                      by giving refundable tax credits to individuals with household incomes

                      between 100 percent and 400 percent of the federal poverty line.” King,

                      135 S. Ct. at 2487 (citing 26 U.S.C. § 36B; 42 U.S.C. §§ 18081, 18082).

                      Financial assistance comes through income-related, premium-based tax

                      credits—known as advance premium tax credits, or “APTCs”—for

                      qualified individuals. The Act also requires health insurance issuers to

                      reduce certain individuals’ cost-sharing expenditures and directs HHS to

                      reimburse issuers for such cost-sharing reductions (“CSRs”). See 18

                      U.S.C. § 18071.

       32.34. In addition, as enacted, the ACA required individuals to maintain health insurance

coverage or make a shared responsibility payment to the Internal Revenue Service. 26 U.S.C.

§ 5000A. As a result of congressional action in 2017, starting after December 31, 2018, the

shared responsibility payment will bewas reduced to $0 after December 31, 2018.8 Although it

was initially believed that the shared responsibility payment was essential for maintaining the

stability of health insurance markets, experience from the ACA’s implementation has indicated

that the elimination of the payment will increase premiums for unsubsidized enrollees by 10

percent for 2019 but will not destabilize markets.9



8
    Budget Fiscal Year, 2018, Pub. L. No. 115-97, § 11081, 131 Stat. 2054, 2092 (2017)
(codified at 26 U.S.C. §§ 5000A, 5000A note).
9
    Congressional Budget Office, Repealing the Individual Health Insurance Mandate: An
Updated Estimate 1 (Nov. 2017), https://www.cbo.gov/system/files?file=115th-congress-2017-
2018/reports/53300-individualmandate.pdf; Congressional Budget Office, Federal Subsidies for
Health Insurance Coverage for People Under Age 65: 2018 to 2028 at 2 (May 2018),
https://www.cbo.gov/system/files?file=2018-06/53826-healthinsurancecoverage.pdf [hereinafter
May 2018 CBO Report].


                                                12
             Case 1:18-cv-02364-DKC Document 44-1 Filed 01/25/19 Page 19 of 159




                                                                                                     Formatted: Tab stops: 3.25", Centered + 6.5", Right +
                                                                                                     Not at 1.8"

       33.35. To facilitate individuals’ ability to learn about and enroll in the health insurance

options that are available to them, the ACA “requires the creation of an ‘Exchange’ in each State

where people can shop for insurance, usually online.” King, 135 S. Ct. at 2487 (quoting 42

U.S.C. § 18031(b)(1)). These exchanges, also known as health insurance marketplaces, enable

people not eligible for Medicare or Medicaid to obtain adequate, affordable private insurance

independent of their jobs. The exchanges remedy a problem that had long bedeviled individual

health insurance markets: individuals’ inability to intelligently compare different plans in terms

of price and quality. For ease of comparison, the ACA differentiates plans along four standard

metallic tiers—bronze, silver, goldBronze, Silver, Gold, and platinumPlatinum, from least to

most generous—according to how they apportion costs between individuals and issuers. 42

U.S.C. § 18022(d).10 Thus, as the Supreme Court has summarized, an exchange in each state

serves as “a marketplace that allows people to compare and purchase” ACA-compliant insurance

plans, King, 135 S. Ct. at 2485, known as “qualified health plans” or “QHPs” under the Act, 42

U.S.C. § 18031(b)(1); see id. § 18021(a).

       34.36. Individuals may enroll in qualified health plans on an exchange during a specified

annual open enrollment period or, if they qualify on the basis of certain life events—such as

getting married, having a baby, or losing other health coverage—they may enroll during a special

enrollment period. Id. § 18031(c)(6).11




10
    See Health Plan Categories, HealthCare.gov, https://www.healthcare.gov/glossary/health-
plan-categories/.
11
    See Open Enrollment Period, HealthCare.gov, https://www.HealthCare.gov/glossary/open-
enrollment-period/https://www.healthcare.gov/glossary/open-enrollment-period/. The exchanges
also offer small businesses a way to find qualified health plans on a platform called the Small
Business Health Options Program or “SHOP.” See 42 U.S.C. § 18031(b)(1)(B).


                                                13
             Case 1:18-cv-02364-DKC Document 44-1 Filed 01/25/19 Page 20 of 159




                                                                                                      Formatted: Tab stops: 3.25", Centered + 6.5", Right +
                                                                                                      Not at 1.8"

       35.37. ACA exchanges also help consumers make smart health insurance choices by

running call centers and providing in-person assistance. For example, the ACA requires that

exchanges award grants to healthcare “Navigators” to “carry out . . . duties” that are specified by

statute, id. § 18031(i)(1); see id. § 18031(i)(3), and in HHS implementing regulations, see 45

C.F.R. §§ 155.210, 155.215. By law, Navigators’ essential responsibilities include maintaining a

current understanding of available health insurance options, conducting public education and

awareness campaigns, helping consumers understand their choices, facilitating consumer health

insurance decisions, and ensuring access to consumer protections.

       36.38. An exchange may be established by the state in which it operates or, in states that

elect not to establish exchanges, by the federal government. See King, 135 S. Ct. at 2487 (citing

42 U.S.C. §§ 18031(b)(1), 18041(c)(1)); 45 C.F.R. § 155.105(f)). InAs of 2018, twelve states

operateoperated their “state-based exchanges” or “SBEs” (operating their own websites rather

than using the federally-run HealthCare.gov), twenty-eight states relyrelied entirely on the

federal government to run their “federally-facilitated exchanges” or “FFEs” using

HealthCare.gov, and eleven states havehad hybrid exchanges that assume some, but not all,

exchange functions.12 As relevant here, the exchangeexchanges in Ohio is an FFEand

Pennsylvania are FFEs, the exchange in Maryland is an SBE, and the exchange in Illinois is a

hybrid exchange.




12
    State Health Insurance Marketplace Types, 2018, Kaiser Family Foundation,
https://www.kff.org/health-reform/state-indicator/state-health-insurance-marketplace-types/; see
HHS, Cooperative Agreement to Support Navigators in Federally-facilitated Exchanges: Notice
of Funding Opportunity 89 (July 10, 2018),
https://www.grantsolutions.gov/gs/preaward/previewPublicAnnouncement.do?id=62537 (click
“View PDF”) (listing states that will have an FFE for plan year 2019).


                                                14
             Case 1:18-cv-02364-DKC Document 44-1 Filed 01/25/19 Page 21 of 159




                                                                                                       Formatted: Tab stops: 3.25", Centered + 6.5", Right +
                                                                                                       Not at 1.8"

       37.39. The ACA requires that exchanges offer only quality health insurance: insurance

that covers preexisting conditions, for example, and that does not impose annual or lifetime

dollar limits on core coverage. Such coverage has been found to improve access to care and

overall health, and to reduce financial burdens for both individuals and institutions that cover the

costs of uncompensated care. But increasing enrollment in quality health insurance coverage is

not only the ACA’s immediate goal; it is also key to the Act’s long-term success. “Achieving

insurance market stability over time . . . requires robust enrollment.”13 Specifically, “[a]t the

overall market level, enrollment must be high enough to reduce random fluctuations in claims

from year to year.”14 In addition, “[b]ecause the ACA prohibits health plans from denying

coverage or charging higher premiums based on preexisting health conditions, having affordable

premiums depends on enrolling enough healthy individuals over which the costs of the less-

healthy individuals can be spread. Enrollment of only individuals with high health care

needs . . . can produce unsustainable upward premium spirals.”15

       38.40. Limiting the cost of health insurance is, in turn, essential to promoting increased

enrollment. The Centers for Medicare and Medicaid Services has found that “cost is the top

reason cited” for individuals ending their coverage.16 To that end, the ACA and its implementing




13
    Blumenthal & Collins, supra n.7.
14
    American Academy of Actuaries, An Evaluation of the Individual Health Insurance Market
and Implications of Potential Changes 5 (Jan. 2017),
https://www.actuary.org/files/publications/Acad_eval_indiv_mkt_011817.pdf.
15
    Id.
16
    Press Release, CMS, High Costs, Lack of Affordability Most Common Factors that Lead
Consumers to Cancel Health Insurance Coverage (June 12, 2017),
https://www.cms.gov/Newsroom/MediaReleaseDatabase/Press-releases/2017-Press-releases-
items/2017-06-12.html.



                                                 15
             Case 1:18-cv-02364-DKC Document 44-1 Filed 01/25/19 Page 22 of 159




                                                                                                   Formatted: Tab stops: 3.25", Centered + 6.5", Right +
                                                                                                   Not at 1.8"

regulations aim to drive costs down specifically for coverage available on the exchanges,

spurring further enrollment and ensuring that health insurance markets function smoothly.

       39.41. When faithfully implemented, the ACA’s reforms successfully met Congress’s

goal of enabling more individuals—specifically, 20 million more individuals17—to enroll in

health insurance coverage. Indeed, the number of uninsured nonelderly Americans had decreased

from 44 million in 2013 (the year before the ACA’s major coverage provisions went into effect)

to around 28 million by the end of 2016.18 The uninsured rate had dropped across all

demographic groups; individuals with low and moderate incomes, young people, and those who

live in rural areas have experienced particularly dramatic coverage gains.19 In addition, the

Congressional Budget Office has concluded that under the ACA—assuming it is implemented

faithfully—the market for individual health insurance “would probably be stable in most

areas.”20



17
    Namrata Uberio et al., Health Insurance Coverage and the Affordable Care Act, 2010-2016
at 8, HHS (March 3, 2016), https://aspe.hhs.gov/system/files/pdf/187551/ACA2010-2016.pdf.
18
    See Key Facts About the Uninsured Population, Kaiser Family Foundation (Nov. 29, 2017),
https://www.kff.org/uninsured/fact-sheet/key-facts-about-the-uninsured-population/ [hereinafter
KFF Key Facts]; Robin A. Cohen et al., Health Insurance Coverage: Early Release of Estimates
from the National Health Interview Survey, 2016 at 2, National Center for Health Statistics (May
2017), https://www.cdc.gov/nchs/data/nhis/earlyrelease/insur201705.pdf.
19
    See Bowen Garret & Anuj Gangopadhyaya, Who Gained Health Insurance Coverage Under
the ACA, and Where Do They Live?, Urban Institute (Dec. 2016),
https://www.urban.org/sites/default/files/publication/86761/2001041-who-gained-health-
insurance-coverage-under-the-aca-and-where-do-they-live.pdf; Sara R. Collins et al., How the
Affordable Care Act Has Improved Americans’ Ability to Buy Health Insurance on Their Own,
Commonwealth Fund (Feb. 1, 2017), http://www.commonwealthfund.org/publications/issue-
briefs/2017/feb/how-the-aca-has-improved-ability-to-buy-insurance; Kevin Quealy & Margot
Sanger-Katz, Obama’s Health Law: Who Was Helped Most, New York Times, Oct. 29, 2014,
https://www.nytimes.com/interactive/2014/10/29/upshot/obamacare-who-was-helped-most.html.
20
    Congressional Budget Office, Congressional Budget Office Cost Estimate: American Health
Care Act (Mar. 13, 2017), https://www.cbo.gov/system/files/115th-congress-2017-
2018/costestimate/americanhealthcareact.pdf.



                                                16
             Case 1:18-cv-02364-DKC Document 44-1 Filed 01/25/19 Page 23 of 159




                                                                                                      Formatted: Tab stops: 3.25", Centered + 6.5", Right +
                                                                                                      Not at 1.8"

       40.42. Several aspects of the ACA contributed to the 57 percent increase in the number

of people covered in the individual market (on and off exchanges) between 2013 and 2016.21

Overall, an estimated 40 percent of the coverage gain attributable to the ACA resulted from the

exchanges’ policies.22 In addition, the ACA set up the exchanges to encourage competition

among insurers, both to keep premiums low and to improve customer service. To that end, it

significantly standardized benefits and cost-sharing to facilitate shopping on price, required that

the exchanges create tools to allow consumers to compare plans, and established a permanent

risk-adjustment program to prevent insurers from profiting by disproportionately enrolling

people with lower-than-average health care costs.

       41.43. The results were clear: the unsubsidized cost of coverage in the exchanges, before

the start of the Trump Administration, was 10 percent lower than the average employer-

sponsored insurance premium.23 In the early years after the exchanges opened, some insurers set

prices so low that they lost money in order to gain market share; others did not fully understand

the risks of their new customers. In 2017, they raised premiums to correct those mistakes. After

the 2017 price corrections, expert analyses indicated that premiums would have grown in single

digits for 2018 but for Defendants’ policies, including those challenged here.24


21
    Health Insurance Coverage of Nonelderly 0-64, 2013 and 2016, Kaiser Family Foundation,
https://www.kff.org/other/state-indicator/nonelderly-0-64/.
22
    See Molly Frean et al., Premium Subsidies, the Mandate, and Medicaid Expansion: Coverage
Effects of the Affordable Care Act, 53 J. of Health Economics 72 (2016),
http://www.nber.org/papers/w22213.
23
    Linda J. Blumberg et al., Are Nongroup Marketplace Premiums Really High? Not in
Comparison with Employer Insurance, Urban Institute (Sept. 2016),
https://www.urban.org/research/publication/are-nongroup-marketplace-premiums-really-high-
not-comparison-employer-insurance.
24
    Matthew Fiedler, Taking Stock of Insurer Financial Performance in the Individual Health
Insurance Market Through 2017, Brookings (Oct. 2017),
https://www.brookings.edu/research/taking-stock-of-insurer-financial-performance-in-the-



                                                 17
             Case 1:18-cv-02364-DKC Document 44-1 Filed 01/25/19 Page 24 of 159




                                                                                                   Formatted: Tab stops: 3.25", Centered + 6.5", Right +
                                                                                                   Not at 1.8"

II.    The Administration’s Intent to Repeal the ACA, With or Without Congress

       42.44. Notwithstanding the ACA’s demonstrated successes, President Trump has

repeatedly vowed to ensure that the Act is repealed. For example, on June 15, 2015, in

announcing his candidacy for the presidency, he stated, “So, just to sum up, I would do various

things very quickly. I would repeal and replace the big lie, Obamacare.”25 On October 8, 2015,

then-candidate Trump stated, “We’re gonna repeal Obamacare.”26 Then, on July 21, 2016, in

accepting the Republican nomination for the presidency, Trump stated, “We will repeal and

replace disastrous Obamacare.”27

       43.45. Despite these promises by the President—and many, many more not catalogued

here—and despite repeated attempts, Congress has declined to pass a bill repealing the

Affordable Care Act.

       44.46. President Trump has repeatedly admitted that three key elements of his strategy to

convince Congress to repeal the ACA are asserting—falsely—that the law is failing,

undermining the ACA by neglect, and sabotaging the ACA with affirmative executive actions:




individual-health-insurance-market-through-2017/; Mark A. Hall & Michael J. Cue, Health
Insurance Markets Perform Better in States That Run Their Own Marketplaces, To the Point
(March 7, 2018), https://www.commonwealthfund.org/blog/2018/health-insurance-markets-
perform-better-states-run-their-own-marketplaces.
25
    Here’s Donald Trump’s Presidential Announcement Speech, Time (June 16, 2015)
http://time.com/3923128/donald-trump-announcement-speech/.
26
    Presidential Candidate Donald Trump Rally in Las Vegas, C-SPAN (Oct. 8, 2015)
https://www.c-span.org/video/?328645-1/presidential-candidate-donald-trump-rally-las-vegas.
27
    Donald J. Trump, Republican Nomination Acceptance Speech (July 21, 2016),
https://assets.donaldjtrump.com/DJT_Acceptance_Speech.pdf.



                                               18
            Case 1:18-cv-02364-DKC Document 44-1 Filed 01/25/19 Page 25 of 159




                                                                                                       Formatted: Tab stops: 3.25", Centered + 6.5", Right +
                                                                                                       Not at 1.8"

              a.     On January 11, 2017, President-elect Trump stated, “[T]he easiest thing

                     would be to let [the ACA] implode in ‘17 and believe me, we’d get pretty

                     much whatever we wanted, but it would take a long time.”28

              b.     On January 25, 2017, President Trump stated, “[T]he best thing we could

                     do is nothing for two years, let [the ACA] explode. And then we’ll go in

                     and we’ll do a new plan and—and the Democrats will vote for it. Believe

                     me . . . . So let it all come [due] because that’s what’s happening. It’s all

                     coming [due] in ‘17. We’re gonna have an explosion. And to do it right,

                     sit back, let it explode and let the Democrats come begging us to help

                     them because it’s on them.”29

              c.     On January 26, 2017, President Trump stated, “If we waited two years,

                     [the ACA is] going to explode like you’ve never seen an explosion.

                     Nobody’s going to be able to afford it. It’s a disaster. And that’s politically

                     what we should do . . . .”30

              d.     On January 26, 2017, President Trump stated, “[The ACA] actually

                     explodes in ‘17. And I told the Republicans. I said, look, if you really want




28
    Donald Trump’s News Conference: Full Transcript and Video, New York Times (Jan. 11,
2017), https://www.nytimes.com/2017/01/11/us/politics/trump-press-conference-transcript.html.
29
    Transcript: ABC News Anchor David Muir Interviews President Trump, ABC News (Jan. 25,
2017), http://abcnews.go.com/Politics/transcript-abc-news-anchor-david-muir-interviews-
president/story?id=45047602.
30
    Transcripts: Trump Addresses GOP Leadership at Retreat in Philadelphia, CNN (Jan. 26,
2017), http://transcripts.cnn.com/TRANSCRIPTS/1701/26/wolf.02.html.



                                               19
            Case 1:18-cv-02364-DKC Document 44-1 Filed 01/25/19 Page 26 of 159




                                                                                                   Formatted: Tab stops: 3.25", Centered + 6.5", Right +
                                                                                                   Not at 1.8"

                     to do something, just let it explode, and then they’ll come begging us to

                     fix it, OK? Begging.”31

              e.     On March 24, 2017, President Trump stated, “As you know, I’ve been

                     saying for years that the best thing is to let Obamacare explode and then

                     go make a deal with the Democrats and have one unified deal. And they

                     will come to us, we won’t have to come to them. After Obamacare

                     explodes . . . . Time will tell. Obamacare is in for some rough days. You

                     understand that. It’s in for some rough, rough days. I’ll fix it as it

                     explodes. They’re going to come to ask for help. They’re going to have to.

                     Here’s the good news: Health care is now totally the property of the

                     Democrats.”32

              f.     On March 25, 2017, President Trump tweeted, “ObamaCare will explode

                     and we will all get together and piece together a great healthcare plan for

                     THE PEOPLE. Do not worry!”33

              g.     On April 12, 2017, President Trump tied his Administration’s potential

                     elimination of CSR payments, addressed below,34 to his overall sabotage



31
    Cable Exclusive: Trump Sits Down with Sean Hannity at White House, Fox News (Jan. 26,
2017), http://www.foxnews.com/transcript/2017/01/26/cable-exclusive-president-trump-sits-
down-with-sean-hannity-at-white-house.html.
32
    Robert Costa, ‘Hello, Bob’: President Trump Called My Cellphone to Say That the Health-
care Bill Was Dead, Washington Post, Mar. 24, 2017,
https://www.washingtonpost.com/powerpost/president-trump-called-my-cellphone-to-say-that-
the-health-care-bill-was-dead/2017/03/24/8282c3f6-10ce-11e7-9b0d-d27c98455440_story.html.
33
    @realDonaldTrump, Twitter (March 25, 2017, 10:37 AM),
https://twitter.com/realDonaldTrump/status/845645916732358656.
34
    See infra ¶¶ 111-15104-08; Reed Abelson & Margot Sanger-Katz, Explaining the Health
Payments That Trump Has Called ‘Ransom Money’, New York Times, Apr. 14, 2017,



                                               20
            Case 1:18-cv-02364-DKC Document 44-1 Filed 01/25/19 Page 27 of 159




                                                                                                    Formatted: Tab stops: 3.25", Centered + 6.5", Right +
                                                                                                    Not at 1.8"

                     agenda, stating, “Even now, as I came in here, they’re saying payments

                     have to be made that weren’t scheduled to be made on ObamaCare. If you

                     don’t make them, it fails. I mean, you know, it’s just a mess. ObamaCare

                     is a total mess.”35

              h.     Again referencing the possibility that his Administration would eliminate

                     CSR payments, on April 12, 2017, President Trump stated, “that would

                     mean that Obamacare doesn’t have enough money so it dies immediately

                     as opposed to over a period of time. Even if it got that money, it dies, but

                     it dies over a period of time.”36 That same day, President Trump

                     elaborated on the theme: “Obamacare is dead next month if it doesn’t get

                     that money . . . . What I think should happen and will happen is the

                     Democrats will start calling me and negotiating.”37




https://www.nytimes.com/2017/04/14/upshot/explaining-the-health-payments-that-trump-is-
threatening-to-end.html.
35
    Aaron Blake, President Trump’s Thoroughly Confusing Fox Business Interview, Annotated,
Washington Post, Apr. 12, 2017, https://www.washingtonpost.com/news/the-
fix/wp/2017/04/12/president-trumps-throughly-confusing-fox-business-interview-
annotated/?utm_term=.64c0efc03f6a.
36
    WSJ Trump Interview Excerpts: China, North Korea, Ex-Im Bank, Obamacare, Bannon,
More, Wall Street Journal (Apr. 12, 2017), https://blogs.wsj.com/washwire/2017/04/12/wsj-
trump-interview-excerpts-china-north-korea-ex-im-bank-obamacare-bannon/;
https://www.wsj.com/articles/trump-threatens-to-withhold-payments-to-insurers-to-press-
democrats-on-health-bill-1492029844.
37
    Michael C. Bender et al., Trump Threatens to Withhold Payments to Insurers to Press
Democrats on Health Bill, Wall Street Journal, Apr. 12, 2017,
https://www.wsj.com/articles/trump-threatens-to-withhold-payments-to-insurers-to-press-
democrats-on-health-bill-1492029844.



                                              21
            Case 1:18-cv-02364-DKC Document 44-1 Filed 01/25/19 Page 28 of 159




                                                                                                       Formatted: Tab stops: 3.25", Centered + 6.5", Right +
                                                                                                       Not at 1.8"

              i.     Similarly, on April 23, 2017, President Trump tweeted, “ObamaCare is in

                     serious trouble. The Dems need big money to keep it going - otherwise it

                     dies far sooner than anyone would have thought.”38

              j.     On May 1, 2017, President Trump stated, “And I’ve said from day one,

                     the best thing I could do is let ObamaCare die and then come in with a

                     plan.”39

             k.      On May 4, 2017, President Trump stated, “I predicted it a long time ago. I

                     said, [the ACA is] failing. And now, it’s obvious that it’s failing. It’s dead.

                     It’s essentially dead. If we don’t pay lots of ransom money over to the

                     insurance companies it would die immediately.”40

             l.      On May 4, 2017, President Trump also pronounced that he was presiding

                     over the ACA’s “dea[th].”41

              m.     Likewise, on May 11, 2017, President Trump stated, “You know when

                     people say, ‘Oh, Obamacare is so wonderful,’ there is no Obamacare, it’s

                     dead. Plus we’re subsidising it and we don’t have to subsidise it. You

                     know if I ever stop wanting to pay the subsidies, which I will.”42



38
    @realDonaldTrump, Twitter (Apr. 23, 2017, 7:20 AM),
https://twitter.com/realDonaldTrump/status/856150719656755200.
39
    Trump on North Korea: ‘Nobody’s Safe’, Fox News, May 1, 2017,
http://www.foxnews.com/politics/2017/05/01/trump-on-north-korea-nobodys-safe.html.
40
    Id.
41
    Remarks by President Trump on Healthcare Vote in the House of Representatives, The White
House (May 4, 2017), available at
https://web.archive.org/web/20170504233618/https://www.whitehouse.gov/the-press-
office/2017/05/04/remarks-president-trump-healthcare-vote-house-representatives.
42
    Transcript: Interview with Donald Trump, Economist (May 11, 2017)
https://www.economist.com/united-states/2017/05/11/transcript-interview-with-donald-trump.



                                               22
            Case 1:18-cv-02364-DKC Document 44-1 Filed 01/25/19 Page 29 of 159




                                                                                                    Formatted: Tab stops: 3.25", Centered + 6.5", Right +
                                                                                                    Not at 1.8"

              n.     On June 12, 2017, according to the press, President Trump “stressed the

                     need to ‘starve the beast’ of Obamacare in order to garner more public

                     support for [a] Republican-backed [repeal] bill.”43

              o.     On June 28, 2017, President Trump stated, “Obamacare is dying. It’s

                     essentially dead. If you don’t give it the subsidy, it would die within 24

                     hours. It’s been a headache for everybody. It’s been a nightmare for

                     many.”44

              p.     On July 18, 2017, President Trump tweeted, “As I have always said, let

                     ObamaCare fail and then come together and do a great healthcare plan.”45

              q.     On July 18, 2017, President Trump stated, “[L]et Obamacare fail, it will

                     be a lot easier. And I think we’re probably in that position where we’ll let

                     Obamacare fail. We’re not going to own it. I’m not going to own it. I can

                     tell you the Republicans are not going to own it. We’ll let Obamacare fail

                     and then the Democrats are going to come to us.”46

              r.     On July 19, 2017, President Trump stated, “If we don’t get it done, we are

                     going to watch Obamacare go down the tubes, and we’ll blame the




43
    Jake Lahut, Trump: Dems Wouldn’t Pass Healthcare Bill Even if It Was the Best in the
World, Politico, June 12, 2017, http://www.politico.com/story/2017/06/12/trump-obamacare-
repeal-bill-democrats-239428.
44
    Remarks by President Trump and Secretary of Energy Rick Perry at Tribal, State, and Local
Energy Roundtable, The White House (June 28, 2017), https://www.whitehouse.gov/the-press-
office/2017/06/28/remarks-president-trump-and-secretary-energy-rick-perry-tribal-state-and.
45
    @realDonaldTrump, Twitter (July 18, 2017, 4:58 AM),
https://twitter.com/realDonaldTrump/status/887280380423938048.
46
    Matthew Yglesias, Trump: ‘Let Obamacare Fail… I’m Not Going to Own It’, Vox, July 18,
2017, https://www.vox.com/2017/7/18/15990986/trump-let-obamacare-fail.



                                              23
             Case 1:18-cv-02364-DKC Document 44-1 Filed 01/25/19 Page 30 of 159




                                                                                                   Formatted: Tab stops: 3.25", Centered + 6.5", Right +
                                                                                                   Not at 1.8"

                       Democrats. And at some point, they are going to come and say, ‘You’ve

                       got to help us.’”47

       45.47. One effort to repeal the ACA failed in the Senate in the early hours of July 28,

2017, with Sen. John McCain marking his decisive vote against repeal by a thumbs-down

gesture.48 Thereafter, President Trump continued to push the false narrative that the ACA was

failing. He also placed greater emphasis on the affirmative steps that he and his Administration

were taking to sabotage the Act in order to provoke Congress to repeal it, or to achieve its de

facto destruction:

               a.      On July 28, 2017, shortly after the failed vote, President Trump tweeted,

                       “3 Republicans and 48 Democrats let the American people down. As I

                       said from the beginning, let ObamaCare implode, then deal. Watch!”49

               b.      On July 28, 2017, President Trump stated, “You know, I said from the

                       beginning, let Obamacare implode, and then do it. And I turned out to be

                       right. Let Obamacare implode.”50

               c.      On October 10, 2017, in advance of issuing Executive Order No. 13,813,

                       which directed his Administration to expand access to non-ACA

                       compliant plans and thereby siphon consumers, especially healthy


47
    Excerpts from the Times’s Interview with Trump, New York Times, July 19, 2017,
https://www.nytimes.com/2017/07/19/us/politics/trump-interview-transcript.html?_r=0.
48
    Robert Pear and Thomas Kaplan, Senate Rejects Slimmed-Down Obamacare Repeal as
McCain Votes No, New York Times, July 28, 2017,
https://www.nytimes.com/2017/07/27/us/politics/obamacare-partial-repeal-senate-republicans-
revolt.html.
49
    @realDonaldTrump, Twitter (July 27, 2017, 11:25 PM),
https://twitter.com/realDonaldTrump/status/890820505330212864.
50
    Jordan Fabian, Trump: Let ObamaCare Implode, The Hill, July 28, 2017,
http://thehill.com/homenews/administration/344365-trump-let-obamacare-implode.



                                                24
            Case 1:18-cv-02364-DKC Document 44-1 Filed 01/25/19 Page 31 of 159




                                                                                                     Formatted: Tab stops: 3.25", Centered + 6.5", Right +
                                                                                                     Not at 1.8"

                    consumers, away from ACA exchanges, see infra ¶¶ 116-22109-15,

                    President Trump tweeted, “[s]ince Congress can’t get its act together on

                    HealthCare, I will be using the power of the pen.”51

             d.     On October 13, 2017, after announcing the end of cost-sharing reduction

                    payments, see infra ¶¶ 111-15104-08, President Trump stated, “You saw

                    what we did yesterday with respect to health care. . . . We’re taking a little

                    different route than we had hoped, because getting Congress—they forgot

                    what their pledges were. . . . So we’re going a little different route. But

                    you know what? In the end, it’s going to be just as effective, and maybe

                    it’ll even be better.”52

             e.     On that same day, President Trump tweeted, “The Democrats [sic]

                    ObamaCare is imploding. Massive subsidy payments to their pet insurance

                    companies has stopped. Dems should call me to fix!”53

             f.     Also on October 13, 2017, President Trump tweeted, “ObamaCare is a

                    broken mess. Piece by piece we will now begin the process of giving

                    America the great HealthCare it deserves!”54

             g.     On October 14, 2017, a few months after he left the White House, Steve

                    Bannon, one of President Trump’s key advisors, boasted that the


51
    @realDonaldTrump, Twitter (Oct. 10, 2017, 3:30 AM),
https://twitter.com/realDonaldTrump/status/917698839846576130.
52
    President Trump Addresses Values Voter Summit, CNN (Oct. 13, 2017),
http://www.cnn.com/TRANSCRIPTS/1710/13/cnr.04.html.
53
    @realDonaldTrump, Twitter (Oct. 13, 2017, 2:36 AM),
https://twitter.com/realDonaldTrump/status/918772522983874561.
54
    @realDonaldTrump, Twitter (Oct. 13, 2017, 4:14 AM),
https://twitter.com/realDonaldTrump/status/918797009133465600.



                                               25
            Case 1:18-cv-02364-DKC Document 44-1 Filed 01/25/19 Page 32 of 159




                                                                                                   Formatted: Tab stops: 3.25", Centered + 6.5", Right +
                                                                                                   Not at 1.8"

                     Administration was undertaking executive action to “blow [the Act] up,”

                     reiterating its intent to “blow those [insurance] exchanges up.”55

              h.     On October 16, 2017, President Trump stated, “Obamacare is finished. It’s

                     dead. It’s gone. It’s no longer—you shouldn’t even mention [it]. It’s gone.

                     There is no such thing as Obamacare anymore.”56

              i.     On October 17, 2017, President Trump stated, “Obamacare is virtually

                     dead. At best, you could say it’s in its final legs. The premiums are going

                     through the roof. The deductibles are so high that people don’t get to use

                     it. Obamacare is a disgrace to our nation, and we are solving the problem

                     of Obamacare.”57

              j.     In late April 2018, at a rally in Michigan, President Trump bragged,

                     “Essentially, we are getting rid of Obamacare . . . . Some people would

                     say, essentially, we have gotten rid of it.”58

              k.     In signing a bill unrelated to the ACA on May 30, 2018, President Trump

                     stated: “For the most part, we will have gotten rid of a majority of



55
    Martin Pengelly, Bannon Says Trump Will ‘Blow Up’ Obamacare as Subsidies Cut Stokes
Fires, The Guardian, Oct. 15, 2017, https://www.theguardian.com/us-news/2017/oct/15/bannon-
indicates-trumps-aca-strategy-blow-that-thing-up (second alteration in original).
56
    Remarks by President Trump in Cabinet Meeting, The White House (Oct. 16, 2017),
available at https://web.archive.org/web/20171016180503/https://www.whitehouse.gov/the-
press-office/2017/10/16/remarks-president-trump-cabinet-meeting.
57
    Remarks by President Trump and Prime Minister Tsipras of Greece Before Bilateral
Meeting, The White House (Oct. 17, 2017), available at
https://web.archive.org/web/20171030160901/https://www.whitehouse.gov/the-press-
office/2017/10/17/remarks-president-trump-and-prime-minister-tsipras-greece-bilateral.
58
    Alan Rappeport, Trump Says He Got Rid of Obamacare. The I.R.S. Doesn’t Agree, New
York Times, May 6, 2018, https://www.nytimes.com/2018/05/06/business/trump-obamacare-
irs.html.



                                               26
            Case 1:18-cv-02364-DKC Document 44-1 Filed 01/25/19 Page 33 of 159




                                                                                                    Formatted: Tab stops: 3.25", Centered + 6.5", Right +
                                                                                                    Not at 1.8"

                     Obamacare.”59 He went on to confirm that his Administration’s objective

                     is to achieve by executive action alone what Congress has refused to do:

                     “Could have had it done a little bit easier, but somebody decided not to

                     vote for it, so it’s one of those things.”60

              l.     Likewise, on June 4, 2018, President Trump tweeted: “We had Repeal &

                     Replace done (and the saving to our country of one trillion dollars) except

                     for one person”—presumably, Sen. John McCain—”but it is getting done

                     anyway.”61 Referencing the tax bill’s reduction of the shared responsibility

                     payment to $0, President Trump continued, “Individual Mandate is gone

                     and great, less expensive plans will be announced this month.”62

              m.     At a rally on June 23, 2018, according to an observer, President Trump

                     “mock[ed] John McCain’s ‘thumbs down’ on the Obamacare repeal” and

                     told audience members that “‘it doesn’t matter. We gutted it anyway.’”63




59
    Remarks by President Trump at S.204 “Right to Try” Bill Signing, The White House (May
30, 2018), https://www.whitehouse.gov/briefings-statements/remarks-president-trump-s-204-
right-try-bill-signing/.
60
    Id.
61
    @realDonaldTrump, Twitter (June 4, 2018, 5:18 AM),
https://twitter.com/realDonaldTrump/status/1003611857272360960.
62
    Id.
63
    @LauraLitvan, Twitter (June 23, 2018, 1:04 PM),
https://twitter.com/LauraLitvan/status/1010614472946352128; see also Jake Sherman et al.,
Overheard at the DSCC Retreat on Martha’s Vineyard, Politico, June 24, 2018,
https://www.politico.com/newsletters/playbook/2018/06/24/overheard-at-the-dscc-retreat-on-
marthas-vineyard-281247.



                                                27
            Case 1:18-cv-02364-DKC Document 44-1 Filed 01/25/19 Page 34 of 159




                                                                                                      Formatted: Tab stops: 3.25", Centered + 6.5", Right +
                                                                                                      Not at 1.8"

              n.      In that same vein, in a speech on July 23, 2018, according to an observer,

                      President Trump stated that “Obamacare’s very rapidly fading away” and

                      once again singled out Sen. McCain.64

              o.      Finally—at least as of this filing—onOn August 1, 2018, President Trump

                      returned to the same theme, stating:

       We had Obamacare repealed and replaced, and a man—I won’t mention his name. But a
       man at 2 o’clock in the morning went thumbs down . . . We had the chance. . . . But still, I
       have just about ended Obamacare. We have great health care. We have a lot of great
       things happening right now. New programs are coming out. We got rid of the individual
       mandate. But that was very disappointing to me that night—and he did it because of me,
       probably. But that was very disappointing. That was a horrible thing he did to our
       country. And, frankly, it cost $1 trillion because we would have saved $1 trillion, on top
       of which we would have had good health care. But we’re doing it a different way. We
       have to go a different route.65

              p.      On October 2, 2018, President Trump referenced the ACA and stated,

                      “We had it repealed and replaced. A little shock[] took place early in the

                      morning. But the fact is, we didn’t get one Democrat vote. . . . But we’ve

                      pretty much dismantled it.”66




64
    @ddale8, Twitter (July 23, 2018, 3:40 PM),
https://twitter.com/ddale8/status/1021480066029694978.
65
    President Trump Calls the Show!, The Rush Limbaugh Show (Aug. 1, 2018),
https://www.rushlimbaugh.com/daily/2018/08/01/president-trump-calls-the-show/amp/
(emphasis added).
66
    Speech: Donald Trump Holds a Political Rally in Southaven, MS – October 2, 2018,
Factbase, https://factba.se/transcript/donald-trump-speech-maga-rally-southaven-ms-october-2-
2018.



                                                28
             Case 1:18-cv-02364-DKC Document 44-1 Filed 01/25/19 Page 35 of 159




                                                                                                    Formatted: Tab stops: 3.25", Centered + 6.5", Right +
                                                                                                    Not at 1.8"

               q.      Finally—at least as of this filing—on November 2, 2018, President Trump

                       boasted that his Administration is “decimating [the ACA] strike by

                       strike;”67 “we’ve decimated Obamacare.”68

       46.48. Statements disparaging the Affordable Care Act have also been made by other

prominent members of President Trump’s Administration, including when announcing some of

the very executive actions at issue here. For example, in announcing that open enrollment for the

2018 plan year would be cut in half from previous years, CMS’s press release touted, in bullet

form, “[r]ecent statistics related to the Affordable Care Act” that were deliberately selected to

paint a false picture of the Act as failing.69 On information and belief, CMS Administrator

Seema Verma edited these bullets herself. And on a media call to explain the 2019 Rule, Ms.

Verma said, “It’s clear that Obamacare continues to have negative effects on many

Americans.”70 That view—mistaken, and more importantly, contrary to Congress’s judgment—

permeates and drives the Administration’s campaign to undermine the ACA.




67
    Speech: Donald Trump Holds a Political Rally in Huntington, West Virginia – November 2,
2018, Factbase, https://factba.se/transcript/donald-trump-speech-maga-rally-huntington-wv-
november-2-2018.
68
    @Acosta, Twitter (Nov. 2, 2018, 8:19 PM),
https://twitter.com/acosta/status/1058514065595777024?s=21.
69
    Press Release, CMS, CMS Issues Final Rule to Increase Choices and Encourage Stability in
Health Insurance Market for 2018 (Apr. 13, 2017),
https://www.cms.gov/Newsroom/MediaReleaseDatabase/Press-releases/2017-Press-releases-
items/2017-04-13-2.html.
70
    Allison Inserro, CMS Creates New ACA Penalty Mandate Exemptions, Including Opposition
to Abortion, AJMC, Apr. 10, 2018, https://www.ajmc.com/newsroom/cms-creates-new-aca-
penalty-mandate-exemptions-including-opposition-to-abortion.



                                                 29
             Case 1:18-cv-02364-DKC Document 44-1 Filed 01/25/19 Page 36 of 159




                                                                                                     Formatted: Tab stops: 3.25", Centered + 6.5", Right +
                                                                                                     Not at 1.8"

                         DEFENDANTS’ EXECUTIVE ACTIONS
                     TO SABOTAGE THE AFFORDABLE CARE ACT

       47.49. President Trump and his Administration have attempted to deliver on their

repeated promises to sabotage the Affordable Care Act. The Administration knows what

executive actions would faithfully implement the Act and further the Act’s objective of

expanding affordable health insurance to every American.71 Yet the Administration has

repeatedly refused to pursue such actions and has instead adopted policies affirmatively designed

to undermine the Act. As detailed below, multiple provisions of the 2019 Rule, and many other

executive actions, have the aim and effect of weakening ACA exchanges, driving up premiums,

and driving out issuers, ultimately increasing the rate of the uninsured and underinsured.

I.     The 2019 Rule

       48.50. In April 2018, the Centers for Medicare and Medicaid Services promulgated a

final rule that undermines many of the Act’s safeguards and requirements. See Notice of Benefit

and Payment Parameters for 2019, 83 Fed. Reg. 16,930 (April 17, 2018). Specifically, many

provisions of the 2019 Rule roll back protections that the Act guarantees, make it more difficult

to enroll in ACA-compliant plans, and drive up the cost of ACA-compliant plans. For the

reasons explained below, the enumerated provisions of the 2019 Rule violate the Administrative

Procedure Act and must be set aside.

               Eliminating Protections that the ACA Guarantees

       49.51. Numerous provisions of the 2019 Rule weaken or eliminate ACA protections

necessary to ensure that individuals have access to quality, affordable health insurance coverage.




71
   See, e.g., Letter from Andrew M. Slavitt to CMS Administrator Verma (Nov. 27, 2017),
available at https://www.regulations.gov/contentStreamer?documentId=CMS-2017-0141-
0240&attachmentNumber=1&contentType=pdf (commenting on the 2019 Rule as proposed).


                                                30
              Case 1:18-cv-02364-DKC Document 44-1 Filed 01/25/19 Page 37 of 159




                                                                                                          Formatted: Tab stops: 3.25", Centered + 6.5", Right +
                                                                                                          Not at 1.8"

                1.       Permitting Exchanges to Strip Individuals of Eligibility for Tax Credits
                         Without Providing Direct Notification

        50.52. As noted above, many individuals who purchase health insurance through the

exchanges are eligible for premium subsidies known as advance premium tax credits. The

Affordable Care Act required HHS to promulgate regulations further defining APTC eligibility.

42 U.S.C. §§ 18081, 18082. Among other things, HHS regulations direct exchanges to deny

APTCs to an individual if the Internal Revenue Service notifies the exchange that the individual

or a member of her household did not reconcile the amount of advance premium tax credits she

received with the amount of the actual premium tax credit she should have been allowed on her

prior year’s tax return. See 45 C.F.R. § 155.305(f)(4) (describing process for filing a federal

income tax return). This provision, known as the failure to reconcile provision, was amended in

2016 to specify that an exchange may not deny APTC under this provision “unless direct

notification is first sent to the tax filer . . . that his or her eligibility will be discontinued as a

result of the tax filer’s failure to comply with the requirement.” 45 C.F.R. § 155.305(f)(4)(ii)

(2016) (effective Jan. 17, 2017 to June 17, 2018).

        51.53. The 2019 Rule continues to require that exchanges deny APTCs to individuals

who fail to reconcile APTCs received in a prior year on their tax return but, crucially, removes

the requirement that exchanges first provide such individuals with direct notification that their

eligibility will be discontinued as a result of their failure to comply with this requirement. 83

Fed. Reg. at 16,982. The 2019 Rule’s failure to reconcile provision is contrary to law and

arbitrary and capricious, and therefore must be set aside.

        52.54. The failure to reconcile provision conflicts with express statutory language

requiring that any eligible individual be allowed to claim APTC. Under 26 U.S.C. § 36B, “[i]n

the case of an applicable taxpayer, there shall be allowed as a credit against the tax



                                                     31
              Case 1:18-cv-02364-DKC Document 44-1 Filed 01/25/19 Page 38 of 159




                                                                                                      Formatted: Tab stops: 3.25", Centered + 6.5", Right +
                                                                                                      Not at 1.8"

imposed . . . for any taxable year an amount equal to the premium assistance credit amount of the

taxpayer for the taxable year.” The statute’s plain terms thus require that any applicable taxpayer

be allowed to claim an APTC. The term “applicable taxpayer” means, “with respect to any

taxable year, a taxpayer whose household income for the taxable year equals or exceeds 100

percent but does not exceed 400 percent of an amount equal to the poverty line for a family of

the size involved.” 26 U.S.C. § 36B(c)(1)(A). Whether an individual has reconciled her APTC

has no bearing on whether she is an “applicable taxpayer” under the statute. Therefore, depriving

an “applicable taxpayer” of the credit that the statute says “shall be allowed” based on a failure

to reconcile his or her taxes violates the plain language of the statute.

       53.55. In addition, CMS’s decision to remove the direct notification requirement is

arbitrary and capricious. CMS attempted to justify its decision to remove the direct notification

requirement by asserting that state exchanges are not equipped to send direct notices and in light

of the agency’s belief that “ensuring consumers are not receiving APTC improperly is necessary

for program integrity.” 83 Fed. Reg. at 16,984. This purported justification fails, and the 2019

Rule’s failure to reconcile provision is arbitrary and capricious, for at least two reasons. First,

CMS offered no evidence that consumers are in fact “receiving APTC improperly.” Id. Second,

the 2019 Rule indicates that FFEs will continue to provide direct notification, demonstrating that

CMS recognizes the utility and importance of such notifications. See id. at 16,983. Indeed, the

direct notice requirement was added to the failure to reconcile provision in 2016 in response to

concerns that denying APTCs without direct notice would violate due process.72 CMS thus




72
   HHS, Notice of Benefit and Payment Parameters for 2018; Amendments to Special
Enrollment Periods, 81 Fed. Reg. 94,058, 94,124 (Dec. 22, 2016).


                                                  32
              Case 1:18-cv-02364-DKC Document 44-1 Filed 01/25/19 Page 39 of 159




                                                                                                      Formatted: Tab stops: 3.25", Centered + 6.5", Right +
                                                                                                      Not at 1.8"

knows about the problem that direct notification was designed to solve, and yet is now

eliminating the solution without setting forth any evidence that the problem has gone away.

        54.56. The 2019 Rule will cause eligible individuals to lose the subsidies that the ACA

guarantees, and will do so without providing any advance, direct notification. In 2017, annual

premium tax credits averaged $4,458.73 The unexpected loss of this assistance would likely cause

many if not most individuals to drop coverage entirely, especially since they will not know why

they lost it or how to remedy their loss. Individuals might lose subsidies for any number of

reasons that would ultimately prove unfounded; direct notification facilitated individuals’ efforts

to determine why they had lost eligibility and how to fix the problem. Former Administration

officials who worked to implement the ACA’s advance premium tax credit program estimate that

this Administration’s decision could deprive up to 800,000 eligible individuals of their APTCs,

leading to a significant rise in the number of uninsured Americans—directly contrary to the

purpose of the Act.

                2.      Outsourcing to States the Compliance Review of Insurance Plans to be
                        Offered on Federal Exchanges

        55.57. According to the text of the ACA, the Secretary of Health and Human Services

“shall, by regulation, establish criteria for the certification of health plans as qualified health

plans,” 42 U.S.C. § 18031(c)(1), including criteria that “ensure a sufficient choice of providers,”

id. § 18031(c)(1)(B)—i.e., criteria that ensure network adequacy. Pursuant to those criteria, “[a]n

Exchange shall, at a minimum[,] implement procedures for the certification, recertification, and

decertification . . . of health plans as qualified health plans.” 42 U.S.C. § 18031(d)(4)(A).




73
    See CMS, 2017 Effectuated Enrollment Snapshot 5 (June 12, 2017),
https://downloads.cms.gov/files/effectuated-enrollment-snapshot-report-06-12-17.pdf.


                                                  33
              Case 1:18-cv-02364-DKC Document 44-1 Filed 01/25/19 Page 40 of 159




                                                                                                            Formatted: Tab stops: 3.25", Centered + 6.5", Right +
                                                                                                            Not at 1.8"

        56.58. Consistent with these statutory requirements, CMS, acting as the exchange in

states with federally-facilitated exchanges, used to review network adequacy and accreditation

status plans that insurers proposed to offer on those exchanges.

        57.59. The 2019 Rule instead extends a policy first adopted in the 2018 Market

Stabilization Rule, 82 Fed. Reg. 18,346, 18,371-72 (April 18, 2017), under which CMS will

“rely on the [s]tates’ reviews” of network adequacy and other critical requirements in certain

federally-facilitated exchanges, see 83 Fed. Reg. at 17,024-26. In defending its decision, CMS

explained that it “is committed to recognizing States’ role as the primary regulator of their

insurance markets,” and that it sought “to limit duplicative oversight over issuers.” Id. at 17,024.

CMS’s decision is both contrary to law and arbitrary and capricious under the APA, and must be

set aside.

        58.60. First, CMS’s decision conflicts with express statutory language, quoted above,

that requires the federal government, as the administrator of federally-facilitated exchanges, to

certify plans proffered by insurers as qualified health plans under the applicable statutory and

regulatory criteria. Under the ACA, the Secretary of Health and Human Services “shall, by

regulation, establish criteria for the certification of health plans as qualified health plans,”

including criteria that “ensure a sufficient choice of providers.” 42 U.S.C. § 18031(c)(1)

(emphasis added). Pursuant to those criteria, “[a]n Exchange shall, at a minimum[,] implement

procedures for the certification, recertification, and decertification . . . of health plans as qualified

health plans.” 42 U.S.C. § 18031(d)(4)(A) (emphasis added). The statute’s repeated use of the

term “shall” makes plain that these are mandatory duties. Moreover, the statutory requirement to

certify health plans is a “minimum” requirement, 42 U.S.C. § 18031(d)(4)(A), below which an




                                                   34
              Case 1:18-cv-02364-DKC Document 44-1 Filed 01/25/19 Page 41 of 159




                                                                                                         Formatted: Tab stops: 3.25", Centered + 6.5", Right +
                                                                                                         Not at 1.8"

exchange cannot fall. Simply deferring to states to conduct plan reviews does not constitute

“implement[ing] procedures” for the exchange’s review.

       59.61. Interpreting the statute to prohibit CMS’s decision to rubber-stamp states’ review

of network adequacy for federally-facilitated exchanges is also consistent with the Act’s purpose.

Among other things, “[t]he Act aims to increase the number of Americans covered by health

insurance” adequate to meet their health needs. Nat’l Fed’n of Indep. Bus. v. Sebelius, 567 U.S.

519, 538 (2012). But health insurance cannot meet a consumer’s needs if the provider’s network

is inadequate—that is, if it lacks facilities close to the consumer’s home or that are equipped to

handle the consumer’s specific medical conditions. Thus, permitting CMS, as the administrator

of federally-facilitated exchanges, to approve a state’s assessment of network adequacy

powerfully undermines this central feature of, and conflicts with, the ACA.

       60.62. Second, even if the ACA permitted the choice CMS made, the explanation CMS

offered for outsourcing its duties to states is insufficient, confirming that its choice was arbitrary

and capricious. CMS offered virtually no response to commenters’ views that “[s]tates’ and

accrediting entities’ review processes do not do enough to ensure enrollees have adequate access

to necessary care,” simply asserting that its decision would “reduc[e] regulatory burden on

issuers, while also preserving adequate access to care.” 83 Fed. Reg. at 17,025. In particular,

CMS failed to provide evidence to buttress its assertion that state review procedures are

sufficient to guarantee network adequacy, including, for example, an analysis of the rigor of state

procedures or assessments of plans certified by state regulators. That notwithstanding that

“[a]long with lacking quantitative standards to ensure broad coverage, most states lack an

adequate process to protect consumers forced to seek out-of-network treatment in particular




                                                  35
             Case 1:18-cv-02364-DKC Document 44-1 Filed 01/25/19 Page 42 of 159




                                                                                                    Formatted: Tab stops: 3.25", Centered + 6.5", Right +
                                                                                                    Not at 1.8"

cases.”74 Similarly, CMS neglected to consider how an exchange operator may be uniquely

positioned to assess plan adequacy. Because CMS did not sufficiently justify its decision, failed

to adequately respond to comments, and failed to consider important aspects of the problem, its

decision in the 2019 Rule to outsource plan review on federally-facilitated exchanges to states

was arbitrary and capricious.

       61.63. Outsourcing federal plan review to states will permit insurers to market plans with

overly restrictive networks of providers—networks that could thereby limit patient access to

care. Even before the 2019 Rule, only 41 percent of qualified health plans in FFE states had

networks that included National Cancer Institute-designated cancer centers.75 Similarly, one

study estimated that 15 percent of FFE plans lacked in-network physicians for at least one

specialty.76 These numbers will continue to fall now that the federal government has shirked its

plan review responsibilities. More consumers will end up purchasing inadequate plans, either

through necessity or confusion—meaning that a greater share of the population will obtain

insurance coverage that is insufficient to meet their health care needs. The rate of the

underinsured will therefore increase.

               3.      Reducing Oversight of Insurance Brokers Participating in Direct
                       Enrollment

       62.64. By reducing federal oversight of insurance brokers that assist consumers in

signing up for insurance on ACA exchanges via direct enrollment, see id. at 16,981-82, the 2019


74
    Mark Hall & Caitlin Brandt, Network Adequacy Under the Trump Administration, Health
Affairs Blog, Sept. 14, 2017,
https://www.healthaffairs.org/do/10.1377/hblog20170914.061958/full/.
75
    Kenneth L. Kehl et al., Access to Accredited Cancer Hospitals Within Federal Exchange
Plans Under the Affordable Care Act, 35 J. Clinical Oncology 645, 647 (2017).
76
    Stephen C. Dorner et al., Adequacy of Outpatient Specialty Care Access in Marketplace
Plans Under the Affordable Care Act, JAMA Network (2015),
https://jamanetwork.com/journals/jama/fullarticle/2466113.


                                                 36
             Case 1:18-cv-02364-DKC Document 44-1 Filed 01/25/19 Page 43 of 159




                                                                                                      Formatted: Tab stops: 3.25", Centered + 6.5", Right +
                                                                                                      Not at 1.8"

Rule will enable brokers to provide consumers with incorrect information and permit brokers to

deny consumers the assistance that they need, and that the ACA requires, so that they can

identify and purchase the health insurance that best meets their situation.

       63.65. Direct enrollment is a process under which a consumer enrolls in an ACA-

compliant health insurance plan through a third-party website instead of through the

governmental platform (HealthCare.gov for FFEs). Direct enrollment entities are “agents,

brokers, and issuers that participate in direct enrollment and use their own internet website for

[qualified health plan] selection or to complete the Exchange eligibility application.” Id. at

16,981. Given evidence that direct enrollment entities were committing fraud, signing up

individuals without their knowledge or consent, and using inaccurate calculators for APTC

eligibility, prior rules provided a strong oversight structure and required such entities to be

audited by third parties that HHS approved.

       64.66. The 2019 Rule eliminates this protection and permits agents, brokers, and issuers

participating in direct enrollment to “select their own third-party entities for conducting audits,

rather than requiring HHS to initially review and approve these entities”—i.e., to select an

auditor that has not been approved by HHS to determine whether the agent, broker, or issuer is

ready to handle direct enrollment in compliance with relevant requirements. Id.

       65.67. CMS’s decision to weaken oversight over direct enrollment entities is arbitrary

and capricious and must be set aside. First, CMS failed to grapple with evidence, well known to

the agency, that direct enrollment entities have in the past produced poor information for

consumers, facilitating consumers’ poor enrollment choices. That evidence is what necessitated

CMS oversight of direct enrollment entities’ auditors in the first place. Second, and relatedly,

CMS failed to adequately respond to comments expressing “concern[] that enrollment through a




                                                 37
              Case 1:18-cv-02364-DKC Document 44-1 Filed 01/25/19 Page 44 of 159




                                                                                                       Formatted: Tab stops: 3.25", Centered + 6.5", Right +
                                                                                                       Not at 1.8"

non-governmental site would occur without proper oversight and controls.” Id. at 16,982. Indeed,

CMS offers no meaningful response, and instead asserts, without evidence, that it “believe[s]”

that its decision “will ensure that quality operational readiness reviews are conducted.” Id.

        66.68. Scaling back oversight of agents, brokers, and issuers that participate in direct

enrollment will increase the likelihood that consumers receive inaccurate information, thus

decreasing overall enrollment and leading to a rise in the rate of the uninsured.77 CMS’s decision

to shirk its responsibilities will also lead to a rise in the rate of the underinsured, as confusion

around APTC eligibility facilitated by CMS’s withdrawal will lead individuals to choose plans

that are not appropriate to their needs.

                Deterring Americans from Enrolling in Quality Health Insurance Plans

        67.69. Other provisions of the 2019 Rule make it more difficult for consumers to enroll

in ACA-compliant health insurance coverage.

                1.      Making It Harder to Compare Insurance Plans

        68.70. A key function of the exchanges is to “allow[] people to compare and purchase”

qualified health plans. King, 135 S. Ct. at 2485. In order to carry out this obligation—”to

simplify the consumer shopping experience and to allow consumers to more easily compare

plans across issuers”—prior rules supported “standardized options,” which are qualified health

plans at different levels of coverage with a cost-sharing structure specified by HHS, including



77
    After issuing the 2019 Rule, CMS amplified the effects of the provision weakening oversight
over agents, brokers, and issuers that participate in direct enrollment by unveiling “enhanced
direct enrollment” for FFE and hybrid exchange states, which aims to increase the number of
consumers using direct enrollment. See CMS, Enhanced Direct Enrollment for 2019 FAQs (Nov.
28, 2018), https://www.cms.gov/CCIIO/Programs-and-Initiatives/Health-Insurance-
Marketplaces/Downloads/FAQs-EDE.pdf. This purportedly “streamline[d] consumer
experience” for direct enrollment, id., will expose additional health insurance purchasers to
under-regulated agents, brokers, and issuers.



                                                  38
              Case 1:18-cv-02364-DKC Document 44-1 Filed 01/25/19 Page 45 of 159




                                                                                                    Formatted: Tab stops: 3.25", Centered + 6.5", Right +
                                                                                                    Not at 1.8"

fixed deductibles, fixed annual limitations on cost-sharing, and fixed copayments or coinsurance

for certain specified benefits.78

        69.71. HHS supported standardized options given its recognition that “[a]n excessive

number of health plan options makes consumers less likely to make any plan selection, more

likely to make a selection that does not match their health needs, and more likely to make a

selection that leaves them less satisfied.”79 HHS further stated that its experience during prior

“open enrollment periods suggests that many consumers, particularly those with a high number

of health plan options, find the large variety of cost-sharing structures available on the

Exchanges difficult to navigate.” 80 Fed. Reg. at 75,542. HHS determined that “standardized

options will provide these consumers the opportunity to make simpler comparisons of plans

offered by different issuers within a metal level,” and to “focus their decision making on the

providers in the plan networks, premiums, benefits, and quality,” and prevent consumers from

having “to make complex tradeoffs among cost-sharing differences among a large number of

plans.” Id. “For the 2017 and 2018 benefit years, HHS specified standardized options in

rulemaking, encouraged issuers to offer such plans, and provided differential display of these

plans on HealthCare.gov.” 83 Fed. Reg. at 16,974.

        70.72. Notwithstanding the agency’s own understanding of their effectiveness, the 2019

Rule discontinues support for standardized options. See id. at 16,974-75. CMS’s decision to do

so is arbitrary and capricious. CMS claims that standardized options stymied innovation,

“removing incentives for issuers to offer coverage with innovative plan designs.” Id. at 16,974.



78
   See CMS, Patient Protection and Affordable Care Act; HHS Notice of Benefit and Payment
Parameters for 2017, 81 Fed. Reg. 12,204, 12,205, 12,289-293 (Mar. 8, 2016) (final rule).
79
   See HHS Notice of Benefit and Payment Parameters for 2017, 80 Fed. Reg. 75,488, 75,542
(Dec. 2, 2015) (proposed rule); see id. at 75,542 & nn.31-32 (citing data).


                                                 39
             Case 1:18-cv-02364-DKC Document 44-1 Filed 01/25/19 Page 46 of 159




                                                                                                        Formatted: Tab stops: 3.25", Centered + 6.5", Right +
                                                                                                        Not at 1.8"

Yet CMS has cited no data to support that contention. Furthermore, CMS offered no reasonable

response to commenters who pointed out that standardized options “are a useful consumer-

support tool that aids in plan comparisons and selection,” that their presence in fact “encourages

issuers to innovate on other plan features and encourages issuers to compete on networks and

formularies,” and that their withdrawal “could create confusion for consumers, especially those

with low health literacy or certain health conditions.” Id. at 16,975 (emphasis added). CMS has

not adequately explained its decision to make comparison shopping more difficult.

       71.73. By eliminating support for standardized options on federal exchanges, the 2019

Rule makes it more difficult for consumers to select appropriate health coverage, and also

increases the risk that they will go without coverage entirely. These effects will, in turn, increase

the size of the underinsured and uninsured populations. Indeed, CMS itself cited commenters

who pointed out “that removing the standardized option designation could make plan selection

more difficult resulting in fewer people enrolling in QHPs.” Id.

       72.74. Moreover, eliminating support for standardized options will limit the degree to

which health plans will compete on price; instead, some plans will choose to compete on benefit

design in a gambit to discourage high-risk enrollees. Research found that after Massachusetts

standardized its plans, consumers placed additional weight on cost-sharing features of their plan

selections.80 Covered California, which runs California’s ACA exchange, attributes some of its

success in offering affordable choices to its use of standardized plans.81 Without standardized




80
   Keith M. Marzilli Ericson, & Amanda Starc, How Product Standardization Affects Choice:
Evidence from the Massachusetts Health Insurance Exchange, 50 J. Health Econ. 71 (2016).
81
   Shelby Livingston, How California Made Obamacare Work, Modern Healthcare, June 13,
2017, http://www.modernhealthcare.com/article/20170613/NEWS/170619961.


                                                 40
              Case 1:18-cv-02364-DKC Document 44-1 Filed 01/25/19 Page 47 of 159




                                                                                                        Formatted: Tab stops: 3.25", Centered + 6.5", Right +
                                                                                                        Not at 1.8"

options, it will be harder for individuals to select coverage, prices will rise, and the rate of the

uninsured and underinsured will increase.

                2.      Undermining the Navigator Program

        73.75. As explained above, the ACA requires exchanges to award grants to healthcare

“Navigators” that are responsible for helping individuals enroll in qualified health plans. 42

U.S.C. § 18031(i). Under HHS’s prior rules, each exchange was required to have two

Navigators, one of those Navigators was required to be a community- and consumer-focused

nonprofit, and Navigators were required to have physical presences in the areas they served.82

CMS decided to eliminate these requirements in the 2019 Rule. See 83 Fed. Reg. at 16,979-80.

Its decision violates the APA in multiple ways.

        74.76. First, CMS’s decision to eliminate these requirements is contrary to law because it

permits entities to qualify as Navigators that cannot satisfy the relevant statutory criteria. Among

other things, Navigators must “conduct public education activities to raise awareness of the

availability of qualified health plans,” 42 U.S.C. § 18031(i)(3)(A); “distribute fair and impartial

information concerning enrollment in qualified health plans, and the availability of premium tax

credits . . . and cost-sharing reductions,” id. § 18031(i)(3)(B); “facilitate enrollment in qualified

health plans,” id. § 18031(i)(3)(C); provide enrollees with grievances, complaints, or questions

about their health plans with referrals to specified entities, id. § 18031(i)(3)(D); and “provide

information in a manner that is culturally and linguistically appropriate to the needs of the

population being served by the Exchange or Exchanges,” id. § 18031(i)(3)(E). But Navigators

without a physical presence in an exchange service area cannot, in the terms CMS itself used in




82
    See 45 C.F.R. §§ 155.210(c)(2), 155.210(e)(7), 155.215(h) (effective May 9, 2016 to June
17, 2018).


                                                  41
             Case 1:18-cv-02364-DKC Document 44-1 Filed 01/25/19 Page 48 of 159




                                                                                                        Formatted: Tab stops: 3.25", Centered + 6.5", Right +
                                                                                                        Not at 1.8"

proposing the physical presence requirement, “provide[]” “face-to-face assistance . . . to

applicants and enrollees”83—they therefore cannot adequately carry out the statutory duties

summarized above.

       75.77. The statute also requires Navigators to “demonstrate to the Exchange involved

that [they have] existing relationships, or could readily establish relationships, with employers

and employees, consumers (including uninsured and underinsured consumers), or self-employed

individuals likely to be qualified to enroll in a qualified health plan.” 42 U.S.C. § 18031(i)(2)(A).

The prior requirement that exchanges award grants to at least two Navigators, and that one be a

community- and consumer-focused nonprofit, faithfully implemented this statutory mandate; the

2019 Rule’s elimination of these requirements violates it. Current Navigators will potentially be

replaced by organizations with conflicts of interest because commissions prompt them to steer

enrollees to particular insurers. New Navigators may also have an incentive to discourage

enrollment of high-cost enrollees.

       76.78. Second, the 2019 Rule’s elimination of the physical presence requirement is

arbitrary and capricious. As noted above, in proposing the requirement CMS understandably

recognized that face-to-face assistance is necessary for Navigators to carry out their statutorily

required duties. 79 Fed. Reg. at 15,832. In response to CMS’s proposal to eliminate the

requirement, “many commenters [stated] that entities not physically present in an Exchange

service area may not be able to provide a full spectrum of local outreach, education, and

assistance to support enrollment and post-enrollment activities”; “[m]any commenters” also

stated “that removing this requirement would negatively affect hard-to-reach populations, as the




83
   CMS, Patient Protection and Affordable Care Act; Exchange and Insurance Market
Standards for 2015 and Beyond, 79 Fed. Reg. 15,808, 15,832 (Mar. 21, 2014).


                                                 42
             Case 1:18-cv-02364-DKC Document 44-1 Filed 01/25/19 Page 49 of 159




                                                                                                     Formatted: Tab stops: 3.25", Centered + 6.5", Right +
                                                                                                     Not at 1.8"

in-person assistance provided by Navigator entities is often the only known resource and form of

support for some low-income and other at-risk populations”; and “some commenters [stated] that

web or phone-based assistance is a poor substitute for in-person assistance delivered by a known

and trusted community-based organization, and that this is particularly true for those living with

significant health needs for whom remote assistance may prove inadequate and frustrating.” 83

Fed. Reg. at 16,980. On top of that, CMS acknowledged—twice—”that entities with a physical

presence and strong relationships in their [exchange] service areas tend to deliver the most

effective outreach and enrollment results.” Id.; see id. at 16,979-80 (similar). Yet HHS

eliminated the requirement. That is arbitrary and capricious.

       77.79. The Administration’s actions will decrease individuals’ and families’ in-person

access to complete, impartial information. In so doing, they will dampen overall enrollment,

especially among vulnerable populations, and thereby increase the rate of the uninsured. People

who receive in-person assistance are nearly 40 percent more likely to enroll in coverage than

people who are forced to go it alone.84 In-person assistance is particularly important for young

people and minority populations, especially Latinos. A study conducted during the ACA’s first

open enrollment period found that two out of every five young people who successfully enrolled

in coverage received help from a Navigator.85 Another study found that nearly 50 percent of




84
    Sara R. Collins et al., Following the ACA Repeal-and-Replace Effort, Where Does the U.S.
Stand on Insurance Coverage?, Commonwealth Fund (Sept. 7, 2017),
http://www.commonwealthfund.org/Publications/Issue-Briefs/2017/Sep/Post-ACA-Repeal-and-
Replace-Health-Insurance-Coverage.
85
    Deloitte, Young Adults and Health Insurance: Not Invincible--but Perhaps Convincible
Findings from the Deloitte 2014 Survey of Young Adults and Health Insurance 6 (2014),
https://www2.deloitte.com/content/dam/Deloitte/us/Documents/life-sciences-health-care/us-chs-
young-adults-and-health-insurance.pdf.



                                                43
             Case 1:18-cv-02364-DKC Document 44-1 Filed 01/25/19 Page 50 of 159




                                                                                                      Formatted: Tab stops: 3.25", Centered + 6.5", Right +
                                                                                                      Not at 1.8"

Latinos who successfully enrolled received in-person assistance.86 Decreased in-person access to

Navigators makes it more difficult for individuals to shop for appropriate health insurance, and

will lead to a rise in the uninsured and underinsured.

               3.      Making Small Business Exchanges Less User-Friendly

       78.80. The ACA requires exchanges to “provide[]for the establishment of a Small

Business Health Options Program”—a “‘SHOP Exchange’[] that is designed to assist” certain

“small employers in facilitating the enrollment of their employees in qualified health plans

offered in the small group market.” 42 U.S.C. § 18031(b)(1)(B).87 The ACA further requires

SHOP exchanges to “make available qualified health plans to . . . qualified employers,” id.

§ 18031(d)(2)(A); to protect employers’ and employees’ choice among certain qualified health

plans, see id. § 18032(a)(2); and to protect employees’ ability to enroll even after their employer

no longer qualifies as a small employer under the Act, see id. § 18024(b)(4)(D).

       79.81. Under prior rules, CMS interpreted the ACA as “requir[ing] that all SHOPs

provide for employer eligibility, employee eligibility, and certain enrollment functions, including

premium aggregation functions.” 83 Fed. Reg. at 16,996. Provisions of the 2019 Rule purport to

reinterpret the ACA and remove these requirements. See id. at 16,996-17,006. In so doing, these

provisions are contrary to law and arbitrary and capricious. First, the removal of these

requirements permits SHOPs that cannot fulfill their statutory duties, described above, which

violates the ACA’s text. Second, although CMS purported to justify its decision by reference to


86
    Adrian Garcia Mosqueira & Benjamin D. Sommers, Better Outreach Critical to ACA
Enrollment, Particularly for Latinos, To the Point, Jan. 14, 2016,
http://www.commonwealthfund.org/publications/blog/2016/jan/better-outreach-critical-to-aca-
enrollment-particularly-for-latinos.
87
    See 42 U.S.C. § 18024(b)(2) (defining “small employer”). See generally Small Business
Health Options Program (SHOP), CMS, https://www.cms.gov/CCIIO/Programs-and-
Initiatives/Health-Insurance-Marketplaces/SHOP.html.


                                                44
             Case 1:18-cv-02364-DKC Document 44-1 Filed 01/25/19 Page 51 of 159




                                                                                                     Formatted: Tab stops: 3.25", Centered + 6.5", Right +
                                                                                                     Not at 1.8"

declining enrollment in SHOPs, see, e.g., id. at 16,996, making SHOPs even less functional and

less user friendly will exacerbate the very problem CMS cited. Because CMS’s interpretation

violates the statute and has not been well-reasoned, these provisions of the 2019 Rule violate the

APA.

       80.82. By eliminating the requirement that SHOP exchanges allow employers to

determine employee eligibility, aggregate premiums, and enroll employees online, the 2019 Rule

makes it more difficult for small businesses to offer workers and their dependents affordable

coverage, and thereby will increase the size of the uninsured population. These changes will also

push small businesses to use a broker or buy directly from an insurance company, limiting their

ability to make plan comparisons and shop by price for appropriate coverage, potentially raising

their premiums.

               4.     Imposing Unnecessary Income Verification Requirements

       81.83. In general, the ACA makes advance premium tax credits available to individuals

purchasing insurance on an exchange whose income is between 100-400 percent of the federal

poverty line (“FPL”). See 26 U.S.C. § 36B; 42 U.S.C. §§ 18081, 18082. Out of purported

concern that individuals inflate their income above the FPL to gain APTCs, resulting in the

payment of APTCs to those not entitled to receive them, provisions of the 2019 Rule impose

income verification requirements “where electronic data sources reflect income under 100

percent FPL and a consumer attests to income between 100 percent FPL and 400 percent FPL.”

83 Fed. Reg. at 16,985; see id. at 16,985-87.

       82.84. These provisions are arbitrary and capricious. Even though individuals have been

seeking and receiving APTCs for years, in the 2019 Rule CMS “acknowledge[d] that it does not

have firm data on the number of applicants that might be inflating their income to gain APTC.”




                                                45
             Case 1:18-cv-02364-DKC Document 44-1 Filed 01/25/19 Page 52 of 159




                                                                                                       Formatted: Tab stops: 3.25", Centered + 6.5", Right +
                                                                                                       Not at 1.8"

Id. at 16,986. Furthermore, CMS admitted that its new rules will disadvantage “households with

lower income.” Id. CMS has no sufficient answer to the “many commenters” who “expressed

concern that low-income consumers have difficulty in providing documentation to resolve their

annual income data matching issues and that [CMS’s new rules] would exacerbate that problem.”

Id. Moreover, because APTC is reconciled with actual income from tax data for the year in

question, the concern about program integrity is overstated. Overall, it is more than ironic that in

the same rule that CMS repeatedly expresses a desire to cut red tape and reduce unnecessary

regulation, it nonetheless increases bureaucratic hurdles for the most vulnerable Americans. That

disparity renders these new requirements irrational. Because the Administration has not

adequately explained why burdensome income verification measures are needed, the provisions

of the 2019 Rule that impose them are arbitrary and capricious.

       83.85. By making it harder for consumers to obtain insurance tax credits, these

provisions of the 2019 Rule will likely mean that more consumers will choose to go without

coverage entirely—i.e., that the rate of the uninsured will increase. The deterrent effects of

paperwork burdens are well-documented as a general matter.88 Moreover, in this specific

context, paperwork burdens have historically deterred enrollment of people with relatively low

need for health care; those with high health care needs will work harder to get coverage.89 For



88
     See, e.g., Tricia Brooks, Why is NH Proposing to Replace Proven Electronic Citizenship
Verification with Burdensome Medicaid Paperwork Requirements?, Georgetown University
Health Policy Institute, Center for Children and Families (June 28, 2018),
https://ccf.georgetown.edu/2018/06/28/why-is-nh-proposing-to-replace-proven-electronic-
citizenship-verification-with-burdensome-medicaid-paperwork-requirements/.
89
    Stan Dorn, Helping Special Enrollment Periods Work Under the Affordable Care Act 5-6,
Urban Institute (June 2016),
https://www.urban.org/sites/default/files/publication/81806/2000834-Helping-Special-
Enrollment-Periods-Work-Under-the-Affordable-Care-Act.pdf.



                                                 46
              Case 1:18-cv-02364-DKC Document 44-1 Filed 01/25/19 Page 53 of 159




                                                                                                    Formatted: Tab stops: 3.25", Centered + 6.5", Right +
                                                                                                    Not at 1.8"

example, a verification pilot study found that only 55 percent of young adults submitted required

documents compared to 73 percent of older applicants.90 As such, extending verification to

additional groups will worsen the risk pool and raise premiums, causing coverage to become less

affordable.

       84.86. This challenge will be even greater among the lower-income enrollees targeted by

this policy since they are more likely to have fluctuating income, part-year or part-time

employment, and multiple employers, and to have difficulty accessing and supplying necessary

documentation. One analysis estimates that 50 percent of adults with income below 200 percent

of the poverty level experience income changes that make them move between eligibility for

Medicaid and the exchanges.91

               Driving Up Costs

       85.87. Lastly, other provisions of the 2019 Rule make health insurance coverage more

expensive for consumers.

               1.      Exacerbating Risk Selection

       86.     The 2019 Rule allows states to petition CMS to reduce by half so-called “risk

adjustment” transfer payments—payments by insurers with healthier enrollees to insurers with

sicker enrollees. See 83 Fed. Reg. at 16,955-60. In so doing, the Rule provides insurers a

dramatically increased incentive to sign up healthy individuals and families and deter enrollment

by individuals and families with preexisting conditions or other high medical costs.


90
    Pre-Enrollment Verification for Special Enrollment Periods, CMS,
https://www.cms.gov/CCIIO/Resources/Fact-Sheets-and-FAQs/Downloads/Pre-Enrollment-
SEP-fact-sheet-FINAL.PDF.
91
    Benjamin D. Sommers & Sara Rosenbaum, Issues in Health Reform: How Changes in
Eligibility May Move Millions Back and Forth Between Medicaid and Insurance Exchanges,
Health Affairs (Feb. 2011), https://www.healthaffairs.org/doi/abs/10.1377/hlthaff.2010.1000.



                                                47
              Case 1:18-cv-02364-DKC Document 44-1 Filed 01/25/19 Page 54 of 159




                                                                                                          Formatted: Tab stops: 3.25", Centered + 6.5", Right +
                                                                                                          Not at 1.8"

       87.     Adverse selection is a major concern in health insurance markets.92 One form of

adverse selection, called risk selection, arises when “health plans manipulate their offerings to

deter the sick and attract the healthy.”93 For a variety of reasons, “[t]he premiums that insurers

are paid may not fully reflect their population mix, say because premiums are set in advance or

because employers do not fully assess the mix of enrollees before bargaining with a plan over the

premium.”94 “In such circumstances, insurers have incentives to attract healthy insureds and

repel sick insureds” by manipulating their plans and outreach.95

       88.     To provide a partial solution to the problem of risk selection, the ACA requires

each state to “assess a charge on health plans and health insurance issuers . . . if the actuarial risk

of the enrollees of such plans or coverage for a year is less” than other issuers. 42 U.S.C.

§ 18063(a)(1) (emphasis added). By the same token, it requires each state to “provide a

payment” to insurers if the average actuarial risk of their plans is greater than other issuers. Id.

§ 18063(a)(2). In other words, the ACA’s risk adjustment scheme aims to defray the costs of

signing up sicker enrollees, while limiting the financial benefit to pursuing largely healthy

enrollees, thereby discouraging risk selection. Indeed, as CMS noted in the 2019 Rule, “[r]isk

adjustment is widely used in health insurance markets, and is recognized as a critical measure in

mitigating the effects of adverse selection.” 83 Fed. Reg. at 16,955.

       89.     The 2019 Rule, however, allows states to petition CMS to cut these payments in

half. Specifically, the 2019 Rule permits states to ask to reduce risk adjustment transfer payments

by up to 50 percent by “identifying the State-specific rules or market dynamics that warrant an


92
   David M. Cutler & Richard J. Zeckhauser, Adverse Selection in Health Insurance, in 1
Frontiers in Health Policy Research 1, 1 (Alan M. Garber, ed. 1998).
93
   Id. at 2.
94
   Id. at 10.
95
   Id. at 12.


                                                  48
              Case 1:18-cv-02364-DKC Document 44-1 Filed 01/25/19 Page 55 of 159




                                                                                                          Formatted: Tab stops: 3.25", Centered + 6.5", Right +
                                                                                                          Not at 1.8"

adjustment and demonstrating the actuarial risk differences in plans in the applicable State

market are attributable to factors other than systematic risk selection.” 83 Fed. Reg. at 16,957. In

CMS’s view, the fact that “States are the primary regulators of their insurance markets,” id. at

16,956, justified this unwarranted reduction in payments needed to ensure that health insurance

markets remain stable. That change is arbitrary and capricious.

       90.     Most importantly, CMS did not seriously grapple with the arguments presented by

commenters—and corroborated by multiple studies—that substantial reductions in risk

adjustment transfer payments would encourage risk selection by insurers, undermining the very

purpose of the risk adjustment program specifically and the ACA generally. Instead, CMS

simply parroted its assertion that “unique State rules or other relevant factors could support a

reduction,” 83 Fed. Reg. at 16,958, elevating state flexibility over the statutory mandate for an

effective risk adjustment program. In doing so, CMS also failed to respond to multiple comments

pointing out, among other things, that the risk adjustment transfer methodology already accounts

for state-specific factors, and that states can obtain additional flexibility simply by operating their

own risk adjustment programs, see 45 C.F.R. § 153.330, which no state currently does, 83 Fed.

Reg. at 16,958.

       91.     Moreover, CMS provided insufficient explanation for why it decided to expand

the proposed reductions to insurers in individual markets. To the contrary, CMS acknowledged

that “adverse selection in the individual market is not mitigated by group enrollment or minimum

participation requirements as is the selection in the small group market,” 83 Fed. Reg. at 16,956;

that “those enrolled in the individual or merged markets typically have higher actuarial risk, risk

selection, and risk segmentation in plan selection than those enrolled in the small group market,”

id. at 16,958; and that “risk adjustment transfers are particularly required in these markets to




                                                  49
              Case 1:18-cv-02364-DKC Document 44-1 Filed 01/25/19 Page 56 of 159




                                                                                                        Formatted: Tab stops: 3.25", Centered + 6.5", Right +
                                                                                                        Not at 1.8"

mitigate issuers’ risk of adverse selection and incentives to avoid risk,” id. Despite these

meaningful differences between individual and small group insurance markets, CMS allowed

states to request the same 50 percent reduction for individual markets as well (while not

soliciting comments on this amount for this market). In other words, CMS entirely failed to

consider an important aspect of the problem.

       92.     Finally, if CMS truly wished to provide states with additional flexibility, then it

would have similarly allowed states to increase risk adjustment transfers based on “unique State

rules or other relevant factors” as well. In rejecting that proposal, CMS made arguments flatly

contrary to the reasons underlying its proposed reductions: that “State regulators under their own

State authority could take actions outside of this flexibility,” and “can also elect to establish and

operate the [ACA] risk adjustment program.” 83 Fed. Reg. at 16,959. Ultimately, CMS failed to

explain why it decided to make the risk adjustment system a one-way ratchet. Because CMS’s

decision is therefore internally inconsistent and inadequately explained, it is likewise arbitrary

and capricious.

       93.     For these reasons, the 2019 Rule arbitrarily—and unlawfully—allows insurers

with healthier enrollees to pay less, thereby decreasing the payments that insurers with sicker

enrollees will receive. Experience with other systems suggests that insurers will respond by

skimping on the quality of care or altering benefit design to try to lower cost for or avoid sicker

enrollees altogether.96 It will also cause insurers to raise premiums now on account of the added

uncertainty of state action in the future, as well as the inadequacy of compensation once a state

does act. This would discourage enrollment of healthy enrollees while disincentivizing


96
    Wynand P.M.M. van de Ven et al., Risk Selection Threatens Quality of Care for Certain
Patients: Lessons from Europe’s Health Insurance Exchanges, Health Affairs (Oct. 2015),
https://www.healthaffairs.org/doi/abs/10.1377/hlthaff.2014.1456.


                                                  50
             Case 1:18-cv-02364-DKC Document 44-1 Filed 01/25/19 Page 57 of 159




                                                                                                       Formatted: Tab stops: 3.25", Centered + 6.5", Right +
                                                                                                       Not at 1.8"

employers from enrolling less healthy enrollees—those more likely to need health coverage in

the first place—thereby increasing the number of underinsured or uninsured.

               2.1.    Curtailing Review of Insurance Rate Increases                                   Formatted: Indent: Left: 1", Hanging: 0.5", Numbered
                                                                                                       + Level: 1 + Numbering Style: 1, 2, 3, … + Start at: 1 +
       94.88. The 2019 Rule also decreases the federal government’s role in reviewing                  Alignment: Left + Aligned at: 1" + Indent at: 1.25"


insurance rates, giving insurers greater flexibility to increase premiums without any justification.

Under the ACA, “[t]he Secretary, in conjunction with States, shall establish a process for the

annual review . . . of unreasonable increases in premiums for health insurance coverage.” 42

U.S.C. § 300gg-94(a)(1). Pursuant to this statutory duty, CMS has promulgated regulations that

require insurers to justify annual rate increases above a given threshold. See 45 C.F.R.

§§ 154.101 et seq.

       95.89. The 2019 Rule, however, changes this scheme—and thereby flouts CMS’s

statutory duties—in two respects. First, the 2019 Rule exempts student health plans from rate

review beginning July 1, 2018. 83 Fed. Reg. at 16,972. Second, the 2019 Rule raises the

threshold for rate review to rate increases of 15 percent rather than the current 10 percent. Id. at

16,972-73. Both of these changes limit the federal government’s review of unwarranted rate

increases and are unlawful.

       96.90. To start, the 2019 Rule’s carve-out for student health plans is contrary to the text

of the ACA. As explained above, the ACA requires review of “unreasonable increases in

premiums for health insurance coverage,” 42 U.S.C. § 300gg-94(a)(1), which are defined as

“benefits consisting of medical care,” id. § 300gg-91(b)(1)—a term that encompasses student

health plans, which plainly provide medical care benefits like any other health insurance plan.

Currently, the only exceptions to rate review are for “excepted benefits” and “grandfathered

health plan” coverage, both of which are mandated by statute, see 42 U.S.C. §§ 300gg-91(c),




                                                 51
             Case 1:18-cv-02364-DKC Document 44-1 Filed 01/25/19 Page 58 of 159




                                                                                                     Formatted: Tab stops: 3.25", Centered + 6.5", Right +
                                                                                                     Not at 1.8"

18011, and for large group plan rates, which are negotiated on a group-by-group basis and

therefore cannot be effectively reviewed. By its plain terms, therefore, the ACA requires rate

review of student health plans.

       97.91. Moreover, the 2019 Rule’s student health plan exception is arbitrary and

capricious. As CMS admitted, “[s]tudent health insurance coverage is considered by HHS to be a

type of individual market coverage and is generally subject to . . . individual market

requirements.” 83 Fed. Reg. at 16,972. CMS provided an insufficient explanation for its decision

to change course and treat student health plans like large group plans rather than individual

plans. CMS also failed to meaningfully address comments that explained how exempting such

plans “would result in minimal oversight and decreased affordability.” Id. Instead, CMS argued

that states can step in by engaging in rate review themselves. Id. Acknowledging that some states

lack “an Effective Rate Review Program,” however, CMS claimed that it would continue to

monitor rates “based on complaints and as part of targeted market conduct examinations,” id.—

ignoring the need for automatic, systemic review of increased rates that underlies the rate review

program.

       98.92. The 2019 Rule’s increased threshold for rate review is also arbitrary and

capricious. CMS raised the threshold “in recognition of significant rate increases,” 83 Fed. Reg.

at 16,972—but larger rate increases are a reason for more, rather than less, review. CMS also

gave short shrift to the “many” commenters concerned about increasing rates, arguing that the

increased threshold would have implicated only one rate filing later found to be unreasonable. Id.

at 16,973. In doing so, CMS ignored the fact that one of the core functions of rate review is to

deter unreasonable increases from being submitted in the first place. CMS again invoked state

rate review procedures as a stopgap measure, see id.—meaning that its explanation is again




                                                52
             Case 1:18-cv-02364-DKC Document 44-1 Filed 01/25/19 Page 59 of 159




                                                                                                    Formatted: Tab stops: 3.25", Centered + 6.5", Right +
                                                                                                    Not at 1.8"

deficient for the reasons stated above. All told, CMS failed to consider important aspects of the

problem, rendering its decision arbitrary and capricious.

       99.93. Overall, the 2019 Rule’s unlawful changes to rate review will make it easier for

insurers to increase rates without adequate justification; the purpose of rate review is for

insurance commissioners and the public to examine the proposed reasons for health insurance

premium increases in the individual and small-group market and adjust them as appropriate to

improve affordability for consumers. In 2011, one in five proposed premium increases was

reduced through rate review, with rates that went into effect approximately one-fifth lower than

those initially requested by the insurer.97 In 2015, rate review lowered premiums in the

individual and small group markets by $1.5 billion.98 And if prices are permitted to increase

without the significant check provided by rate review, individuals will increasingly decide to go

without appropriate coverage or any coverage at all—driving up the rate of uninsured and

underinsured individuals.

               3.2.    Reducing Rebates for Poor Insurer Performance

       100.94.         Lastly, the 2019 Rule makes it easier for insurers to avoid paying rebates

to consumers if they provide subpar coverage. Under the ACA, insurers must pay rebates if the

percentage of each premium that they spend on paying claims and improving their services—the

“medical loss ratio” or “MLR”—drops below 85 percent (for large group insurance plans) or 80

percent (for small group and individual insurance plans). 42 U.S.C. § 300gg-18(b)(1)(A). “These



97
    Kaiser Family Foundation, Quantifying the Effects of Health Insurance Rate Review 3 (Oct.
2012), https://kaiserfamilyfoundation.files.wordpress.com/2013/01/8376.pdf.
98
    HHS, Rate Review Annual Report 5 (Dec. 2015),
https://www.cms.gov/CCIIO/Resources/Forms-Reports-and-Other-Resources/Downloads/Rate-
Review-Annual-Report_508.pdf.



                                                 53
             Case 1:18-cv-02364-DKC Document 44-1 Filed 01/25/19 Page 60 of 159




                                                                                                     Formatted: Tab stops: 3.25", Centered + 6.5", Right +
                                                                                                     Not at 1.8"

minimum MLR standards are intended to help ensure that individuals covered under private

health insurance plans (enrollees) receive adequate value for their premiums and to create

incentives for insurers to become more efficient in their operations.”99

       101.95.         The 2019 Rule, however, alters the method by which rebates are awarded

in two ways. First, the 2019. The Rule allows insurers to claim a flat 0.8 percent of premium

credit for quality improvement activities (“QIA”)—i.e., “activities that improve health care

quality,” 42 U.S.C. § 300gg-18(a)(2)—when calculating medical loss ratio, rather than a percent

based on the amount actually spent on such activities, see 83 Fed. Reg. at 17,032-33. In other

words, the 2019 Rule allows insurers to take credit for improving their services whether or not

they actually did so. Second, the 2019 Rule makes it easier for states to request reduced medical

loss ratio thresholds in multiple respects: among other things, the Secretary may lower the

threshold if doing so would somehow “help stabilize the individual market in that [s]tate,” id. at

17,034; the state need not provide information about its MLR standard formula for assessing

compliance, id.; and the state need not comply with several other data collection requirements,

id. at 17,033-34. All of these changes are unlawful.This change is unlawful.

       102.96.         To start, allowing insurers to claim a flat credit for quality improvement

activities is contrary to the text of the ACA. The ACA requires an issuer to report “the

percentage of total premium revenue . . . that such coverage expends” for, among other things,

“activities that improve health care quality.” 42 U.S.C. § 300gg-18(a)(2). The statute’s language

requires insurers to report the amount actually spent on QIA—much like insurers are obligated to

report how much they actually spent on reimbursing claims. Id. § 300gg-18(a)(1). The statute


99
    GAO-14-580, Private Health Insurance: Early Effects of Medical Loss Ratio Requirements
and Rebates on Insurers and Enrollees 1, U.S. Government Accountability Office (July 2014),
https://www.gao.gov/assets/670/664719.pdf.


                                                54
                   Case 1:18-cv-02364-DKC Document 44-1 Filed 01/25/19 Page 61 of 159




                                                                                                        Formatted: Tab stops: 3.25", Centered + 6.5", Right +
                                                                                                        Not at 1.8"

does not permit CMS to instead throw up its hands and give every insurer the same credit,

whether or not the funds are actually expended. To the contrary, that approach undermines the

statute’s clear purpose: to encourage insurers to improve the quality of their services, lest they be

forced to pay a rebate.100

            103.97.       CMS’s decision is also arbitrary and capricious. CMS decided to allow

insurers to claim a flat credit because of what it saw as “issuers’ relatively low and consistent

reported expenditures on QIA and the significant burden associated with identifying, tracking,

and reporting these expenditures.” 83 Fed. Reg. at 17,032. But CMS failed to corroborate its

assertions of substantial burden, or to meaningfully address comments pointing out that

“allowing issuers who spend nothing on QIA to take a standardized credit for QIA would

disincentivize issuers from making such investments.” Id. Recognizing the validity of those

concerns, CMS did modify its proposal to specify that insurers “that elect the standardized QIA

reporting option must apply it consistently across all of their [s]tates and markets.” Id. at 17,033.

That is an inadequate bandaid; nothing would stop an insurer from consistently failing to engage

in quality improvement and simply claiming the newly invented flat-rate credit for all their plans.

CMS added that insurers have other incentives to improve quality, but Congress explicitly

created the MLR scheme because it believed that additional incentives are necessary.

            104.   CMS’s attempts to make it easier for states to request reduced MLR thresholds

constitute another impermissible effort to lift burdens on insurers at the expense of consumers. In

doing so, CMS recognized that “the adjustments to the individual market MLR standard should

not undermine consumer protections and that the integrity of the adjustment review process

should not be compromised.” 83 Fed. Reg. at 17,036. But CMS simply asserted that states should


100
      Id.


                                                  55
              Case 1:18-cv-02364-DKC Document 44-1 Filed 01/25/19 Page 62 of 159




                                                                                                  Formatted: Tab stops: 3.25", Centered + 6.5", Right +
                                                                                                  Not at 1.8"

be permitted to “develop strategies involving an adjusted MLR standard” without complying

with what it deemed “duplicative, burdensome requirements” or “up-front restrictions on how

much or what direction of an adjustment a State may seekThis change.” Id. CMS therefore failed

to weigh the importance of a robust MLR system, and the importance of each individual

requirement, against the purported administrative hurdles those requirements impose. That

failure, too, is arbitrary and capricious.

        105.98.         These changes will increase the rate of the uninsured and underinsured.

Since the ACA’s medical loss ratio policy began in 20112012, enrollees in the individual market

have received nearly $1.24 billion in rebates.101 Preliminary data for 2017 suggest thatThose

rebates will be muchare trending higher than the previous year, with the average MLR dropping

from 96: insurers were required to 82 percentpay nearly $707 million in the individual

market.rebates in 2018.102 And insurers paid rebates in each of the states at issue here (Ohio,

Maryland, Illinois, Pennsylvania, and Virginia).103 By allowing insurers to increasingly avoid

paying these rebates, the 2019 Rule will effectively cause consumers to pay more for worse

insurance, leading to an increase in the number of consumers that lack appropriate coverage.




101
    CMS, Summary of 2016 Medical Loss Ratio Results,
https://www.cms.gov/CCIIO/Resources/Data-
Resources/Downloads/Medical_Loss_Ratio_2016_Annual_Report.pdf. Louise Norris,
Billions in ACA Rebates Show 80/20 Rule’s Impact, HealthInsurance.org (Dec. 30, 2018),
https://www.healthinsurance.org/obamacare/billions-in-aca-rebates-show-80-20-rules-impact/.
102
    Id.
103
    Cynthia Cox et al., Individual Insurance Market Performance in 2017 at 2, Kaiser Family
Foundation (May 2018), http://files.kff.org/attachment/Issue-Brief-Individual-Insurance-Market-
Performance-in-2017.           Id.


                                                56
              Case 1:18-cv-02364-DKC Document 44-1 Filed 01/25/19 Page 63 of 159




                                                                                                        Formatted: Tab stops: 3.25", Centered + 6.5", Right +
                                                                                                        Not at 1.8"

II.    Additional Executive Actions Demonstrating Defendants’ Violation of Their
       Constitutional Duty to Faithfully Execute the ACA

       106.99.         As detailed above, the 2019 Rule includes at least nine separate provisions

that illustrate how Defendants are violating their obligation to faithfully implement the

Affordable Care Act. In addition, President Trump and his Administration have taken many

other actions with the intent and effect of sabotaging the Act generally and its private insurance

reforms and exchanges in particular. Taken together, all of these actions—those described above

and those detailed below—establish Defendants’ pattern and practice of taking executive action

to undermine the Act, and they demonstrate Defendants’ violation of the Take Care Clause.

                 Directing Agencies to Sabotage the Act

       107.100.        Hours after he was sworn in, President Trump signed Executive Order No.

13,765, “Minimizing the Economic Burden of the Patient Protection and Affordable Care Act

Pending Repeal,” 82 Fed. Reg. 8,351 (Jan. 20, 2017). The Order turned what had been candidate

Trump’s promises to repeal the ACA into President Trump’s official policy. Id. § 1 (“It is the

policy of my Administration to seek the prompt repeal of the Patient Protection and Affordable

Care Act . . . .”). “[P]ending such repeal,” the Order directs Administration officials to “take all

actions consistent with law to minimize the unwarranted economic and regulatory burdens of the

Act.” Id.; see id. §§ 2-4. Yet President Trump’s estimation of whether or not the Act’s reforms

are “warranted” does not, and must not, affect his obligation to take care that the Act is faithfully

executed, and actions his Administration has characterized as “consistent with law” have flown

in the face of that constitutional obligation.

       108.101.        Executive Order No. 13,765 is not merely a statement of policy. Rather, its

issuance marked the start of the Trump Administration’s usurpation of Congress’s authority in its

unilateral effort to repeal the ACA. The Order authorizes agencies to “waive, defer, grant



                                                 57
             Case 1:18-cv-02364-DKC Document 44-1 Filed 01/25/19 Page 64 of 159




                                                                                                   Formatted: Tab stops: 3.25", Centered + 6.5", Right +
                                                                                                   Not at 1.8"

exemptions from, or delay the implementation of any” ACA provision or requirement that, in the

Administration’s estimation, would impose fiscal or regulatory burdens. Id. § 2. As the press

reported at the time, the Order “essentially allow[ed] the dismantling of the law to begin even

before Congress move[d] to repeal it.”104 Indeed, five days after signing the Executive Order,

President Trump affirmed his agenda to “let [the ACA] explode” so as to be better positioned to

“go in and . . . do a new plan.” “We’re gonna have an explosion,” he promised,105 and Executive

Order No. 13,765 delivered.

       109.102.       Joshua Peck, who served as Chief Marketing Officer for the federal

government’s ACA exchange (HealthCare.gov) until 2016, estimated that by signaling that the

Administration might not enforce the ACA’s individual mandate, Executive Order No. 13,765

resulted in 130,000 fewer individuals enrolling in health insurance during the open enrollment

period for 2017 plan year insurance that was ongoing at the time.106 And as projected, within a

month of its being issued, the Executive Order indeed resulted in reduced enforcement of the

individual mandate,107 as further detailed below.

       110.103.       By issuing and implementing Executive Order No. 13,765, President

Trump and his Administration have violated their constitutional obligation to take care that the



104
    Julie Hirschfield Davis & Robert Pear, Trump Issues Executive Order Scaling Back Parts of
Obamacare, New York Times, Jan. 20, 2017,
https://www.nytimes.com/2017/01/20/us/politics/trump-executive-order-obamacare.html.
105
    Transcript: ABC News Anchor David Muir Interviews President Trump, ABC News (Jan. 25,
2017), http://abcnews.go.com/Politics/transcript-abc-news-anchor-david-muir-interviews-
president/story?id=45047602.
106
    Joshua Peck, Trump Blocked Nearly 500,000 People From Getting Coverage, Medium, Feb.
2, 2017, https://medium.com/get-america-covered/trumped-blocked-nearly-500-000-people-
from-getting-coverage-70317eedaaa4.
107
    Michael Hiltzik, Trump’s IRS Stages a Stealth Attack on Obamacare, Los Angeles Times,
Feb. 15, 2017, http://www.latimes.com/business/hiltzik/la-fi-hiltzik-irs-obamacare-20170215-
story.html.


                                                58
              Case 1:18-cv-02364-DKC Document 44-1 Filed 01/25/19 Page 65 of 159




                                                                                                    Formatted: Tab stops: 3.25", Centered + 6.5", Right +
                                                                                                    Not at 1.8"

ACA is faithfully executed. Rather, they have purposefully undermined the Act—the aim of

which is to expand access to quality coverage—in at least two ways. First, the Order has limited

and will likely continue to reduce progress in decreasing the number of uninsured Americans,

directly undermining the Act’s aim. And second, by shrinking the risk pool, the Order will make

health insurance less affordable, a result counter to the Affordable Care Act’s central goal—a

goal so critical that it is featured in the Act’s title.

                Attempting to Destabilize the Exchanges

        111.104.         As described above, Congress constructed the ACA to both support, and

be supported by, robust enrollment in ACA-compliant plans on ACA exchanges. Key to strong

enrollment numbers are competitive exchanges with low premiums that attract a broad range of

consumers, not just those with high medical expenses, and a broad range of insurers, to foster

competition. If one were setting out to weaken the exchanges, therefore, one could hardly do

better than to sow uncertainty about the rules that govern them and the government support for

them. Insurance companies strive to minimize risk and uncertainty. When risk and uncertainty

increase, issuers raise premiums to compensate, or even exit insurance markets entirely. Sowing

uncertainty in insurance markets is precisely what the Trump Administration has done from day

one, including by issuing Executive Order No. 13,765, described above, and by taking the

discrete executive actions detailed below.

        112.105.         Exemplifying the Trump Administration’s strategy is the way in which the

Administration, over the course of the summer and the fall in 2017, repeatedly threatened to

discontinue reimbursing insurers for cost-sharing reductions—to stop paying insurers back for

the reductions in copayments, coinsurance, and so on, that the Act requires them to provide to




                                                     59
             Case 1:18-cv-02364-DKC Document 44-1 Filed 01/25/19 Page 66 of 159




                                                                                                       Formatted: Tab stops: 3.25", Centered + 6.5", Right +
                                                                                                       Not at 1.8"

consumers.108 At the time, pending litigation raised questions concerning those payments, but the

merits of those questions are not what is at issue here; rather, the Administration’s actions, aimed

toward provoking a legislative repeal, were deliberately designed to introduce uncertainty into

the exchanges through threats that the CSR payments would cease. As the President himself

asserted, in one of his many intentionally intimidating statements, “If you don’t make them, [the

ACA exchange] fails.”109

       113.106.        The threats served their purpose. Throughout the country, some insurers

that had previously sold health insurance through the exchanges for the 2017 plan year exited

them entirely, refusing to offer coverage for the 2018 plan year because of the Administration’s

refusal to guarantee that CSR payments would continue.110 That left some counties with

decreased competition among issuers, which (again) drives up prices and decreases overall

enrollment. Indeed, at the time, the Congressional Budget Office warned that terminating CSR

payments could increase the percentage of people living in areas not served by a single insurer

between 2018 and 2020.111 Other insurers raised premiums by as much as 23 percent for 2018 to



108
     See, e.g., Chad Terhune & Julie Appleby, Uncertainty Over Obamacare Leaves Next Year’s
Rates in Limbo, NPR, July 19, 2017, https://www.npr.org/sections/health-
shots/2017/07/19/538099050/uncertainty-over-obamacare-leaves-next-years-rates-in-limbo;
Robert Pear & Thomas Kaplan, Trump Threat to Obamacare Would Send Premiums and Deficits
Higher, New York Times, Aug. 15, 2017, https://www.nytimes.com/2017/08/15/us/politics/cbo-
obamacare-cost-sharing-reduction-trump.html.
109
     Aaron Blake, President Trump’s Thoroughly Confusing Fox Business Interview, Annotated,
Washington Post, Apr. 12, 2017, https://www.washingtonpost.com/news/the-
fix/wp/2017/04/12/president-trumps-throughly-confusing-fox-business-interview-
annotated/?utm_term=.0b4ab6f8b1a6.
110
     Rachel Roubein, No Certainty on Cost-sharing Payments to Insurers, The Hill, June 8, 2017,
http://thehill.com/policy/healthcare/336974-no-certainty-on-cost-sharing-payments-to-insurers
(citing the exit of Anthem in Ohio in particular).
111
     Congressional Budget Office, The Effects of Terminating Payments for Cost-Sharing
Reductions (Aug. 15, 2017), https://www.cbo.gov/publication/53009.



                                                60
             Case 1:18-cv-02364-DKC Document 44-1 Filed 01/25/19 Page 67 of 159




                                                                                                       Formatted: Tab stops: 3.25", Centered + 6.5", Right +
                                                                                                       Not at 1.8"

guard against the risk that they would not receive the payments. And (again)—as the

Administration knew—rising premiums and decreased enrollment threaten the long-term success

of the ACA by increasing adverse selection and weakening the market, leading to yet lower

enrollment and higher premiums.

       114.107.        Tellingly, the Trump Administration ultimately stopped making CSR

payments on October 12, 2017, shortly after the reconciliation instruction for legislation to repeal

and replace the ACA expired.112 Confirming his aim all along, days later President Trump

declared that the Act was “dead” and “gone,” and that “[t]here is no such thing as Obamacare

anymore.”113 Some insurers and insurance commissioners adjusted to the Administration’s action

by raising premiums rather than pulling out of the exchanges entirely. The Congressional Budget

Office estimated that 2018 silverSilver plan premiums were 10 percent higher because of the

Administration’s actions, and will be 20 percent higher by 2021.114 While few enrollees actually

paid this sticker price in light of the ACA’s premium tax credits, this likely contributed to a

reduction in enrollment among people not eligible for premium tax credits.115 And the cost to the

federal government of those premium tax credits—and, therefore, to federal taxpayers—

ballooned.




112
    Dan Mangan, Obamacare Bombshell: Trump Kills Key Payments to Health Insurers, CNBC,
Oct. 12, 2017, https://www.cnbc.com/2017/10/12/obamacare-bombshell-trump-kills-key-
payments-to-health-insurers.html.
113
    Rebecca Savransky, Trump: There Is No Such Thing as ObamaCare Anymore, The Hill, Oct.
16, 2017, http://thehill.com/policy/healthcare/355658-trump-there-is-no-such-thing-as-
obamacare-anymore.
114
    May 2018 CBO Report, supra n.9, at 7, 9.
115
    Jeanne Lambrew, No “ObamaCare Implosion” from Trump Payment Freeze, The Century
Foundation, Apr. 19, 2018, https://tcf.org/content/commentary/no-obamacare-implosion-trump-
payment-freeze/.



                                                 61
             Case 1:18-cv-02364-DKC Document 44-1 Filed 01/25/19 Page 68 of 159




                                                                                               Formatted: Tab stops: 3.25", Centered + 6.5", Right +
                                                                                               Not at 1.8"

       115.108.          The Administration’s approach to CSR payments—create uncertainty at

every turn—weakened insurance markets, particularly given the Administration’s timing. One

recent study explains:

       Several subjects amplified that the Trump [A]dministration’s decision to cancel
       cost-sharing reduction payments for the final quarter of 2017, well after it was too
       late for insurers to adjust their 2017 rates, and just a few days before their
       deadline to decide on 2018 participation, “had a concussive quality” and was the
       “straw that broke the camel’s back” because it “sent a clear signal” to insurers that
       they “cannot rely on the federal government to keep its [funding] commitments”
       in the future . . . .116

These views emphasize that “[a]lthough actuarial uncertainty is always present, what has

especially bedeviled ACA insurers is the political uncertainty over adverse change in

rules.”117 Over time, as further detailed below, Defendants have recognized and

deliberately exploited their ability to generate such uncertainty, and experts have found—

as the Trump Administration has known—that many of the actions discussed below will

lead to increased premiums on ACA exchanges.118 If these actions are allowed to stand,

they will contribute to the Administration’s stated goal of undermining the Act.

               1.        Promoting Bare-Bones Plans to Try to Weaken ACA Exchanges

       116.109.          On October 12, 2017, President Trump signed Executive Order No.

13,813, entitled “Promoting Healthcare Choice and Competition Across the United States,” 82



116
    Mark Hall, Stabilizing and Strengthening the Individual Health Insurance Market: A View
from Ten States 20, USC-Brookings Schaeffer Initiative for Health Policy (July 2018),
https://www.brookings.edu/wp-content/uploads/2018/07/Stabilizing-and-Strenghtening-the-
Individual-Health-Insurance-Market2.pdf (alteration in original).
117
    Id. at 19.
118
    See American Academy of Actuaries, Drivers of 2019 Health Insurance Premium Changes
2, 4, http://www.actuary.org/files/publications/Premium_Drivers_2019_061318.pdf (addressing
the effect of the elimination of cost-sharing reduction payments, and of expanded access to
STLDI and AHPs, on premiums).



                                                62
                Case 1:18-cv-02364-DKC Document 44-1 Filed 01/25/19 Page 69 of 159




                                                                                                     Formatted: Tab stops: 3.25", Centered + 6.5", Right +
                                                                                                     Not at 1.8"

Fed. Reg. 48,385 (Oct. 12, 2017). Alleging that the ACA “has severely limited the choice of

healthcare options available to many Americans and has produced large premium increases in

many State individual markets for health insurance,” id. § 1(a), the Order directs the

Administration to “prioritize three areas for improvement in the near term: association health

plans (AHPs), short-term, limited-duration insurance (STLDI), and health reimbursement

arrangements (HRAs),” id. § 1(b). All three—AHPs, STLDI, and HRAs—provide coverage,

often bare-bones coverage, that does not need to comply with the ACA’s requirements.119 For

example, short-term, limited-duration insurance can refuse to offer coverage at all, or exclude

coverage, for preexisting conditions; charge a higher rate based on an individual’s health history

and health status; exclude benefits such as prescription drugs, maternity care, mental health

services, and substance use disorder services; can include a dollar cap on services and stop

paying medical bills after that cap is reached; and are not required to limit consumer out-of-

pocket costs.

       117.110.        By directing his Administration to expand access to bare-bones plans like

AHPs, STLDI, and HRAs, Executive Order No. 13,813 will “open doors for young and healthy

people to flee [the] ACA-compliant market,” i.e., the exchanges, “and find lower premiums” off




119
    Association health plans purport to group small businesses, including self-employed workers,
together to obtain coverage as though they were a single large employer. Short-term, limited-
duration insurance, in keeping with its name, has historically been used to provide stop-gap
coverage, for example when an individual transitions from one type of major medical coverage
to another. Health reimbursement arrangements, also known as health reimbursement accounts,
are funds set aside by employers to reimburse employees for qualified medical expenses. See
generally Bernadette Fernandez et al., Background Information on Health Coverage Options
Addressed in Executive Order 13813 at i-ii, Congressional Research Service,
https://fas.org/sgp/crs/misc/R45216.pdf.



                                                63
             Case 1:18-cv-02364-DKC Document 44-1 Filed 01/25/19 Page 70 of 159




                                                                                                     Formatted: Tab stops: 3.25", Centered + 6.5", Right +
                                                                                                     Not at 1.8"

of the exchanges.120 Because on-exchange purchasers will as a group be older and sicker than

they have been in prior years, premiums for on-exchange purchasers will increase. This will lead

to decreased enrollments in ACA-compliant plans, particularly among the young and healthy.

The Order will thereby increase costs and decrease coverage, phenomena that the ACA was

designed to prevent.

       118.111.        Specifically, the Urban Institute estimated that expanded access to short-

term, limited duration policies would cause 2.6 million people to lose coverage in 2019.121 The

Office of the Actuary at CMS projected that such enhanced access would increase premiums for

ACA-compliant plans by 3 to 6 percent.122 And one analysis estimated that increased access to

association health plans would increase premiums for ACA-compliant individual market plans

by 1.4 to 4.4 percent.123 Overall, the Congressional Budget Office estimated that the combined

effect of additional access to short-term, limited duration insurance and association health plans


120
    Timothy Jost, Trump Executive Order Expands Opportunities For Healthier People To Exit
ACA, Health Affairs Blog, Oct. 12, 2017,
http://www.healthaffairs.org/do/10.1377/hblog20171022.762005/full/; see Mark A. Hall &
Michael J. McCue, How Do Noncompliant Health Plans Affect the Market?, To the Point, Nov.
15, 2017, http://www.commonwealthfund.org/blog/2017/how-do-noncompliant-health-plans-
affect-market (“Actuaries and other analysts have expressed concern that allowing compliant and
noncompliant health plans to be sold side by side in the same market could destabilize the market
for the compliant plans. If people who benefit the least from the standard requirements are
allowed to opt for cheaper noncompliant plans, then the risk pool for the compliant plans will
worsen, driving their prices higher, and possibly to an unsustainable level.”).
121
    See Linda J. Blumberg et al., Updated: The Potential Impact of Short-Term Limited-Duration
Policies on Insurance Coverage, Premiums, and Federal Spending 6, Urban Institute (Mar.
2018),
https://www.urban.org/sites/default/files/publication/96781/2001727_updated_finalized.pdf
[hereinafter March 2018 Urban Institute Study].
122
    Paul Spitalnic, Estimated Financial Effects of the Short-Term, Limited-Duration Policy
Proposed Rule 2, CMS (Apr. 6, 2018), https://www.cms.gov/Research-Statistics-Data-and-
Systems/Research/ActuarialStudies/Downloads/STLD20180406.pdf.
123
    Sabrina Corlette et al., New Rules to Expand Association Health Plans, The Actuary (May
2018), http://www.theactuarymagazine.org/new-rules-to-expand-association-health-plans/.



                                                64
             Case 1:18-cv-02364-DKC Document 44-1 Filed 01/25/19 Page 71 of 159




                                                                                                   Formatted: Tab stops: 3.25", Centered + 6.5", Right +
                                                                                                   Not at 1.8"

would increase premiums for ACA-compliant plans by 2 to 3 percent, with 6 million people

enrolling in these STLID and AHPs—plans with far fewer consumer protections.124

       119.112.        Given this, it is no surprise that one analysis found that more than 98

percent of healthcare groups that commented on the Administration’s proposed STLDI

regulation expressed serious concerns or opposed it outright; the figure was 95 percent for the

AHP regulation. “Among the groups were virtually every leading patient advocate in the

country, including the American Lung Assn., the American Heart Assn., the Cystic Fibrosis

Foundation, the March of Dimes, the National Multiple Sclerosis Society, Susan G. Komen,

AARP and the advocacy arm of the American Cancer Society. Not a single group representing

patients, physicians, nurses or hospitals voiced support in the public comments for the two

Trump [A]dministration proposals.”125

       120.113.        In signing Executive Order No. 13,813, President Trump confirmed its

intent, saying, “I just keep hearing repeal-replace, repeal replace. Well, we’re starting that

process.”126 And thus, by using Executive Order No. 13,813 to begin unilateral executive efforts

to repeal the ACA, the Administration directly usurped Congress’s lawmaking function. At least

one member of Congress, Sen. Rand Paul, claimed to have worked directly with President

Trump to craft the Order, in order to achieve the reforms that Congress itself had failed to




124
    May 2018 CBO Report, supra n.9, at 10.
125
    Noam N. Levey, Trump’s New Insurance Rules Are Panned by Nearly Every Healthcare
Group That Submitted Formal Comments, Los Angeles Times, May 30, 2018,
http://www.latimes.com/politics/la-na-pol-trump-insurance-opposition-20180530-story.html.
126
    Margot Sanger-Katz, What We Know About Trump’s Twin Blows to Obamacare, New York
Times, Oct. 12, 2017, https://www.nytimes.com/2017/10/12/upshot/what-did-trumps-health-
care-executive-order-do.html.



                                                 65
             Case 1:18-cv-02364-DKC Document 44-1 Filed 01/25/19 Page 72 of 159




                                                                                                     Formatted: Tab stops: 3.25", Centered + 6.5", Right +
                                                                                                     Not at 1.8"

advance.127 And a comparison of the Order with Sen. Paul’s proposed Obamacare Replacement

Act, S. Bill No. 222, 115th Congress (2017-18),128 reveals multiple similarities.

       121.114.        In keeping with Executive Order No. 13,813’s directive, as of the date of

this filing the Administration has finalized rules expanding access to association health plans129

and short-term limited duration insurance.130,131 and has proposed a rule expanding access to

health reimbursement arrangements.132

       122.115.        By issuing and implementing Executive Order No. 13,813, Defendants

have violated their constitutional obligation to take care that the ACA is faithfully executed.

Rather, they have purposefully undermined the Act—the aim of which is to expand access to

quality coverage—in at least two ways. First, the Order will result in fewer individuals receiving

ACA-compliant health insurance coverage, directly undermining the Act’s goal. And second, by

decreasing enrollments in ACA-compliant plans, the Order will increase premiums for quality


127
    See Max Greenwood, Rand Paul: I’ve Been Working with Trump for Months on Health Care
Order, The Hill, Oct. 10, 2017, http://thehill.com/policy/healthcare/354663-rand-paul-ive-been-
working-with-trump-for-months-on-health-care-order.
128
    Available at https://www.congress.gov/bill/115th-congress/senate-bill/222/text.
129
    See Department of Labor, Definition of “Employer” Under Section 3(5) of ERISA—
Association Health Plans, 83 Fed. Reg. 28,912 (June 21, 2018); see also New York v. U.S. Dep’t
of Labor, No. 18-cv-1747 (D.D.C. filed July 26, 2018) (challenging the Administration’s AHP
rule under the Administrative Procedure Act).
130
    See Department of the Treasury, Final Rule, Short-Term, Limited-Duration Insurance, -- Fed.
Reg. -- (Aug. 1, 2018), https://www.cms.gov/CCIIO/Resources/Files/Downloads/dwnlds/CMS-
9924-F-STLDI-Final-Rule.pdf; see also Department of the Treasury, Short-Term, Limited-
Duration Insurance, 83 Fed. Reg. 7,437 (Feb. 21, 2018) (proposed rule).
131
    See Department of the Treasury, Final Rule, Short-Term, Limited-Duration Insurance, 83
Fed. Reg. 38,212 (Aug. 3, 2018); see also Association for Community Affiliated Plans, No. 18-
cv-2133 (D.D.C. filed Sept. 14, 2018) (challenging the Administration’s STLDI rule under the
Administrative Procedure Act).
132
    See Department of the Treasury, Notice of Proposed Rulemaking, Health Reimbursement
Arrangements and Other Account-Based Group Health Plans, 83 Fed. Reg. 54,420 (Oct. 29,
2018).



                                                 66
             Case 1:18-cv-02364-DKC Document 44-1 Filed 01/25/19 Page 73 of 159




                                                                                                    Formatted: Tab stops: 3.25", Centered + 6.5", Right +
                                                                                                    Not at 1.8"

plans, ultimately resulting in even fewer individuals being able to access affordable health care

coverage.

               2.     Undermining the Individual Mandate

       123.116.       As noted above, when Congress enacted the ACA it imposed an individual

mandate that now, in light of congressional amendments in 2017, requires those without

insurance to make a shared responsibility payment through December 31, 2018. See 26 U.S.C.

§§ 5000A, 5000A note. On February 14, 2017, citing President Trump’s Executive Order No.

13,765, the Internal Revenue Service announced that it was scrapping a new policy that had been

designed to strengthen the individual mandate by automatically rejecting tax returns of those

who fail to answer whether they had health insurance.133 The press reported that this change

signaled that the Administration was “loosening up on enforcement of . . . [the] individual

mandate.”134 Indeed, the IRS confirmed that at the direction of Executive Order No. 13,765, its

decision aimed “to reduce potential burden”—i.e., to lessen enforcement—of the ACA.135

       124.117.       Although the IRS subsequently reversed course, it waited until October

2017 to do so.136 This was after insurers indicated, in summer 2017, that they would either raise

premiums or withdraw from the market if they did not have clarity on enforcement prior to the

September 5, 2017 rate filing deadline.137 The months-long threat of underenforcement of the



133
    See Peter Sullivan, IRS Loosening Enforcement of ObamaCare Mandate, The Hill, Feb. 15,
2017, http://thehill.com/policy/healthcare/319672-irs-takes-step-against-obamacare-mandate.
134
    Id.
135
    Id.
136
    Michael Cohn, IRS Won’t Accept Tax Returns Next Year Without Health Coverage,
Accounting Today, Oct. 17, 2017, https://www.accountingtoday.com/news/irs-wont-accept-tax-
returns-next-year-without-health-coverage.
137
    Rabah Kamal et al., An Early Look at 2018 Premium Changes and Insurer Participation on
ACA Exchanges, Kaiser Family Foundation (Aug. 10, 2017), https://www.kff.org/health-



                                                67
             Case 1:18-cv-02364-DKC Document 44-1 Filed 01/25/19 Page 74 of 159




                                                                                                   Formatted: Tab stops: 3.25", Centered + 6.5", Right +
                                                                                                   Not at 1.8"

individual mandate created uncertainty, thereby weakening markets and causing insurers to

increase prices.

       125.118.       On November 1, 2017, the first day of open enrollment, President Trump

suggested that Congress repeal the individual mandate as part of a tax reform package.138 He did

not, like his predecessor, encourage people to review their health insurance options and sign up

for coverage.139 Then, on November 6, 2017, the press reported that in the face of Congress’s

unwillingness to pass a bill repealing the individual mandate, President Trump was readying an

executive order to attempt the same, by unilateral executive action.140

       126.119.       Even after the 2017 tax bill reduced the shared responsibility payment to

$0 for the months starting after December 31, 2018, the Administration has endeavored to further

weaken the individual mandate while the payment remains in effect. For example, when it issued

the 2019 Rule, CMS also issued guidance providing expanded access to so-called “hardship

exemptions” from the mandate.141 Subsequently the Administration went even further: for the




reform/issue-brief/an-early-look-at-2018-premium-changes-and-insurer-participation-on-aca-
exchanges/. [hereinafter An Early Look].
138
    @realDonaldTrump, Twitter (Nov. 1, 2017, 7:59 AM),
https://twitter.com/realDonaldTrump/status/925739132579729420.
139
    Sarah Kliff, Trump Won’t Advertise Obamacare, So Obama is Stepping In, Vox, Nov. 1,
2017, https://www.vox.com/health-care/2017/11/1/16592274/obama-obamacare-video.
140
    Kimberly Leonard, Trump Readies Executive Order to Unravel Obamacare’s Individual
Mandate, Washington Examiner, Nov. 6, 2017, http://www.washingtonexaminer.com/trump-
readies-executive-order-to-unravel-obamacares-individual-mandate/article/2639728.
141
    CMS, Guidance on Hardship Exemptions from the Individual Shared Responsibility
Provision for Persons Experiencing Limited Issuer Options or Other Circumstances (Apr. 9,
2018), https://www.cms.gov/CCIIO/Resources/Regulations-and-Guidance/Downloads/2018-
Hardship-Exemption-Guidance.pdf; see also Dan Diamond, Seema Verma Previews Medicare
Agenda, Politico, Mar. 23, 2018, https://www.politico.com/newsletters/politico-
pulse/2018/03/23/seema-verma-previews-medicare-agenda-148797 (reporting that Defendant
Verma was “weighing more exemptions to the ACA individual mandate”).



                                                68
             Case 1:18-cv-02364-DKC Document 44-1 Filed 01/25/19 Page 75 of 159




                                                                                                   Formatted: Tab stops: 3.25", Centered + 6.5", Right +
                                                                                                   Not at 1.8"

2018 tax year, CMS and the IRS have enabled more individuals purportedly eligible for such

exemptions to simply claim them on their tax returns, rather than requiring them to submit

documentary evidence or written explanation and seek certification from their ACA exchange.142

       127.120.       There is no question that the ACA’s individual mandate has had an effect

on individuals’ decisions to purchase insurance. For instance, the uninsured rate among high-

income young adults, who faced increases in premiums due to the ACA insurance reforms,

sharply decreased between 2013 and later years, suggesting that the mandate affected their

insurance decisions.143 Moreover, multiple studies show that uninsured people who signed up

due to the mandate have health costs significantly below other enrollees.144

       128.121.       Congress acted to reduce the shared responsibility payment associated

with the mandate to $0 knowing that it would increase premiums by 10 percent in 2019. But

prior to that, the Trump Administration’s threats not to enforce the mandate drove up 2018

premiums all by themselves. Preliminary analyses estimate that the deliberate uncertainty around

the mandate’s enforcement that the Administration introduced accounted for up to a 20 percent




142
    See CMS Guidance on Claiming a Hardship Exemption through the Internal Revenue Service
(IRS) (Sept. 12, 2018), https://www.cms.gov/CCIIO/Resources/Regulations-and-
Guidance/Downloads/Authority-to-Grant-HS-Exemptions-2018-Final-91218.pdf; IRS Notice
2019-05 (Dec. 12, 2018), https://www.irs.gov/pub/irs-drop/n-19-05.pdf.
143
    Matthew Fiedler, How Did the ACA’s Individual Mandate Affect Insurance Coverage?,
USC-Brookings Schaeffer Initiative for Health Policy (May 2018),
https://www.brookings.edu/wp-content/uploads/2018/05/coverageeffectsofmandate2018.pdf
144
    See, e.g., Martin B. Hackmann et al., Adverse Selection and An Individual Mandate: When
Theory Meets Practice, 105 American Economic Review 1030 (2015); Amy Finkelstein et al.,
Subsidizing Health Insurance for Low-Income Adults: Evidence from Massachusetts (National
Bureau of Economic Research, Working Paper No. 23668, 2017), available at
https://scholar.harvard.edu/files/mshepard/files/finkelstein_hendren_shepard_SubsidizingInsuran
ce.pdf.



                                                69
             Case 1:18-cv-02364-DKC Document 44-1 Filed 01/25/19 Page 76 of 159




                                                                                                     Formatted: Tab stops: 3.25", Centered + 6.5", Right +
                                                                                                     Not at 1.8"

increase in 2018 individual market premiums.145 The Congressional Budget Office also

attributed higher premiums for 2018 and insurer withdrawals from the exchanges to uncertainty

about the enforcement of the individual mandate.146 Those premium increases, in turn, made it

more difficult for other segments of the population to obtain coverage, eroding coverage overall.

       129.122.        By threatening underenforcement of the individual mandate, Defendants

have violated their constitutional obligation to take care that the ACA is faithfully executed.

Rather, they have purposefully undermined the Act—the aim of which is to expand access to

quality coverage—in at least two ways. First, threatening underenforcement of the individual

mandate will result in fewer individuals receiving ACA-compliant health insurance coverage

overall, directly undermining the Act’s goal. And second, by decreasing health insurance

enrollments, threatening underenforcement of the individual mandate will weaken health

insurance markets and increase premiums, ultimately resulting in even fewer individuals being

able to access affordable health care coverage.

               3.      Refusing to Grant State Waiver Requests that Would Further the ACA’s
                       Goals

       130.123.        The ACASection 1332 of the ACA, 42 U.S.C. § 18052, permits states to

apply for waivers of some of the law’s requirements in order to promote innovative policies

that—and this is key—” satisfy certain statutorily-prescribed guardrails, see id. § 18052(b)(1).

Crucially, for example, states may only seek waivers that would “provide coverage that is at least

as comprehensive as” ACA-compliant coverage. 42 U.S.CId. § 18052(b)(1)(A). In keeping with           Formatted: Font: Italic




145
    Rabah Kamal et al., An Early Look at 2018 Premium Changes and Insurer Participation on
ACA Exchanges, Kaiser Family Foundation (Aug. 10, 2017), https://www.kff.org/health-
reform/issue-brief/an-early-look-at-2018-premium-changes-and-insurer-participation-on-aca-
exchanges/. An Early Look, supra n.131.
146
    May 2018 CBO Report, supra n.9, at 2-3.


                                                  70
             Case 1:18-cv-02364-DKC Document 44-1 Filed 01/25/19 Page 77 of 159




                                                                                                  Formatted: Tab stops: 3.25", Centered + 6.5", Right +
                                                                                                  Not at 1.8"

these guardrails, only certain ACA provisions are subject to waiver under Section 1332. See id.

§ 18052(a)(2). Notably, the Act’s guaranteed-issue and community-rating requirements, which

require insurers to offer comprehensive coverage to individuals without regard to their medical

conditions, are not waivable.

       131.124.       Although the Trump Administration has encouraged states to apply for

Section 1332 waivers,147 it has either denied or not responded to many of the requests for

waivers that it has received,148 especially when it believes that granting the waivers would

faithfully implement the Act by expanding access to coverage. (By contrast, the Administration

has eagerly processed state waivers that are designed to reduce access to quality health

insurance.149)150 and, as further addressed below, has encouraged states to seek such waivers.)

Indeed, the Administration has dragged its feet even though some states’ waiver requests are

designed to lower premiums and stabilize insurance markets. For example, the press reported



147
    See, e.g., Letter from Thomas E. Price, former HHS Secretary, to state governors (Mar. 13,
2017), https://www.cms.gov/CCIIO/Programs-and-Initiatives/State-Innovation-
Waivers/Downloads/March-13-2017-letter_508.pdf (“We welcome the opportunity to work with
states on Section 1332 State Innovation Waivers….”).
148
    See Alison Kodak, Administration Sends Mixed Signals On State Health Insurance Waivers,
NPR (Oct. 19, 2017), http://www.npr.org/sections/health-
shots/2017/10/19/558310690/administration-sends-mixed-signals-on-state-health-insurance-
waivers. See generally Section 1332: State Innovation Waivers, CMS,
https://www.cms.gov/CCIIO/Programs-and-Initiatives/State-Innovation-
Waivers/Section_1332_State_Innovation_Waivers-.html (listing pending, approved, and denied
waiver requests).
149
    See Bruce Jaspen, Trump’s Medicaid Work Rules Hit States With Costs And Bureaucracy,
Forbes, July 22, 2018, https://www.forbes.com/sites/brucejapsen/2018/07/22/trumps-medicaid-
work-rules-hit-states-with-costs-and-bureaucracy/#745af26066f5; see also Stewart v. Azar, -- F.
Supp. 3d --, No. 18-cv-152, 2018 WL 3203384 (D.D.C. June 29, 2018).
150
    See Bruce Jaspen, Trump’s Medicaid Work Rules Hit States With Costs And Bureaucracy,
Forbes, July 22, 2018, https://www.forbes.com/sites/brucejapsen/2018/07/22/trumps-medicaid-
work-rules-hit-states-with-costs-and-bureaucracy/#745af26066f5; see also Stewart v. Azar, -- F.
Supp. 3d --, No. 18-cv-152, 2018 WL 3203384 (D.D.C. June 29, 2018).



                                                71
              Case 1:18-cv-02364-DKC Document 44-1 Filed 01/25/19 Page 78 of 159




                                                                                                      Formatted: Tab stops: 3.25", Centered + 6.5", Right +
                                                                                                      Not at 1.8"

that, upon learning about Iowa’s waiver request and claims that the state’s plan would improve

its exchange, President Trump personally called Defendant Seema Verma, whose agency—

CMS—is responsible for processing waiver requests, and instructed her to deny Iowa’s

application.151

       132.125.         The Administration’s actions have frustrated states’ efforts to support the

ACA and its reforms and to expand access to affordable, quality health insurance. For example,

in withdrawing its waiver request owing to the Administration’s delay, Oklahoma Secretary of

Health and Human Services Terry Cline stated that CMS’s failure to approve the waiver would

“prevent thousands of Oklahomans from realizing the benefits of significantly lower insurance

premiums in 2018.”152

       133.126.         By delaying and denying waiver requests, Defendants have violated their

constitutional obligation to take care that the ACA is faithfully executed. Rather, they have

purposefully undermined the Act—the aim of which is to expand access to quality coverage—in

at least two ways. First, delaying and denying waiver requests will result in fewer individuals

receiving ACA-compliant health insurance coverage overall, directly undermining the Act’s

goal. And second, delaying and denying waiver requests will weaken health insurance markets

and increase premiums, ultimately resulting in even fewer individuals being able to access

affordable health care coverage.


151
    See Juliet Eilperin, As ACA Enrollment Nears, Administration Keeps Cutting Federal
Support of the Law, Washington Post, Oct. 5, 2017, https://www.washingtonpost.com/politics/as-
aca-enrollment-nears-administration-keeps-cutting-federal-support-of-the-
law/2017/10/05/cc5995a2-a50e-11e7-b14f-f41773cd5a14_story.html?utm_term=.4c73ed0cbe7d.
152
    Letter from Terry Cline, former Oklahoma Health Commissioner, to Steve Mnuchin,
Secretary, United States Department of the Treasury, and Thomas E. Price, former HHS
Secretary (Sept. 29, 2017),
https://www.ok.gov/health2/documents/Oklahoma%201332%20Waiver%20Withdrawal%209.29
.17.pdf.


                                                 72
              Case 1:18-cv-02364-DKC Document 44-1 Filed 01/25/19 Page 79 of 159




                                                                                                      Formatted: Tab stops: 3.25", Centered + 6.5", Right +
                                                                                                      Not at 1.8"

               4. Enabling and Encouraging States to Seek Waivers that Would Undercut the
                  ACA’s Goals

       127.    The Administration’s manipulation of Section 1332 waivers to sabotage the ACA

has not been limited to delaying and denying waiver requests put forward by states that are

attempting to faithfully implement the Act. The Administration has also taken official steps to

solicit and facilitate waiver requests designed to undermine the Act. In guidance issued by CMS,

HHS, and the Department of the Treasury that purports to interpret Section 1332, the

Administration has in fact violated the Act, adopting a reading that permits, and even

encourages, states to seek waivers that would promote plans that lack the Act’s consumer

protections.153 For example, the guidance specifies that “[a] section 1332 state plan should foster

health coverage through competitive private coverage, including AHPs and STLDI plans.” 83

Fed. Reg. at 53,577 (emphasis added). The Administration subsequently supplemented that

guidance with a discussion paper that describes a series of “concepts” for waivers that states

could seek, including waivers by which a state could authorize—and potentially subsidize—the

sale of the very medically-underwritten plans that the ACA’s protections prohibit.154

       128.    By issuing the guidance, Defendants have violated their constitutional obligation

to take care that the ACA is faithfully executed. Rather, they have purposefully undermined the

Act—the aim of which is to expand access to quality coverage—in at least three ways. First, the

guidance cannot be squared with the ACA’s text, structure, or purpose. Second, and relatedly,

the guidance will result in fewer individuals receiving ACA-compliant health insurance coverage



153
    CMS, Guidance, State Relief and Empowerment Waivers, 83 Fed. Reg. 53,575 (Oct. 24,
2018).
154
    CMS, Section 1332 State Relief and Empowerment Waiver Concepts: Discussion Paper
(Nov. 29, 2018), https://www.cms.gov/CCIIO/Programs-and-Initiatives/State-Innovation-
Waivers/Downloads/Waiver-Concepts-Guidance.PDF.


                                                73
             Case 1:18-cv-02364-DKC Document 44-1 Filed 01/25/19 Page 80 of 159




                                                                                                      Formatted: Tab stops: 3.25", Centered + 6.5", Right +
                                                                                                      Not at 1.8"

overall, directly undermining the Act’s goal. And third, the guidance will result in weaker health

insurance markets and increased premiums, ultimately resulting in even fewer individuals being

able to access affordable health care coverage.

               4.5.Attempting to Weaken Public Confidence in ACA Exchanges

       134.129.        Statements by President Trump and others in his Administration confirm

that the driving force behind all of the Administration’s actions described here is to sabotage the

Affordable Care Act. As exemplified by the statements catalogued above, see supra ¶¶ 42-4644-

48, the Trump Administration has been relentless in its efforts to paint a false picture of the Act

as failing—or even, in President Trump’s words at a meeting of his Cabinet, as already “dead.

It’s gone. It’s no longer—you shouldn’t even mention [it]. It’s gone. There is no such thing as

Obamacare anymore.”155 The number of times that President Trump and others in his

Administration have called “Obamacare . . . a disaster” can barely be counted.156 The President

has even gone so far as to assert that “ObamaCare is torturing the American People.”157 Vice

President Mike Pence has called Obamacare a “nightmare.”158


155
    Remarks by President Trump in Cabinet Meeting, The White House (Oct. 16, 2017),
available at https://web.archive.org/web/20171016180503/https://www.whitehouse.gov/the-
press-office/2017/10/16/remarks-president-trump-cabinet-meeting.
156
    See, e.g., Jacqueline Thomsen, Trump Vows to Repeal and Replace ObamaCare ‘Disaster’,
The Hill, Nov. 23, 2017, http://thehill.com/homenews/administration/361693-trump-vows-to-
repeal-and-replace-obamacare-disaster; Jay Willis, President Trump Couldn’t Repeal the
Affordable Care Act, So He’s Trying to Sabotage It Instead, GQ, Sept. 1, 2017,
https://www.gq.com/story/trump-sabotage-obamacare-marketing (collecting examples).
157
    @realDonaldTrump, Twitter (July 25, 2017, 6:38 AM),
https://twitter.com/realdonaldtrump/status/889796918615920640.
158
    Juliet Eilperin et al., White House’s Decision to Atop ACA Cost-sharing Subsidies Triggers
Strong Opposition, Washington Post, Oct. 13, 2017,
https://www.washingtonpost.com/politics/white-house-tells-court-it-is-immediately-stopping-
aca-cost-sharing-subsidies/2017/10/13/4c404234-b01d-11e7-be94-
fabb0f1e9ffb_story.html?noredirect=on&undefined=&utm_term=.2cc7c1747873&wpisrc=nl_m
ost&wpmm=1.



                                                  74
              Case 1:18-cv-02364-DKC Document 44-1 Filed 01/25/19 Page 81 of 159




                                                                                                   Formatted: Tab stops: 3.25", Centered + 6.5", Right +
                                                                                                   Not at 1.8"

       135.130.        It would be one thing if the Administration’s only goal were to build

public opposition to the Act, but that is not the case. Rather, the Administration’s

communications strategy is aimed at creating a false public impression about the ACA and

reducing public confidence in the law and its exchanges, thereby discouraging individuals from

enrolling in ACA-compliant insurance and weakening the exchanges. In March 2017, for

example, HHS launched an official website alleging “skyrocketing premiums and narrowing

choices” in ACA exchanges and asserting that the ACA “has done damage to” the market for

individual insurance and “created great burdens for many Americans.”159 An official

WhiteHouse.gov page likewise proclaims that “Obamacare is hurting American families,

farmers, and small businesses with skyrocketing health insurance costs.”160 And HHS press

officials have labored to paint a picture of the ACA as “continu[ing] to collapse” and as having

“been in a death spiral for years.”161

       136.131.        Less visibly, recent reports from the Sunlight Foundation have

documented how HHS has systematically removed information about the ACA from its

websites.162 Worse, Senators Schatz, Booker, and Murphy, “concerned that the use of



159
    Providing Relief Right Now for Patients, HHS, https://www.hhs.gov/healthcare/empowering-
patients/providing-relief-right-now-for-patients/index.html.
160
    Healthcare, The White House, https://www.whitehouse.gov/issues/healthcare/.
161
    Dan Mangan, Trump’s Health Chief Pushes ‘Waivers’ for States from Obamacare Rules, as
HHS Says Program in ‘Death Spiral’, CNBC, May 16, 2017,
https://www.cnbc.com/2017/05/16/trumps-health-chief-pushes-waivers-for-states-from-
obamacare-rules.html.
162
    See Rachael Bergman, Affordable Care Act Page Quietly Removed from Medicare Website,
Sunlight Foundation, May 17, 2018, https://sunlightfoundation.com/2018/05/17/affordable-care-
act-page-quietly-removed-from-medicare-site/; Rachel Bergman, Removal of the Affordable
Care Act Website from within Medicaid.gov, Sunlight Foundation (July 2018),
http://sunlightfoundation.com/wp-content/uploads/2018/07/AAR-7-CMS-Medicaid-ACA-
180710.pdf; see also Dan Diamond, Trump Policy Shop Filters Facts to Fit His Message,



                                                 75
             Case 1:18-cv-02364-DKC Document 44-1 Filed 01/25/19 Page 82 of 159




                                                                                                    Formatted: Tab stops: 3.25", Centered + 6.5", Right +
                                                                                                    Not at 1.8"

appropriated funds to promote legislation pending before Congress” to repeal the ACA “violate

both HHS’s constitutional responsibility to implement existing law, and legal prohibitions

against using taxpayer dollars to lobby in favor of pending legislation,” have collected numerous

examples where HHS social media accounts published “anti-ACA propaganda.”163 For example,

then-Secretary of HHS Tom Price tweeted videos that his agency produced to discredit the Act,

see infra ¶ 156152, with an explicit admonition discouraging enrollment, commenting that

“[u]nder Obamacare, coverage ≠ care.”164 Sec. Price also adorned social media posts featuring

anti-ACA infographics with official government logos.165 Such activities constitute

impermissible uses of government funds; they also exemplify how, rather than faithfully

implement the ACA, the Trump Administration has endeavored to undermine it.

       137.132.       By working to weaken public confidence in the ACA and its exchanges,

Defendants have violated their constitutional obligation to take care that the ACA is faithfully

executed. Rather, they have purposefully undermined the Act—the aim of which is to expand

access to quality coverage—in at least two ways. First, declining public confidence in the ACA’s

insurance markets will result in fewer individuals receiving ACA-compliant health insurance



Politico, July 28, 2018, https://www.politico.com/story/2018/07/28/trump-facts-policy-shop-
administration-research-714353.
163
    Letter from Sen. Brian Schatz et al. to Thomas E. Price, former HHS Secretary, at 1 (July 21,
2017), https://www.schatz.senate.gov/imo/media/doc/7.21.17%20Schatz-Booker-
Murphy%20Letter%20to%20Sec.%20Price.pdf.
164
    Id. at 5 (reproducing @SecPriceMD, Twitter (June 7, 2017, 4:42 PM),
https://twitter.com/secpricemd/status/872554390506360833); see id. at 6-8 (reproducing
additional examples).
165
    Id. at 1, 9. See generally Audrey Carlsen & Haeyoun Park, The Same Agency That Runs
Obamacare Is Using Taxpayer Money to Undermine It, New York Times, Sept. 4, 2017,
https://www.nytimes.com/interactive/2017/09/04/us/hhs-anti-obamacare-campaign.html
(collecting and displaying examples of anti-ACA videos, Twitter posts, infographics, and press
releases publicized by Defendants, and citing instances where Defendants deleted materials from
government websites that provided information about the Act).


                                                76
              Case 1:18-cv-02364-DKC Document 44-1 Filed 01/25/19 Page 83 of 159




                                                                                                   Formatted: Tab stops: 3.25", Centered + 6.5", Right +
                                                                                                   Not at 1.8"

coverage overall, directly undermining the Act’s goal. And second, declining public confidence

will weaken health insurance markets and increase premiums, ultimately resulting in even fewer

individuals being able to access affordable health care coverage.

               Working to Decrease Enrollment

       138.133.        Under the ACA, exchanges must “facilitate[] the purchase of qualified

health plans.” 42 U.S.C. § 18031(b)(1)(a). Defendants, however, have shirked this duty in

multiple ways, as detailed below, including by slashing funding for advertising and outreach and

cutting in half the length of time during which federally-facilitated exchanges are open for

enrollment.

       139.134.        As further discussed below, the Administration’s efforts to discourage

enrollment are having effects. One study has found that two of the decisions at issue here—

shortening open enrollment and reducing outreach—may result in as much as a 9 percent

increase in premiums.166

               1.      Shortening Open Enrollment

       140.135.        As described above, the ACA requires HHS to establish “annual open

enrollment periods” during which individuals, via the exchanges, can enroll in new or different

health insurance coverage for the coming year. 42 U.S.C. § 18031(c)(6)(B). Outside of open

enrollment, individuals may enroll in coverage through an exchange only if they qualify for a

special enrollment period, see id. § 18031(c)(6)(C), based on certain life events like getting

married, having a baby, or losing other health coverage. The opportunity to buy insurance




166
    Covered California, Individual Markets Nationally Face High Premium Increases in Coming
Years Absent Federal or State Action, With Wide Variation Among States 3 (Mar. 8, 2018),
http://hbex.coveredca.com/data-research/library/CoveredCA_High_Premium_Increases_3-8-
18.pdf [hereinafter March 2018 Covered California Study].


                                                77
             Case 1:18-cv-02364-DKC Document 44-1 Filed 01/25/19 Page 84 of 159




                                                                                                   Formatted: Tab stops: 3.25", Centered + 6.5", Right +
                                                                                                   Not at 1.8"

through the exchange is generally limited to established open enrollment periods in order to

minimize adverse selection. If consumers could buy health insurance through an exchange at any

time throughout the year, they could wait until they got sick to purchase insurance and drop it

once they recover.

       141.136.       The 2016 open enrollment period for 2016 plans ran from November 1,

2015 through January 31, 2016.167 Likewise, the 2017 open enrollment period for 2017 plans ran

from November 1, 2016 through January 31, 2017.168

       142.137.       In April 2017, however, the Trump Administration announced that it was

cutting Open Enrollmentthe open enrollment period for 2018 plans in half fromcompared to prior

years, setting it to run from November 1, 2017 through December 15, 2017.169 Shortly thereafter,

President Trump tweeted that “ObamaCare is in serious trouble” and that “it dies far sooner than

anyone would have thought.”170

       143.138.       In addition, HHS told community groups that the federal health insurance

exchange, HealthCare.gov, would be subject to “[p]lanned” “[d]owntime” during the upcoming

open enrollment period for 2018 plans, for an “[o]vernight outage on Wednesday, November 1,




167
    2016 Marketplace Open Enrollment Period Public Use Files, CMS,
https://www.cms.gov/Research-Statistics-Data-and-Systems/Statistics-Trends-and-
Reports/Marketplace-Products/2016_Open_Enrollment.html.
168
    CMS, Health Insurance Marketplaces 2017 Open Enrollment Period Final Enrollment
Report: November 1, 2016 - January 31, 2017 (Mar. 15, 2017),
https://www.cms.gov/Newsroom/MediaReleaseDatabase/Fact-sheets/2017-Fact-Sheet-
items/2017-03-15.html.
169
    CMS, Patient Protection and Affordable Care Act; Market Stabilization, 82 Fed. Reg. 18,346,
18,353-54 (Apr. 18, 2017); see 45 C.F.R. § 155.410(e).
170
    @realDonaldTrump, Twitter (Apr. 23, 2017, 7:20 AM),
https://twitter.com/realDonaldTrump/status/856150719656755200.



                                                78
             Case 1:18-cv-02364-DKC Document 44-1 Filed 01/25/19 Page 85 of 159




                                                                                                 Formatted: Tab stops: 3.25", Centered + 6.5", Right +
                                                                                                 Not at 1.8"

2017”; and on “Sundays [from] 12am-12pm ET, except on December 10, 2017”171—a significant

increase in downtime from prior years. While the actual downtime for the open enrollment

period for 2018 plans proved less than what had been announced, that fact was not

communicated, which may have been discouraged enrollment during the times slated for

outages. The Administration announced a maintenance schedule for the open enrollment period

for 2019 plans similar to that which it had announced for the open enrollment period for 2018

plans.172

        144.139.       HHS has claimed that reducingshortening the open enrollment period will

reduce adverse selection. 82 Fed. Reg. at 18,353-54. However, HHS has not cited any evidence

to show that prior open enrollment periods enabled adverse selection, or that shortening the

period will reduce it. Indeed, experts have found weekly enrollment data inconclusive as to

“whether longer enrollment windows increase risk for health insurers through adverse selection

or decrease risk by providing greater opportunities for enrollment by so-called ‘healthy

procrastinators.’”173 Still, these experts concluded that “reducing the length of the open

enrollment period in 2018 may cause as much or more harm for consumers (e.g., reduced plan

switching among re-enrollees, lower enrollment among those eligible but previously uninsured)



171
    @philgalewitz, Twitter (Sept. 22, 2017, 12:06 PM),
https://twitter.com/philgalewitz/status/911305725154140163/photo/1?ref_src=twsrc%5Etfw&;
see Phil Galewitz, Sunday Hours: Obamacare Website To Be Shut Down For Portion of Most
Weekends, Kaiser Health News (Sept. 22, 2017), https://khn.org/news/hhs-to-close-insurance-
exchange-for-12-hours-on-sundays-during-enrollment/.
172
    Peter Sullivan, Trump Officials Plan Maintenance Downtime for healthcare.gov During
ObamaCare Sign-ups, The Hill, Oct. 9, 2018, https://thehill.com/policy/healthcare/410574-
trump-officials-plan-maintenance-downtime-for-healthcaregov-during.
173
    Paul Shafer & Stacie Dusetzina, Looking Ahead To 2018: Will A Shorter Open Enrollment
Period Reduce Adverse Selection In Exchange Plans?, Health Affairs Blog, Apr. 14, 2017,
http://www.healthaffairs.org/do/10.1377/hblog20170414.059663/full/.



                                                 79
              Case 1:18-cv-02364-DKC Document 44-1 Filed 01/25/19 Page 86 of 159




                                                                                                    Formatted: Tab stops: 3.25", Centered + 6.5", Right +
                                                                                                    Not at 1.8"

than any potential reduction in adverse selection for insurers.” Id. And there is broad consensus

that later enrollees are, generally speaking, younger and healthier than earlier enrollees.174

       145.140.        There can be no doubt that the Administration’s decision to shorten the

2018 enrollment period for FFEs made it more difficult for people to obtain health insurance.

Unlike the federal government, nine state-based exchanges opted to maintain a longer 2018 open

enrollment period than the Administration set for HealthCare.gov. Providing extra time for

people to sign up for coverage is but one example of actions SBEs have taken that have resulted

in increased enrollment and lower premiums there as compared to in FFEs.175

       141.    Even after witnessing the consequences of shortening open enrollment for 2018,

Defendants elected to do so again for 2019, to much the same effect. As detailed below,

Defendants’ decision, combined with their cuts to funding for outreach and assistance and their

many other sabotage actions, caused open enrollment to decline in 2019. See infra ¶¶ 194-95.




174
    See id.; Express Scripts, Exchange Pulse: Public Health Exchange and Off-Exchange Report
2 (Oct. 2014), http://lab.express-scripts.com/lab/insights/government-
programs/~/media/68c6ed3d98db484bbb9ac557acafa9de.ashx (finding that those who enroll
later during open enrollment periods are, “on average, 4 years younger than early enrollees,” and
that they “also have a lower prevalence of chronic conditions, such as heart disease, depression,
high cholesterol and diabetes, and a lower prevalence of specialty conditions, such as cancer and
multiple sclerosis”); see also Virgil Dickson, Market Stabilization Rule Could Collapse the ACA
Exchanges, Modern Healthcare, Apr. 14, 2017,
http://www.modernhealthcare.com/article/20170414/NEWS/170419910 (surveying experts and
concluding that shortening open enrollment will disproportionately affect low-income
individuals and limit participation in exchangeACA-compliant plans).
175
    Mark A. Hall & Michael J. McCue, Health Insurance Markets Perform Better in States That
Run Their Own Marketplaces, To the Point, Mar. 7, 2018,
https://www.commonwealthfund.org/blog/2018/health-insurance-markets-perform-better-states-
run-their-own-marketplaces; see Mark Hall, Stabilizing and Strengthening the Individual Health
Insurance Market: A View from Ten States 4, 9, USC-Brookings Schaeffer Initiative for Health
Policy (July 2018), https://www.brookings.edu/wp-content/uploads/2018/07/Stabilizing-and-
Strenghtening-the-Individual-Health-Insurance-Market2.pdf.


                                                 80
                Case 1:18-cv-02364-DKC Document 44-1 Filed 01/25/19 Page 87 of 159




                                                                                                      Formatted: Tab stops: 3.25", Centered + 6.5", Right +
                                                                                                      Not at 1.8"

       146.142.        By cutting open enrollment in half, Defendants have violated their

constitutional obligation to take care that the ACA is faithfully executed. Rather, they have

purposefully undermined the Act—the aim of which is to expand access to quality coverage—in

at least two ways. First, cutting open enrollment will result in fewer individuals receiving ACA-

compliant health insurance coverage overall, directly undermining the Act’s goal. And second,

by decreasing health insurance enrollments, and in particular by decreasing enrollments among

younger and healthier populations, cutting open enrollment will weaken health insurance markets

and increase premiums, ultimately resulting in even fewer individuals being able to access

affordable health care coverage.

                2.    Cutting Funding for Advertising and Refusing to Publicize Open
                      Enrollment

       147.143.        In keeping with the exchanges’ duty to facilitate enrollment, HHS

regulations specify that they “must conduct outreach and education activities . . . to educate

consumers about the Exchange and insurance affordability programs to encourage participation.”

45 C.F.R. § 155.205(e).

       148.144.        In order to comply with this obligation for federally-facilitated exchanges,

HHS has, in the past, funded advertising campaigns. In 2016, for example, HHS spent $100

million on advertising to educate consumers about, and promote their enrollment in, health

insurance.176

       149.145.        So far, President Trump and his Administration have drastically reduced

funding for such advertising—twice.




176
    Timothy Jost, CMS Cuts ACA Advertising by 90 Percent Amid Other Cuts to Enrollment
Outreach, Health Affairs Blog, Aug. 31, 2017,
http://www.healthaffairs.org/do/10.1377/hblog20170901.061790/full/.


                                                81
             Case 1:18-cv-02364-DKC Document 44-1 Filed 01/25/19 Page 88 of 159




                                                                                                     Formatted: Tab stops: 3.25", Centered + 6.5", Right +
                                                                                                     Not at 1.8"

       150.146.       First, on January 26, 2017—in the waning days of that year’s open

enrollment period—the Administration overruled the objections of career staff and “pull[ed] the

plug on all Obamacare outreach and advertising in the crucial final days of the 2017 enrollment

season,” cutting funding by $5 million.177 Individuals could still sign up through the January 31,

2017 deadline, but the Administration decided not to “advertis[e] that fact any longer.”178

Subsequently, the Office of the Inspector General at HHS determined that the Administration’s

actions resulted in $1.1 million in unrecoupable costs.179 More importantly, the advertising cuts

resulted in fewer enrollments—to the tune of 350,000.180 Fewer enrollments mean higher

premiums. Indeed, the same day his Administration cut ACA advertising by $5 million,

President Trump again promised an ACA “explosion” and that “[n]obody’s going to be able to

afford” healthcare under the law.181

       151.147.       Second, on August 31, 2017, CMS announced that for the open enrollment

period that was slated to commence on November 1, 2017, it planned to spend only $10 million




177
    Paul Demko, Trump White House Abruptly Halts Obamacare Ads, Politico, Jan. 26, 2017,
http://www.politico.com/story/2017/01/trump-white-house-obamacare-ads-234245.
178
    Id.
179
    HHS, Office of the Inspector General, Review of The Department of Health and Human
Services Cancellation of Marketplace Enrollment Outreach Efforts, OEI-12-17-00290 at 5,
https://oig.hhs.gov/oei/reports/oei-12-17-00290.pdf.
180
    See Joshua Peck, Trump Blocked Nearly 500,000 People From Getting Coverage, Medium,
Feb. 2, 2017, https://medium.com/get-america-covered/trumped-blocked-nearly-500-000-people-
from-getting-coverage-70317eedaaa4; Charles Gaba, UPDATED: Want Evidence Trump Killing
HC.gov Ads Hurt Enrollment? Check This Out., Feb. 3, 2017,
http://acasignups.net/17/03/16/updated-want-evidence-trump-killing-hcgov-ads-hurt-enrollment-
check-out.
181
    Transcripts: Trump Addresses GOP Leadership at Retreat in Philadelphia, CNN (Jan. 26,
2017), http://transcripts.cnn.com/TRANSCRIPTS/1701/26/wolf.02.html.



                                                82
              Case 1:18-cv-02364-DKC Document 44-1 Filed 01/25/19 Page 89 of 159




                                                                                                     Formatted: Tab stops: 3.25", Centered + 6.5", Right +
                                                                                                     Not at 1.8"

on advertising, a 90 percent cut from the prior year.182 CMS further specified that it would

“target its advertising and outreach activities . . . through digital media, email, and text

messages,” at the expense of television advertising.183 Shortly after they were announced, Joshua

Peck, who previously had led such outreach efforts, estimated that CMS’s cuts to advertising

would result in at least 1.1 million fewer enrollments.184

       152.148.        In justifying its drastic cuts to advertising, Administration officials

“pointed to the fact that for 2017, even as spending on ads rose, enrollment ended up lower.”185

But as press reports pointed out, and as described above, “The Trump

[A]dministration . . . withdrew about $5 million of ads at the end of the 2017 sign-up period,

which likely contributed to the enrollment decline.”186

       153.149.        The Administration has slashed advertising funding and emphasized

digital over television-based marketing notwithstanding that—or because—evidence known to

HHS demonstrates that robust advertising, and television advertising in particular, is critical to




182
    CMS, Policies Related to the Navigator Program and Enrollment Education for the
Upcoming Enrollment Period 1 (Aug. 31, 2017), https://www.cms.gov/CCIIO/Programs-and-
Initiatives/Health-Insurance-Marketplaces/Downloads/Policies-Related-Navigator-Program-
Enrollment-Education-8-31-2017.pdf [hereinafter “HHS Aug. 31, 2017 Announcement”]; see
Timothy Jost, CMS Cuts ACA Advertising by 90 Percent Amid Other Cuts to Enrollment
Outreach, Health Affairs Blog, Aug. 31, 2017,
http://www.healthaffairs.org/do/10.1377/hblog20170901.061790/full/.
183
    HHS Aug. 31 2017 Announcement, supra n.170175, at 1.
184
    Joshua Peck, Trump’s Ad Cuts Will Cost a Minimum of 1.1 Million Obamacare Enrollments,
Medium, Oct. 23, 2017, https://medium.com/get-america-covered/trumps-ad-cuts-will-cost-a-
minimum-of-1-1-million-obamacare-enrollments-9334f35c1626.
185
    Zachary Tracer & Anna Edney, Trump Guts Budget for Obamacare Ads, Bloomberg, Aug.
31, 2017, https://www.bloomberg.com/news/articles/2017-08-31/trump-health-department-is-
said-to-slash-obamacare-ad-budget.
186
    Id.



                                                  83
             Case 1:18-cv-02364-DKC Document 44-1 Filed 01/25/19 Page 90 of 159




                                                                                                    Formatted: Tab stops: 3.25", Centered + 6.5", Right +
                                                                                                    Not at 1.8"

fulfilling the ACA’s goal of increasing enrollments in health insurance coverage.187 Indeed,

starting in 2015, CMS undertook randomized control trials and econometric modeling to

measure the effectiveness of paid promotional activities and by 2017 concluded that paid

outreach was responsible for 40 percent of all enrollments.188 The agency further found that

television ads were “the number one driver of enrollment.”189

       154.150.       That finding aligns with a study of the effectiveness of advertising in

promoting enrollment on Kentucky’s Exchange, which found that cuts in advertising during the

2016 open enrollment period led to “450,000 fewer page views . . . and 20,000 fewer unique

visitors per week” to Kentucky’s state-based marketplace.190

       155.151.       Studies also found that the increased volume of television advertisement

during the 2014 open enrollment period contributed to increased enrollment and a substantial

reduction in the uninsured rate.191 States and exchanges that have engaged in their own marketing

efforts similarly report higher enrollment and more stable insurance markets: Covered California




187
    See id.
188
    Lori Lodes, I Ran ACA Outreach Under Obama. Trump’s Funding Cuts Could Ruin the
Health Care Law, Vox, Sept. 15, 2017, https://www.vox.com/the-big-
idea/2017/9/12/16294784/aca-outreach-advertising-sabotage-funding.
189
    Id.
190
    Paul Shafer et al., Advertising Cutbacks Reduce Marketplace Information-seeking Behavior:
Lessons From Kentucky for 2018, Incidental Economist, Sept. 2, 2017,
http://theincidentaleconomist.com/wordpress/advertising-cutbacks-reduce-marketplace-
information-seeking-behavior-lessons-from-kentucky-for-2018/.
191
    Pinar Karaca-Mandic et al., The Volume of TV Advertisements During the ACA’s First
Enrollment Period Was Associated with Increased Insurance Coverage, Health Affairs (Apr.
2017), https://www.healthaffairs.org/doi/abs/10.1377/hlthaff.2016.1440?journalCode=hlthaff;
Sarah E. Gollust et al., TV Advertising Volumes Were Associated With Insurance Marketplace
Shopping And Enrollment In 2014, Health Affairs (June 2018),
https://www.healthaffairs.org/doi/abs/10.1377/hlthaff.2017.1507.



                                               84
             Case 1:18-cv-02364-DKC Document 44-1 Filed 01/25/19 Page 91 of 159




                                                                                                        Formatted: Tab stops: 3.25", Centered + 6.5", Right +
                                                                                                        Not at 1.8"

reports that its marketing investment has yielded a healthier risk pool, premiums that are 6 to 8

percent lower, and greater insurer participation.192

       156.152.          President Trump and his Administration have not only dramatically

reduced overall funding for advertising under the Affordable Care Act, but also have gone so far

as to produce ads that impugn the law and its reforms. In June 2017, HHS produced and posted

23 video testimonials “from people who said they had been ‘burdened by Obamacare,’ including

families, health care professionals and small business owners.”193 “While it’s not certain where

the money for the videos came from, several former health officials who worked in the Obama

Administration said that they suspect it came from the budget meant to promote the Affordable

Care Act.”194 And when an individual featured in one of the videos “sat down for a recording at

the HHS studio he said it ‘felt like they were pushing for a harder line against Obamacare’ than

he was delivering.”195

       157.153.          Finally, when open enrollment for plan year 2018 began on November 1,

2017, neither HHS nor CMS even issued a press release, and the Twitter feeds of the agencies

and of their leadership were silent, in stark contrast to the prior year’s intense push. Such silence

is part of a pattern: as described above, through multiple changes to its own websites, HHS has



192
    Peter V. Lee et al., Marketing Matters: Lessons from California to Promote Stability and
Lower Costs in National and State Individual Insurance Markets, Covered California (Sept.
2017), http://hbex.coveredca.com/data-research/library/CoveredCA_Marketing_Matters_9-
17.pdf.
193
    Audrey Carlsen & Haeyoun Park, The Same Agency That Runs Obamacare Is Using
Taxpayer Money to Undermine It, New York Times, Sept. 4, 2017,
https://www.nytimes.com/interactive/2017/09/04/us/hhs-anti-obamacare-campaign.html?_r=0.
194
    Id.
195
    Sam Stein, Team Trump Used Obamacare Money to Run PR Effort Against It, Daily Beast,
July 20, 2017, https://www.thedailybeast.com/team-trump-used-obamacare-money-to-run-ads-
against-it.



                                                 85
              Case 1:18-cv-02364-DKC Document 44-1 Filed 01/25/19 Page 92 of 159




                                                                                                     Formatted: Tab stops: 3.25", Centered + 6.5", Right +
                                                                                                     Not at 1.8"

endeavored to reduce access to information about the ACA.196 And Administration officials have

indicated that they do not want to promote ACA-compliant plans.

       158.154.        These actions do not simply represent a choice to spend resources in other

ways; the Administration’s own statements show that they were acting to frustrate the goals of

the ACA. Underscoring this is the fact that in the very year that the Administration shortened

open enrollment, it decreased outreach. By slashing spending on ACA advertising, producing ads

designed to criticize the law, and refusing to publicize open enrollment, Defendants have

violated their constitutional obligation to take care that the law is faithfully executed. Rather,

they have purposefully undermined the Act—the aim of which is to expand access to quality

coverage—in at least three ways. First, the Administration’s advertising choices contradict the

requirements of the Act and of its implementing regulations concerning education and outreach.

42 U.S.C. § 18031(b)(1)(a); 45 C.F.R. § 155.205(e). Second, the Administration’s advertising

choices are resulting in fewer individuals receiving health insurance coverage, directly

undermining the Act’s goal.197 And third, by decreasing health insurance enrollments—

particularly among healthier people—the Administration’s advertising choices have weakened

health insurance markets, which ultimately will lead to even fewer individuals being able to

access affordable health care coverage.




196
    See Charles S. Clark, Report: How HHS Buried Information About the Affordable Care Act,
Government Executive (May 17, 2018), https://m.govexec.com/oversight/2018/05/report-how-
hhs-buried-information-about-affordable-care-act/148283/.
197
    Ashley Semanskee et al., Individual Insurance Market Performance in Early 2018, Kaiser           Formatted: Tab stops: 0.25", Left
Family Foundation (June 26, 2018), https://www.kff.org/private-insurance/issue-
brief/individual-insurance-market-performance-in-early-2018/ (finding that these “recent policy
changes,” among others, “have the potential to destabilize the individual market generally”).


                                                  86
             Case 1:18-cv-02364-DKC Document 44-1 Filed 01/25/19 Page 93 of 159




                                                                                                  Formatted: Tab stops: 3.25", Centered + 6.5", Right +
                                                                                                  Not at 1.8"

               3.      Cutting Funding for Navigators and Encouraging Them to Undermine the
                       Act

       159.155.        Twice—in 2017 and 2018—the Trump Administration has drastically cut

funding for Navigators working in federally-facilitated exchanges. With its latest round of

funding cuts, the Administration has gone even further, commandeering Navigators in its

sabotage agenda by requiring them to compete for funding according to how enthusiastically

they plan to advertise the availability of non-ACA compliant coverage—i.e., according to their

willingness to assist the Administration in siphoning consumers away from the exchanges and

convincing them to purchase inferior coverage. These decisions exemplify the Administration’s

failure to take care to faithfully execute the ACA.

       160.156.        As explained above, the ACA requires exchanges to award grants to

Navigators, 42 U.S.C. § 18031(i), who must maintain a current understanding of available health

insurance options, conduct public education and awareness campaigns, help consumers

understand their choices, facilitate consumers’ health insurance decisions, and ensure their

access to consumer protections, see id. § 18031(i)(3); 45 C.F.R. §§ 155.210, 155.215. To ensure

that exchanges run by the federal government comply with the requirement that all exchanges

establish Navigator programs, see, e.g., 42 U.S.C. §§ 18031(d)(4)(K), 18031(i)(1); 45 C.F.R.

§§ 155.205(d)(1), 155.210(a), HHS enters into cooperative agreements with Navigators.198




198
    See, e.g., HHS, Cooperative Agreement to Support Navigators in Federally-facilitated and
State Partnership Marketplaces, Funding Opportunity No. CA-NAV-15-001 (Apr. 15, 2015)
https://www.cms.gov/CCIIO/Programs-and-Initiatives/Health-Insurance-
Marketplaces/Downloads/Navigator_2015_FOA_FINAL_04_15_2015.pdf [hereinafter 2015
FOA]; see generally In-Person Assistance in the Health Insurance Marketplaces, CMS,
https://www.cms.gov/CCIIO/Programs-and-Initiatives/Health-Insurance-
Marketplaces/assistance.html (describing the “FFE Navigator program”).


                                                87
             Case 1:18-cv-02364-DKC Document 44-1 Filed 01/25/19 Page 94 of 159




                                                                                                   Formatted: Tab stops: 3.25", Centered + 6.5", Right +
                                                                                                   Not at 1.8"

       161.157.        In the ACA, Congress recognized the importance of expert assistance,

both to individuals and for the functioning of the exchanges. Navigators play vitally important

roles at every step, from helping consumers make informed health insurance decisions to

facilitating their applications and enrollment, thereby contributing to the success of the

exchanges—and of the Act itself—overall. For example, one study concluded that “[t]he

strongest overall predictor of completing the [insurance] application process was receiving

assistance from a [N]avigator or social worker.”199 Additional research has documented that

Hispanic and low-income individuals disproportionately rely on direct assistance from

Navigators and other entities when making health insurance coverage decisions.200 Other experts

have established the importance of the broad range of Navigators’ duties for consumers and for

exchanges.201

       162.158.        When issuing the 2015 Funding Opportunity Announcement, HHS

estimated that it “expect[ed] to award up to $201,000,000 over the three-year project period and

up to $67,000,000 during the first 12-month budget period.” 2015 FOA, supra n.186191, at 11.

Indeed, in 2015, HHS reported awarding $67 million in grants under the FFE Navigator




199
    Benjamin D. Sommers et al., The Impact of State Policies on ACA Applications and
Enrollment Among Low-Income Adults in Arkansas, Kentucky, and Texas, 34 Health Affairs
1010 (July 2018), https://dash.harvard.edu/handle/1/25156070.
200
    See Fredric Blavin et al., Obtaining Information on Marketplace Health Plans: Websites
Dominate but Key Groups Also Use Other Sources, Urban Institute Health Policy Center (June 9,
2014), http://hrms.urban.org/briefs/obtaining-information-on-marketplace.html.
201
    See Tricia Brooks & Jessica Kendall, Designing Navigator Programs to Meet the Needs of
Consumers: Duties and Competencies, Georgetown University Health Policy Institute (Sept.
2012), http://files.www.cmhnetwork.org/news/navigator-grants/Navigator-Programs-Duties-and-
Competencies.pdf.



                                                 88
             Case 1:18-cv-02364-DKC Document 44-1 Filed 01/25/19 Page 95 of 159




                                                                                                   Formatted: Tab stops: 3.25", Centered + 6.5", Right +
                                                                                                   Not at 1.8"

program.202 And in 2016, HHS reported issuing continuation awards totaling “over $62.5

million” under the program.203

       163.159.       Until late summer 2017, final preparations were underway to fund the

HHS Navigator program at a similar level for the 2018 open enrollment—$60 million.204

       164.160.       Final preparations were also underway until late summer 2017 to allocate

funding for the 2018 open enrollment according to the process and criteria described in the 2015

FOA. In a memo signed on August 23, 2017, agency staff explained that individual grantees’

continuation award amounts for 2017 had been calculated “based on performance evaluations

conducted by [CMS project officers] and [CMS regional office liaisons],” which were based on

the “performance factors outlined in the 2015 FOA” and grantees’ “progress toward the goals

outlined in their 2016 Non-Competing Continuation Application.”205




202
    Press Release, CMS, CMS Awards $67 Million in Affordable Care Act Funding to Help
Consumers Sign-up for Affordable Health Insurance Marketplace Coverage in 2016 (Sept. 2,
2015), https://www.cms.gov/Newsroom/MediaReleaseDatabase/Press-releases/2015-Press-
releases-items/2015-09-02.html.
203
    Randy Pate, Director, Center for Consumer Information and Insurance Oversight (“CCIO”),
Policies Related to the Navigator Program and Enrollment Education for the Upcoming
Enrollment Period (Aug. 31, 2017), https://www.cms.gov/CCIIO/Programs-and-
Initiatives/Health-Insurance-Marketplaces/Downloads/Policies-Related-Navigator-Program-
Enrollment-Education-8-31-2017.pdf.
204
    See Memorandum from Randy Pate, Director, CCIIO, to Janet Loftus, Director, Division of
Accounting Operations, CMS, regarding Patient Protection and Affordable Care Act—
Cooperative Agreement Funds (dated Aug. 24, 2017; stamped Aug. 31, 2017),
http://acasignups.net/17/09/04/exclusive-i-believe-whats-called-scoop (confirming that $60
million was appropriated on August 31, 2017); Memorandum from Gian Johnson, Acting
Director, Division of Assister Programs, Consumer Support Group, CCIIO, to Jennifer Beeson,
Director, Consumer Support Group, CCIIO, regarding Funding and Decision Memo- Request for
Approval to Award Year 3 Funding for Cooperative Agreement to Support Navigators in
Federally-facilitated and State Partnership Exchanges 2 (signed Aug. 23, 2017),
http://acasignups.net/17/09/04/exclusive-i-believe-whats-called-scoop [hereinafter Aug. 23, 2017
Memo] (“The Navigator program received $60 million for grant awards in FY 2017….”).
205
    Aug. 23, 2017 Memo, supra n.192197, at 2.


                                               89
             Case 1:18-cv-02364-DKC Document 44-1 Filed 01/25/19 Page 96 of 159




                                                                                                  Formatted: Tab stops: 3.25", Centered + 6.5", Right +
                                                                                                  Not at 1.8"

       165.161.        But at the direction of political appointees at the agency, HHS abruptly

changed course. In an August 31, 2017 announcement, HHS announced an entirely “new funding

formula”—nowhere to be found in the operative 2015 FOA, nor in the relevant statutes or

regulations—whereby “Navigator grantees will receive funding based” solely “on their ability to   Formatted: Font: 12 pt

meet their enrollment goals during the previous year.” HHS Aug. 31, 2017 Announcement,

supra n.170175, at 1. “For example, a grantee that achieved 100 percent of its enrollment goal

for plan year 2017 will receive the same level of funding as last year, while a grantee that

enrolled only 70 percent of its enrollment goal would receive 70 percent of its previous year

funding level, a reduction of 30 percent.” Id.                                                    Formatted: Font: Italic

       166.162.        Although HHS announced its new funding formula one day before the

then-current budget period expired, on September 1, 2017, the agency waited almost two weeks,

until September 13, 2017, to issue notices of awards to grantees under its new funding formula.

Accordingly, because “[e]ntities and individuals cannot serve as federally certified Navigators

without receiving federal grant funding to perform Navigator duties,” 2015 FOA, supra

n.186191, at 7, by delaying issuance of notices of award until September 13, 2017, HHS

eliminated Navigator programs in FFEs from September 2-12, 2017, further violating the ACA’s

requirements.




                                                 90
              Case 1:18-cv-02364-DKC Document 44-1 Filed 01/25/19 Page 97 of 159




                                                                                                Formatted: Tab stops: 3.25", Centered + 6.5", Right +
                                                                                                Not at 1.8"

       167.163.       HHS’s 2017 funding formula resulted in a nearly 40 percent decrease in

overall funding for the FFE Navigator program, to about $36 million.206 Some individual

Navigators saw cuts as high as 92 percent.207

       164.    The U.S. Government Accountability Office (“GAO”) found that HHS’s funding

decision was based on unreliable data that may not have accurately reflected the Navigator

groups’ performance.208 In particular, the GAO pointed to HHS’s prior acknowledgment that it

was impossible to accurately determine how many individuals each Navigator group enrolled, in

part because Navigators did not consistently enter their unique identification numbers into

applications during the 2017 open enrollment period.209 Additionally, the GAO found that HHS

and the Navigator groups likely interpreted enrollment goals differently and that HHS’s

interpretation may have underrepresented Navigators’ performance. HHS interpreted the goal as

the number of individuals Navigators planned to enroll in ACA-compliant plans. However, at

least some Navigators interpreted the goal more broadly to include the array of ways that




206
    See Robert King, Trump Cuts Obamacare Ad Budget By 90 Percent, Washington Examiner,
Aug. 31, 2017, http://www.washingtonexaminer.com/trump-cuts-obamacare-ad-budget-by-90-
percent/article/2633128; Press Release, CMS, CMS Announces New Funding Opportunity
Announcement for the Federally-Facilitated Exchange Navigator Program (July 10, 2018),
https://www.cms.gov/Newsroom/MediaReleaseDatabase/Press-releases/2018-Press-releases-
items/2018-07-10-2.html.
207
    See Juliet Eilperin & Amy Goldstein, HHS Slashes Funding to Groups Helping ACA
Consumers Enroll by up to 92 Percent, Washington Post, Sept. 14, 2017,
https://www.washingtonpost.com/national/health-science/hhs-slashes-funding-to-some-aca-
navigator-groups-by-more-than-60-percent/2017/09/14/729c394c-9957-11e7-b569-
3360011663b4_story.html?utm_term=.f7910e0bc711.
208
    GAO-18-567, Health Insurance Exchanges: HHS Should Enhance Its Oversight of Open
Enrollment Performance, U.S. Government Accountability Office 23 (July 2018),
https://www.gao.gov/assets/700/693362.pdf [hereinafter July 2018 GAO Report].
209
    Id. at 27.



                                                91
                Case 1:18-cv-02364-DKC Document 44-1 Filed 01/25/19 Page 98 of 159




                                                                                                    Formatted: Tab stops: 3.25", Centered + 6.5", Right +
                                                                                                    Not at 1.8"

Navigators assist consumers, and therefore set higher goals in 2017 than they otherwise would

have, resulting in a decrease in their 2018 funding.

       168.165.        But HHS’s 2017 cuts to Navigator funding pale in comparison to those the

agency announced in 2018. On July 10, 2018, HHS released a new funding opportunity

announcement for the FFE Navigator program and stated that it “expectsexpect[ed] to award up

to $10 million”210—merely one-fourth the amount of funding provided for the prior year, and

one-sixth the amount of funding provided for the year before that. Notwithstanding Navigators’

important place in the ACA’s statutory scheme and their vital role in facilitating enrollment,

HHS has unlawfully arrogated to itself the authority to decide that their services are no longer

important.211

       169.166.        Yet drastically reducing Navigator funding in FFEs was not enough. HHS

also instructed applicants to compete for the limited funding available by “demonstrat[ing] how

they provide information to people who may be unaware of the range of available coverage

options in addition to qualified health plans . . . such as association health plans, short-term,

limited-duration insurance, and health reimbursement arrangements.”212 This means that

Navigators will now use funds that Congress designated to support the ACA for the opposite

purpose—to undermine it. The Act is clear: Navigators must “conduct public education activities

to raise awareness of the availability of qualified health plans,” “distribute fair and impartial

information concerning enrollment in qualified health plans,” and “facilitate enrollment in



210
    CMS, Press Release, CMS Announces New Funding Opportunity Announcement for the
Federally-Facilitated Exchange Navigator Program (July 10, 2018),
https://www.cms.gov/Newsroom/MediaReleaseDatabase/Press-releases/2018-Press-releases-
items/2018-07-10-2.html.
211
    See id.
212
    Id.


                                                  92
                Case 1:18-cv-02364-DKC Document 44-1 Filed 01/25/19 Page 99 of 159




                                                                                                   Formatted: Tab stops: 3.25", Centered + 6.5", Right +
                                                                                                   Not at 1.8"

qualified health plans.” 42 U.S.C. § 18031(i)(3) (emphasis added). HHS’s decision to incentivize

Navigators to push plans designed to siphon consumers away from ACA exchanges, thus

weakening them, does not faithfully implement the ACA but rather undermines it.

         170.167.       By slashing funding for Navigators and encouraging them to advertise

non-ACA compliant plans, Defendants have violated their constitutional obligation to take care

that the ACA is faithfully executed. Rather, they have purposefully undermined the Act—the

aim of which is to expand access to quality coverage—in at least two ways. First, reducing

funding for Navigators will result in fewer individuals receiving ACA-compliant health

insurance coverage overall, directly undermining the Act’s goal. And second, by decreasing

health insurance enrollments, reducing funding for Navigators will weaken health insurance

markets and increase premiums, ultimately resulting in even fewer individuals being able to

access affordable health care coverage.

                 4.     Failing to Set Numeric Enrollment Targets for 2018 and 2019

         168.    In 2017, HHS declined to establish enrollment targets for the 2018 open

enrollment period. In prior years, HHS set overall and regional numeric targets in order to

monitor enrollment progress during open enrollment, and focus and revise outreach efforts.213

The GAO found that failing to set enrollment targets for 2018 hampered HHS’s ability to

measure its performance and make critical decisions about how to use resources to facilitate

enrollment.214




213
      July 2018 GAO Report, supra n.201, at 37.
214
      Id.


                                                  93
              Case 1:18-cv-02364-DKC Document 44-1 Filed 01/25/19 Page 100 of 159




                                                                                                      Formatted: Tab stops: 3.25", Centered + 6.5", Right +
                                                                                                      Not at 1.8"

       169.    Despite the GAO’s finding, and explicit recommendation that HHS resume the

practice of setting numeric enrollment targets, HHS again failed to set any enrollment targets for

the 2019 open enrollment period.

       170.    By failing to set enrollment targets for HealthCare.gov, Defendants have violated

their constitutional obligation to take care that the ACA is faithfully executed. Rather, they have

purposefully undermined the Act—the aim of which is to expand access to quality coverage—by

failing to track enrollment progress and target outreach activities during open enrollment periods.

               4.5.    Refusing to Participate in Enrollment Events and Other Outreach

       171.    To effectuate the ACA’s education and outreach mandates, see, e.g., 42 U.S.C.

§ 18031(b)(1)(a); see also 45 C.F.R. § 155.205(e), in prior years HHS officials participated in

enrollment events around the country.215 That changed dramatically in 2017. During that

summer, the Trump Administration ended contracts that provided outreach, and that brought

enrollment assistance to libraries, businesses, and urban neighborhoods, in 18 cities.216 The

Administration stopped coordinating enrollment efforts with the Latino Affordable Care Act

Coalition, a group of local and national organizations that assisted with every previous open

enrollment period,217 and a number of other organizations as well.218 The Administration stopped


215
    Kate Nocera & Paul McLeod, The Trump Administration Is Pulling Out Of Obamacare
Enrollment Events, Buzzfeed, Sept. 27, 2017, https://www.buzzfeed.com/katenocera/the-trump-
administration-wont-support-state-obamacare.
216
    Carla K. Johnson, Trump Administration Ends Affordable Care Act Assistance Contracts in
18 Cities, PBS NewsHour, July 20, 2017, https://www.pbs.org/newshour/health/trump-
administration-ends-affordable-care-act-assistance-contracts-18-cities.
217
    Alice Ollstein, Trump Admin Abandons Latino Outreach For Obamacare Sign-Ups, Talking
Points Memo, Aug. 10, 2017, https://talkingpointsmemo.com/dc/trump-hhs-abandons-latino-
outreach-on-obamacare.
218
    Allice Ollstein, Trump HHS Severs Key Partnerships For Obamacare Outreach, Talking
Points Memo, Aug. 14, 2017, https://talkingpointsmemo.com/dc/trump-hhs-obamacare-
partnerships-promotion-sabotage.



                                                94
              Case 1:18-cv-02364-DKC Document 44-1 Filed 01/25/19 Page 101 of 159




                                                                                                     Formatted: Tab stops: 3.25", Centered + 6.5", Right +
                                                                                                     Not at 1.8"

sending staff to regional enrollment events.219 After being informed that HHS would no longer

participate in such events, at least one group that had previously sponsored such events, and that

had planned to hold such events, decided to cancel them.220 Once again, the Administration’s

actions fit a pattern of reducing support for enrollment initiatives.”221

       172.      By cutting back on enrollment events and other outreach, Defendants have

violated their constitutional obligation to take care that the ACA is faithfully executed. Rather,

they have purposefully undermined the Act—the aim of which is to expand access to quality

coverage—in at least two ways. First, cutting back on enrollment events and outreach will result

in fewer individuals receiving ACA-compliant health insurance coverage overall, directly

undermining the Act’s goal. And second, by decreasing health insurance enrollments, cutting

back on enrollment events and outreach will weaken health insurance markets and increase

premiums, ultimately resulting in even fewer individuals being able to access affordable health

care coverage.




219
    Dylan Scott, Trump Administration Abruptly Drops out of Obamacare Events in Mississippi,
Vox, Sept. 27, 2017, https://www.vox.com/policy-and-politics/2017/9/27/16374158/obamacare-
mississippi-hhs-events; see Kate Nocera & Paul McLeod, The Trump Administration Is Pulling
Out Of Obamacare Enrollment Events, Buzzfeed, Sept. 27, 2017,
https://www.buzzfeed.com/katenocera/the-trump-administration-wont-support-state-obamacare
(further reporting about an HHS official’s email to an event sponsor stating that he would not be
permitted to participate).
220
    See id.
221
    Id.; see, e.g., Carla K. Johnson, Trump Administration Ends Affordable Care Act Assistance
Contracts in 18 Cities, PBS NewsHour, July 20, 2017,
https://www.pbs.org/newshour/health/trump-administration-ends-affordable-care-act-assistance-
contracts-18-cities; Leslie Small, Wide Array of Groups Say HHS Has Stopped Working with
Them on ACA Outreach, Fierce Healthcare, Aug. 15, 2017,
http://www.fiercehealthcare.com/aca/wide-array-groups-say-hhs-has-stopped-working-them-aca-
outreach; Amanda Michelle Gomez, Obamacare State Officials Are Being Left in the Dark This
Open Enrollment Period, ThinkProgress, Aug. 24, 2017, https://thinkprogress.org/trump-admin-
obamacare-enrollment-state-marketplace-d8064210e501/.


                                                  95
              Case 1:18-cv-02364-DKC Document 44-1 Filed 01/25/19 Page 102 of 159




                                                                                                      Formatted: Tab stops: 3.25", Centered + 6.5", Right +
                                                                                                      Not at 1.8"

               Arbitrarily Driving Up Premiums

       173.    On January 17, 2019, Defendant CMS released a proposed 2020 Notice of Benefit

and Payment Parameters. See CMS, Proposed Rule, Notice of Benefit and Payment Parameters

for 2020, -- Fed. Reg. -- (Jan. 17, 2019), https://s3.amazonaws.com/public-

inspection.federalregister.gov/2019-00077.pdf (the “2020 Proposed Rule”). Like its 2019

counterpart, the 2020 Proposed Rule makes certain regulatory changes to the functioning of the

marketplaces and the enrollment process. While the 2020 Proposed Rule has not been finalized,

and therefore has no legal effect, it corroborates Defendants’ intent to unlawfully sabotage the

Affordable Care Act.

       174.    In particular, the 2020 Proposed Rule would increase net premiums for almost all

subsidized consumers and will increase the maximum out-of-pocket limit, which also applies to

employer plans. The proposed rule would make a technical change to the “Premium Adjustment

Percentage,” which is how the share of income subsidized consumers have to pay toward

benchmark coverage is calculated. That change would result in a family of four with income of

$80,000 paying about $200 more per year. As the 2020 Proposed Rule admits, “[t]he proposed

change could also contribute to a decline in Exchange enrollment among premium tax credit

eligible consumers, and could ultimately result in net premium increases for enrollees that

remain in the individual market, both on and off the Exchanges, as healthier enrollees elect not to

purchase Exchange coverage.” Id. at 206.222




222
    See Katie Keith, The 2020 Proposed Payment Notice Part 1: Insurer and Exchange
Provisions, Health Affairs, Jan. 18, 2019,
https://www.healthaffairs.org/do/10.1377/hblog20190118.312754/full/ (“Early analysis of this
part of the rule suggests it would result in higher premiums for at least 7.3 million exchange
consumers by cutting their premium tax credits.”).


                                                96
                 Case 1:18-cv-02364-DKC Document 44-1 Filed 01/25/19 Page 103 of 159




                                                                                                      Formatted: Tab stops: 3.25", Centered + 6.5", Right +
                                                                                                      Not at 1.8"

          175.    Nothing requires Defendants to make this change to the formula. It is, instead, a

purely voluntary decision to raise premiums for millions of moderate-income marketplace

consumers and to increase out-of-pocket costs for consumers, including those with employer

coverage, who have the most serious health needs. It therefore provides further evidence of

Defendants’ intent to arbitrarily raise premiums and the uninsured rate, in an effort to sabotage

the ACA.

          176.    The 2020 Proposed Rule would also make it more difficult for individuals to

enroll in ACA-compliant plans in several ways. For example, it would permit federally-

facilitated SHOPS to eliminate toll-free call centers, id. at 133; allow Navigators to scale back

assistance with multiple topics, including “understanding basic concepts and rights related to

health coverage and how to use it,” see id. at 135 & n.84; and clarify the rules to permit web

brokers to display ACA-compliant health plans and non-ACA-compliant plans on separate

websites, id. at 169.

                  Refusing to Defend the Act

          173.177.       Finally, Defendants have abdicated their constitutional duty to defend the

ACA in court. “[T]he question of the executive’s obligation to enforce and defend implicates

Article II’s requirement that the president ‘take Care that the Laws be faithfully executed.’”

Daniel J. Meltzer, Executive Defense of Congressional Acts, 61 Duke L.J. 1183, 1192 (2012).

Indeed,

          a range of considerations, including the distinctive capacities of the executive
          branch, the nature of relations between career lawyers and political appointees in
          the government, the virtues of institutional continuity within the executive branch,
          and the relationship between the executive branch and Congress, reinforce the
          wisdom of the conventional practice of providing a defense even of statutes that
          the incumbent administration views as offensive and possibly invalid.

Id. at 1186-87.



                                                  97
              Case 1:18-cv-02364-DKC Document 44-1 Filed 01/25/19 Page 104 of 159




                                                                                                    Formatted: Tab stops: 3.25", Centered + 6.5", Right +
                                                                                                    Not at 1.8"

       174.178.        On June 7, 2018, the Attorney General Jeff Sessions notified Congress

that the Department of Justice would “not defend the constitutionality” of the ACA’s individual

mandate provision, and would “argue that certain provisions of the [ACA] are inseverable from

that provision,” namely the guaranteed-issue and community-rating provisions, in a pending case

in federal district court in Texas.223 He did so despite acknowledging that “the Executive Branch

has a longstanding tradition of defending the constitutionality of duly enacted statutes if

reasonable arguments can be made in their defense.”224 The Attorney General’s decision

constituted “a dramatic break from the executive branch’s tradition of arguing to uphold existing

statutes and a land mine for health insurance changes the ACA brought about.”225

       175.179.        The Attorney General’s decision deprives the courts of the federal

government’s considerable expertise and experience regarding the ACA, and inhibits the proper

functioning of our adversary system, which is essential to ensuring that courts receive a robust

presentation of competing views. More troublingly, it is a dramatic example of how Defendants

are eager to invalidate, rather than to implement, core ACA provisions. Because of Defendants’

decision, consumers and other stakeholders cannot fully rely on the ACA’s guaranteed-issue and

community-rating provisions, which are essential to ensuring that individuals with preexisting

conditions can obtain necessary insurance coverage.

       180.    On December 14, 2018—a day before the conclusion of open enrollment in

federally-facilitated exchanges—the court in the Texas litigation issued a declaratory judgment


223
    Letter from Jefferson B. Sessions, U.S. Attorney General, to Speaker, House of
Representatives, Paul Ryan 1 (June 7, 2018), https://www.justice.gov/file/1069806/download.
224
    Id. at 2.
225
    Amy Goldstein, Trump Administration Won’t Defend ACA in Case Brought by GOP States,
Washington Post, June 7, 2018, https://www.washingtonpost.com/national/health-science/trump-
administration-wont-defend-aca-in-cases-brought-by-gop-states/2018/06/07/92f56e86-6a9c-
11e8-9e38-24e693b38637_story.html.


                                                 98
              Case 1:18-cv-02364-DKC Document 44-1 Filed 01/25/19 Page 105 of 159




                                                                                                Formatted: Tab stops: 3.25", Centered + 6.5", Right +
                                                                                                Not at 1.8"

striking down the entire Affordable Care Act, reasoning that the individual mandate is

unconstitutional and is inseverable from the rest of the law. That ruling is currently stayed

pending appeal.

         DEFENDANTS’ UNLAWFUL ACTIONS ARE HARMING PLAINTIFFS

       176.181.        Although the ACA has proven more resilient than Defendants might have

hoped, Defendants’ actions are taking a toll. Through all the mechanisms described above,

Defendants’ actions are aimed at weakening insurance markets; they are making it harder and

more expensive for consumers and small businesses to procure health insurance coverage; and

they are driving up the size of the uninsured and underinsured populations. Local governments

and individuals nationwide, including Plaintiffs in this case, are paying the price.

I.     Defendants’ Unlawful Actions Are Causing Premiums to Rise and the Rate of the
       Uninsured to Increase

       177.182.        The myriad ways in which Defendants’ actions cause premiums to rise,

enrollment in ACA exchanges to drop, and the rate of the uninsured to increase, are described

above, action by action. As detailed below, the overall consequences are being felt now and,

without intervention, will worsen.

       183.    The In 2017 and 2018, the executive actions at issue here are makingmade it

harder for Americans to afford and purchase quality health insurance, in part by

increasingcausing premiums for plans on the ACA exchanges to be higher than they would

otherwise be if Defendants had faithfully implemented the ACA. According to one analysis,

“absent” various “policy changes,” including the actions challenged here, “it is likely that




                                                 99
            Case 1:18-cv-02364-DKC Document 44-1 Filed 01/25/19 Page 106 of 159




                                                                                                     Formatted: Tab stops: 3.25", Centered + 6.5", Right +
                                                                                                     Not at 1.8"

insurers would generally have required only modest premium increases” from 2017 to 2018, and

from 2018 to 2019 “as well.”226 But as

       178.184.        As a result of Defendants’ actions and other factors, however, premiums

are increasingincreased substantially in 2018. The Congressional Budget Office has estimated

that the average premium for a benchmark ACA plan for 2018 iswas about 37 percent higher

than it was in 2017.227 One analysis concluded that “a substantial portion” of such rate increases

was “due to political and regulatory factors that arose in 2017”—including the Trump

Administration decisions at issue here.228 Insurers have agreed: the press reported that in May

2017, “[h]ealth insurers across the country [were] making plans to dramatically raise Obamacare

premiums or exit marketplaces amid growing exasperation with the Trump [A]dministration’s

erratic management of the program and its conflicting signals about the fate of aid for low-

income consumers and other key issues.”229 While subsidies partially insulate some marketplace

participants from increased premiums, they do nothing to protect enrollees who are not eligible

for subsidies, or the approximately 5 million enrollees who buy ACA-compliant plans outside

the marketplaces.230



226
    Cynthia Cox et al., Individual Insurance Market Performance in 2017, Kaiser Family
Foundation (May 17, 2018), https://www.kff.org/private-insurance/issue-brief/individual-
insurance-market-performance-in-2017/.
227
    May 2018 CBO Report, supra n.9, at 2.
228
    Mark Hall, Stabilizing and Strengthening the Individual Health Insurance Market: A View
from Ten States 4, USC-Brookings Schaeffer Initiative for Health Policy (July 2018),
https://www.brookings.edu/wp-content/uploads/2018/07/Stabilizing-and-Strenghtening-the-
Individual-Health-Insurance-Market2.pdf; see also May 2018 CBO Report, supra n.9, at 2.
229
    See, e.g., Noam N. Levey, Health Insurers Plan Big Obamacare Rate Hikes—and They
Blame Trump, Los Angeles Times, May 22, 2017, http://www.latimes.com/politics/la-na-pol-
obamacare-trump-mismanagement-20170518-story.html.
230
    Karen Pollitz & Gary Claxton, Proposals for Insurance Options that Don’t Comply with ACA
Rules: Trade-Offs in Cost and Regulation, Kaiser Family Found. (Apr. 18, 2018),



                                               100
              Case 1:18-cv-02364-DKC Document 44-1 Filed 01/25/19 Page 107 of 159




                                                                                                     Formatted: Tab stops: 3.25", Centered + 6.5", Right +
                                                                                                     Not at 1.8"

       185.    Looking ahead, according to an assessment by Covered California, in 2019,

statewide average premium increases for ACA plans could range from 12 to 32 percent, with

additional increases of 10 to 21 percent expected in both 2020 and 2021.231 “Cumulatively, these

premium increases would average 50 percent over the three-year period, with a projected range

of 36 percent to 94 percent.”232 Once again, the actions by Defendants challenged here are in part

to blame. The Urban Institute has calculated that some of Defendants’ actions will contribute to

an increase of over 18 percent in premiums for ACA-compliant plans in most states.233 The

Kaiser Family Foundation, in reviewing proposed premiums for 2019, also found evidence that

they are substantially higher than they would otherwise have been because of Defendants’

actions.Defendants’ actions are similarly causing premiums for 2019 to be higher than they

would otherwise be in the absence of Defendants’ sabotage efforts. Nationwide, average

premiums are falling from their 2018 highs by a negligible 0.3 percent to 2 percent, depending

on metal level, in 2019.234 In contrast, the Brookings Institute estimates that average premiums

“would fall by 4.3 percent in 2019 in a stable policy environment” where many of Defendants’




https://www.kff.org/health-reform/issue-brief/proposals-for-insurance-options-that-dont-comply-
with-aca-rules-trade-offs-in-cost-and-regulation/ [hereinafter Proposals for Insurance Options].
231
    March 2018 Covered California Study, supra n.155, at 2.
232
    Id. The Congressional Budget Office has estimated that the average premium for a
benchmark ACA plan for 2019 will increase by 15 percent, and will further increase by an
average of about 7 percent per year between 2019 and 2028. May 2018 CBO Report, supra n.9,
at 2-3.
233
    March 2018 Urban Institute Study, supra n.116, at 2.
234
    Rachel Fehr et al., How ACA Marketplace Premiums Are Changing by County in 2019,
Kaiser Family Found. (Nov. 20, 2018), https://www.kff.org/health-costs/issue-brief/how-aca-
marketplace-premiums-are-changing-by-county-in-2019/ [hereinafter How ACA Marketplace
Premiums Are Changing].



                                               101
              Case 1:18-cv-02364-DKC Document 44-1 Filed 01/25/19 Page 108 of 159




                                                                                                      Formatted: Tab stops: 3.25", Centered + 6.5", Right +
                                                                                                      Not at 1.8"

sabotage actions would not have taken place.235 Similarly, one study estimates that, nationwide,

the average unsubsidized insurance premium in 2019 is $580 higher than it would otherwise be,

absent Defendants’ sabotage,236 while another pegs the figure at $970.237

       186.    In particular, Defendants’ attempts to expand non-ACA compliant health plans

are driving up premiums. The Kaiser Family Foundation estimates that “2019 premiums will be

an average of 6 percent higher, as a direct result of individual mandate repeal and expansion of

more loosely regulated plans, than would otherwise be the case,” with “on-exchange benchmark

silver premiums . . . about 16% higher than would otherwise be the case.”238 That is because

“[c]reating parallel insurance markets with different, lesser consumer protections, allows insurers



235
    Matthew Fiedler, How Would Individual Market Premiums Change in 2019 in a Stable
Policy Environment?, USC-Brookings Schaeffer Initiative for Health Policy 3 (Aug. 2018),
https://www.brookings.edu/wp-content/uploads/2018/08/Individual-Market-Premium-Outlook-
20191.pdf [hereinafter How Would Individual Market Premiums Change in 2019]. However,
these nationwide averages do not account for increases in some of the City Plaintiff’s
jurisdictions, as explained below. See infra Part II. Nor do they account for variation in the cost
of individual insurance plans, which may well go up as the value of subsidies pegged to
benchmark premiums go down. See Louise Norris, Are Health Insurance Premiums Going Up or
Down for 2019?, Verywell Health, Oct. 16, 2018, https://www.verywellhealth.com/are-health-
insurance-premiums-going-up-or-down-for-2019-4177043 [hereinafter Are Health Insurance
Premiums Going Up].
236
    Charles Gaba, The Chart that Shows the Price Tag for Trump’s Obamacare Sabotage, New
York Times, Dec. 27, 2018, https://www.nytimes.com/2018/12/27/opinion/trump-obamacare-
sabotage-chart-cost.html [hereinafter The Chart that Shows the Price Tag].
237
    Emily Gee & Aditya Krishnaswamy, Estimated Increases in 2019 Premiums by
Congressional District Due to ACA Sabotage, Ctr. for Am. Progress (July 24, 2018),
https://www.americanprogress.org/issues/healthcare/news/2018/07/24/453917/estimated-
increases-2019-premiums-congressional-district-due-aca-sabotage/.
238
    Rabah Kamal et al., How Repeal of the Individual Mandate and Expansion of Loosely
Regulated Plans Are Affecting 2019 Premiums, Kaiser Family Found. (Oct. 26, 2018),
https://www.kff.org/health-reform/issue-brief/how-repeal-of-the-individual-mandate-and-
expansion-of-loosely-regulated-plans-are-affecting-2019-premiums/; see also How Would
Individual Market Premiums Change in 2019, supra n.225, at 2. (“These policy changes are
generally expected to cause many healthier people to leave the individual market and thereby
raise individual market premiums.”).



                                               102
            Case 1:18-cv-02364-DKC Document 44-1 Filed 01/25/19 Page 109 of 159




                                                                                                     Formatted: Tab stops: 3.25", Centered + 6.5", Right +
                                                                                                     Not at 1.8"

to offer lower premiums and less coverage to people while they are healthy, leaving the ACA-

regulated market with a sicker pool and higher premiums.”239 Indeed, a review of proposed

premiums found insurers citing “[t]he increase in the overall sickness of the risk pool,” which

they attribute “to ACA-related policy changes that lead to the loss of young and healthy

enrollees,” as driving recent increases.240 These increases reflect the concern in insurance

markets that the executive actions under review here have caused. high premiums.241

       179.187.        Such concern has also resulted in insurers exiting ACA exchanges              Formatted: Complaint, Line spacing: single, No bullets
                                                                                                     or numbering
entirely.242 In 2016, the average number of insurers per state was 5.6; that number fell to 4.3 in

2017 and 3.5 in 2018.243 Insurers’ decisions to exit markets in 2017 and 2018 were “driven in




239
    Rabah Kamal et al., Tracking 2019 Premium Changes on ACA Exchanges, Kaiser Family
Foundation (updated July 24, 2018), https://www.kff.org/private-insurance/issue-brief/tracking-
2019-premium-changes-on-aca-exchanges/ [hereinafter KFF Tracking 2019 Premium Changes];
see also National Analysis Projects 2019 Premium Hikes of 30 Percent in Some States and
Cumulative Increases of 90 Percent or More in the Next Three Years, Covered California (Mar.
8, 2018), https://coveredcanews.blogspot.com/2018/03/national-analysis-projects-2019-
premium.html [hereinafter March 2018 Covered California Post] (finding that as a result of
“ongoing federal uncertainty, premium increases for every state could range from 12 to 32
percent in 2019”).      Proposals for Insurance Options, supra n.223; see also Are Health
Insurance Premiums Going Up, supra n.225.
240
    Sabrina Corlette, The Effects of Federal Policy: What Early Premium Rate Filings Can Tell
Us About the Future of the Affordable Care Act, CHIRblog, May 21, 2018,
http://chirblog.org/what-early-rate-filings-tell-us-about-future-of-aca/.
241
    Sabrina Corlette, The Effects of Federal Policy: What Early Premium Rate Filings Can Tell
Us About the Future of the Affordable Care Act, CHIRblog, May 21, 2018,
http://chirblog.org/what-early-rate-filings-tell-us-about-future-of-aca/.
242
    See Sabrina Corlette et al., Insurers Remaining in Affordable Care Act Markets Prepare for
Continued Uncertainty in 2018, 2019, Urban Institute (Mar. 2018),
https://www.urban.org/sites/default/files/publication/97326/moni_insurercanvas2018_2001756.p
df.
243
    Rachel Fehr et al., Insurer Participation on ACA Marketplaces, 2014-2019, Kaiser Family
Found. (Nov. 14, 2018), https://www.kff.org/health-reform/issue-brief/insurer-participation-on-
aca-marketplaces-2014-2019/ [hereinafter Insurer Participation].



                                                103
              Case 1:18-cv-02364-DKC Document 44-1 Filed 01/25/19 Page 110 of 159




                                                                                                          Formatted: Tab stops: 3.25", Centered + 6.5", Right +
                                                                                                          Not at 1.8"

part by legislative and regulatory uncertainty” produced by Defendants’ sabotage actions.244 For

example, in discussing whether to stay in ACA exchanges, the CEO of CareFirst Blue Cross

Blue Shield, the largest insurer in the mid-Atlantic (covering Maryland, Washington, D.C., and

parts of Virginia), said that “[c]ontinuing actions on the part of the [A]dministration to

systematically undermine the market . . . make it almost impossible to carry out the mission.”245

While high profit margins have induced some insurers to return in 2019, the average number of

insurers per state remains 4.0246—still lower than the average number of insurers in 2016 and

2017, before Defendants began sabotaging the ACA.

       188.    Increased premiums lead to an increase in the rate of the uninsured and

underinsured.247 So just as the rate of the uninsured fell as a result of the Affordable Care Act’s

faithful implementation in its initial years, that rate appears to be on the rise again, thanks in part

to Defendants’ actions. The Congressional Budget Office has estimated that the number of

uninsured Americans under age 65 has risen by 2 million between 2016 and 2018Defendants’



244
     See Sabrina Corlette et al., Insurers Remaining in Affordable Care Act Markets Prepare for
Continued Uncertainty in 2018, 2019, Urban Institute (Mar. 2018),
https://www.rwjf.org/content/dam/farm/reports/issue_briefs/2018/rwjf444308.         Id.
245
     Paige Winfield Cunningham, The Health 202: Leading Obamacare Insurer Says Things Are
‘Materially Worse’ Under Trump Administration, Washington Post, May 1, 2018
https://www.washingtonpost.com/news/powerpost/paloma/the-health-202/2018/05/01/the-health-
202-leading-obamacare-insurer-says-things-are-materially-worse-under-trump-
administration/5ae76f2230fb04371192693b/?utm_term=.d54f46a7a0a1.
246
     Insurer Participation, supra n.232.
247
    It has long been understood that among the most important reasons why the uninsured lack
coverage is the unaffordability of coverage. See, e.g., supra ¶ 38 (citing CMS’s statement); KFF
Key Facts, supra n.18 (“Even under the ACA, many uninsured people cite the high cost of
insurance as the main reason they lack coverage. In 2016, 45% of uninsured adults said that they
remained uninsured because the cost of coverage was too high.”); M. Susan Marquis et al.,
Consumer Decision Making In The Individual Health Insurance Market, Health Affairs
(May/June 2006), https://www.healthaffairs.org/doi/full/10.1377/hlthaff.25.w226 (“Affordability
of insurance is believed to be the most important reason that the uninsured lack coverage . . . .”).



                                                 104
              Case 1:18-cv-02364-DKC Document 44-1 Filed 01/25/19 Page 111 of 159




                                                                                                       Formatted: Tab stops: 3.25", Centered + 6.5", Right +
                                                                                                       Not at 1.8"

attacks on the enrollment process also caused premiums to be higher than they otherwise would

be in 2019. In particular, Defendants “slashing the marketing budget by 90 percent and gouging

the outreach-assistance budget by 40 percent” worked to “siphon off healthy enrollees, damaging

the A.C.A. ‘risk pool,’ so that its customers tend to be sicker and more expensive to carriers.”248

During open enrollment, “just 1 in 4 Americans who buy their own health insurance or are

uninsured [were] aware that the deadline for enrolling in coverage [was] Dec. 15,” and “barely 1

in 4 respondents reported seeing advertisements explaining how to enroll in Obamacare

coverage.”249 Moreover, Navigators and other outreach groups were forced to “focus[] their

limited budgets on re-enrolling existing clients rather than trying to reach new customers.”250

       189.    To the extent that premiums have decreased slightly from 2018 to 2019, those

decreases are in spite of, rather than because of, Defendants’ actions. If Defendants had faithfully

implemented the ACA, premiums would be decreasing even more. Moreover, the Kaiser Family

Foundation has concluded that “premium increases in 2018 were in large part compensating for

policy uncertainty and the termination of cost-sharing subsidy payments.”251 However, “[l]ow

loss ratios and higher margins indicate that some insurers over-corrected in 2018,” meaning that

insurers had less flexibility to increase premiums in 2019, and in fact faced pressure to lower

premiums.252 The Brookings Institution also found that “many insurers expected policy changes


248
    The Chart that Shows the Price Tag, supra n.226.
249
    Paul Demko, Trump May Finally Be Undermining Obamacare, Politico, Nov. 28, 2018,
https://www.politico.com/story/2018/11/28/obamacare-insurance-numbers-drop-995227.
250
    Id.
251
    Rachel Fehr et al., Individual Insurance Market Performance in Mid-2018, Kaiser Family
Found. (Oct. 5, 2018), https://www.kff.org/health-reform/issue-brief/individual-insurance-
market-performance-in-mid-2018/.
252
    Id.; see also Are Health Insurance Premiums Going Up, supra n.225 (“[M]any insurers
overshot when they set premiums for 2018.”); Tara Straw et al., Strong Demand Expected for
Marketplace Open Enrollment, Despite Administration Actions, Center on Budget & Policy



                                                105
            Case 1:18-cv-02364-DKC Document 44-1 Filed 01/25/19 Page 112 of 159




                                                                                                       Formatted: Tab stops: 3.25", Centered + 6.5", Right +
                                                                                                       Not at 1.8"

that are now scheduled to take effect in 2019,” which “may have led insurers to incorporate those

policy changes into their premiums a year early.”253

       180.190.        Those increased premiums and the other ramifications of Defendants’

sabotage actions—like making enrollment more difficult—have, in turn, led to an increase in the

rate of the uninsured and underinsured.254 Recently released 2017 Census data shows that, for the

first time in the four years since the implementation of the ACA, the uninsured rate remained the

same (8.8 percent) from 2016 to 2017 rather than falling significantly.255 The overall decline in

enrollment in ACA-compliant plans from its 2016 peak, particularly among those not eligible for

subsidies, is contributing to this trend.256 “After peaking in 2016 at 12.7 million, there was an


Priorities (Oct. 31, 2018), https://www.cbpp.org/research/health/strong-demand-expected-for-
marketplace-open-enrollment-despite-administration (“[E]vidence indicates that flat or falling
premiums reflect some insurers having set their 2018 premiums too high as they attempted to
deal with sudden Administration policy shifts.”).
253
    How Would Individual Market Premiums Change in 2019, supra n.225, at 2.
254
    It has long been understood that among the most important reasons why the uninsured lack
coverage is the unaffordability of coverage. See, e.g., supra ¶ 40 (citing CMS’s statement); KFF
Key Facts, supra n.18 (“Even under the ACA, many uninsured people cite the high cost of
insurance as the main reason they lack coverage. In 2016, 45% of uninsured adults said that they
remained uninsured because the cost of coverage was too high.”); M. Susan Marquis et al.,
Consumer Decision Making In The Individual Health Insurance Market, Health Affairs
(May/June 2006), https://www.healthaffairs.org/doi/full/10.1377/hlthaff.25.w226 (“Affordability
of insurance is believed to be the most important reason that the uninsured lack coverage . . . .”).
255
    See Congressional Budget Office, Federal Subsidies for Health Insurance Coverage for
People Under Age 65: 2016 to 2026 at 2 (March 2016),
https://www.cbo.gov/sites/default/files/114th-congress-2015-2016/reports/51385-
healthinsurancebaselineonecol.pdf; May 2018 CBO Report, supra n.9, at 1, 5.         Matt
Broaddus, Census: Health Coverage Progress Stalled, Center on Budget & Policy Priorities
(Sept. 12, 2018), https://www.cbpp.org/blog/census-health-coverage-progress-stalled [hereinafter
Census: Health Coverage Progress Stalled].
256
    Press Release, CMS, Centers for Medicare and Medicaid Services Releases Reports on the
Performance of the Exchanges and Individual Health Insurance Market (July 2, 2018),
https://www.cms.gov/Newsroom/MediaReleaseDatabase/Press-releases/2018-Press-releases-
items/2018-07-02.htmlhttps://www.cms.gov/newsroom/press-releases/centers-medicare-and-
medicaid-services-releases-reports-performance-exchanges-and-individual-health; see also May
2018 CBO Report, supra n.9, at 1, 5 (reporting that for 2018, a monthly average of about 9



                                                106
              Case 1:18-cv-02364-DKC Document 44-1 Filed 01/25/19 Page 113 of 159




                                                                                                     Formatted: Tab stops: 3.25", Centered + 6.5", Right +
                                                                                                     Not at 1.8"

approximately 3.9% decline in ACA marketplace insurance enrollment in 2017” nationwide.257

2017’s “sabotage efforts likely prevented additional coverage gains by creating barriers to

obtaining available and affordable coverage.”258

       191.    Specifically, “[a]fter peaking in 2016 at 12.7 million, there was an approximately

3.9 [percent] decline in ACA marketplace insurance enrollment in 2017” nationwide,259 and from

2017 to 2018, enrollment dropped by an additional 3.7 percent overall, and by 5.3 percent in

states with federally-facilitated exchanges.260 And while the primary government survey found

no change in the overall rate of the uninsured through the end of 2017,261 preliminary


million people under age 65 will be insured through nongroup plans purchased on ACA
exchanges, a decline from 2017, when the estimated monthly average was 10 million); Ashley
Semanskee et al., Data Note: Changes in Enrollment in the
 Individual Health Insurance Market 3, Kaiser Family FoundationFound. (July 2018),
http://files.kff.org/attachment/Data-Note-Changes-in-Enrollment-in-the-Individual-Health-
Insurance-Market (reporting that enrollment in ACA-compliant plans peaked at 11.1 million in
2016 and dropped to 10.6 million in the first quarter of 2018).                                      Formatted: Font: Italic
257
    Dan Witters, Uninsured Rate Rises in 17 States in 2017, Gallup, May 9, 2018,
https://news.gallup.com/poll/233597/uninsured-rate-rises-states-2017.aspx (citing data from
CMS).
258
    Census: Health Coverage Progress Stalled, supra n.243.
259
    Dan Witters, Uninsured Rate Rises in 17 States in 2017, Gallup, May 9, 2018,
https://news.gallup.com/poll/233597/uninsured-rate-rises-states-2017.aspx (citing data from
CMS).
260
    Press Release, Kaiser Family Foundation, National ACA Marketplace Signups Dipped a
Modest 3.7 Percent This Year (Feb. 7, 2018), https://www.kff.org/health-reform/press-
release/national-aca-marketplace-signups-dipped-a-modest-3-7-percent-this-
year/?utm_source=link_newsv9&utm_campaign=item_233597&utm_medium=copy.
261
    Robin A. Cohen et al., Health Insurance Coverage: Early Release of Estimates From the
National Health Interview Survey, 2017, National Center for Health Statistics (May 2018),
https://www.cdc.gov/nchs/data/nhis/earlyrelease/insur201805.pdf. An analysis by Gallup and
Sharecare, however, found that the rate of the uninsured rose by 1.3 percent from the last quarter
of 2016 to the last quarter of 2017—the “largest single-year increase Gallup and Sharecare have
measured since beginning to track the rate in 2008, including the period before the [ACA] went
into effect.” Zac Auter, U.S. Uninsured Rate Steady at 12.2% in Fourth Quarter of 2017, Gallup,
Jan. 16, 2018, https://news.gallup.com/poll/225383/uninsured-rate-steady-fourth-quarter-
2017.aspx.



                                               107
            Case 1:18-cv-02364-DKC Document 44-1 Filed 01/25/19 Page 114 of 159




                                                                                                      Formatted: Tab stops: 3.25", Centered + 6.5", Right +
                                                                                                      Not at 1.8"

information for 2018 suggests it is climbing. For example, one surveyMoreover, multiple

estimates and preliminary information for 2018 suggest the uninsured rate is now climbing,

rolling back the gains made by the Affordable Care Act when it was faithfully implemented. A

recent Gallup survey found that the uninsured rate in 2018 was 13.7 percent, up from 12.2

percent in 2017.262 That level “is the highest in more than four years”—i.e., the highest since the

implementation of the individual mandate in 2014, and higher than the low point of 10.9 percent

reached in 2016.263 Gallup attributed the rise in the uninsured rate to a number of factors

stemming from Defendants’ sabotage actions, including “an increase in the rates of insurance

premiums,” policy decisions like “a significant reduction in public marketing and shortened

enrollment periods” and reduced “[f]unding for ACA ‘navigators,’” “political forces that may

have increased uncertainty surrounding the ACA marketplace,” like the President’s own

comments about the death of Obamacare, and the end of cost-sharing reduction payments.264

       181.192.        Similarly, the Commonwealth Fund found that the uninsured rate among

working-age people had risen to 15.5 percent by March 2018, up from 12.7 percent as of April

2016—meaning that about 4 million working-age people lost insurance coverage.265 Among the

likely causes? For all the reasons described above, some of the very actions at issue hereThat

study, too, found that the Trump Administration’s actions are responsible for these drops: the

Trump “[A]dministration’s deep cuts in advertising and outreach during the marketplace open-


262
    Dan Witters, U.S. Uninsured Rate Rises to Four-Year High, Gallup, Jan. 23, 2019,
https://news.gallup.com/poll/246134/uninsured-rate-rises-four-year-high.aspx.
263
    Id.
264
    Id.
265
    Sara R. Collins et al., First Look at Health Insurance Coverage in 2018 Finds ACA Gains
Beginning to Reverse, To the Point, May 1, 2018,
https://www.commonwealthfund.org/blog/2018/first-look-health-insurance-coverage-2018-finds-
aca-gains-beginning-reverse.



                                                108
              Case 1:18-cv-02364-DKC Document 44-1 Filed 01/25/19 Page 115 of 159




                                                                                                  Formatted: Tab stops: 3.25", Centered + 6.5", Right +
                                                                                                  Not at 1.8"

enrollment periods, a shorter open enrollment period, and other actions that collectively may

have left people with a general sense of confusion about the status of the law” or dissuaded

enrollment.266 Indeed, from 2017 to 2018, enrollment on exchanges dropped by an additional 3.7

percent overall, and by 5.3 percent in states with federally-facilitated exchanges.267

       182.193.        These problems will only grow if the Trump Administration’s sabotage

efforts are not stopped. The Congressional Budget Office (“CBO”) has also estimated that the

number of uninsured Americans under age 65 rose from 27 million in a 2016 study to 29 million

in a 2018 study.268 Looking forward, the CBO projected that, between 2018 and 2019, the

number of people enrolled in health insurance through the nongroup market—including plans

purchased on ACA exchanges and otherwise—will decrease by 3 million, in part because

“premiums faced by people who are ineligible for subsidies in the nongroup market will be

higher.”269

       194.    Defendants’ actions are already driving up the uninsured rate for 2019. Because

Defendants’ actions have made it costlier and more difficult to obtain health insurance, fewer

individuals enrolled in ACA-compliant health plans during open enrollment for 2019 plans than

would have otherwise. Given that nationwide premiums generally remained flat, and consumers

remained interested in obtaining affordable health insurance, analysts expected that open


266
    Id.
267
    Press Release, Kaiser Family Found., National ACA Marketplace Signups Dipped a Modest
3.7 Percent This Year (Feb. 7, 2018), https://www.kff.org/health-reform/press-release/national-
aca-marketplace-signups-dipped-a-modest-3-7-percent-this-
year/?utm_source=link_newsv9&utm_campaign=item_233597&utm_medium=copy.
268
    See Congressional Budget Office, Federal Subsidies for Health Insurance Coverage for
People Under Age 65: 2016 to 2026 at 2 (March 2016),
https://www.cbo.gov/sites/default/files/114th-congress-2015-2016/reports/51385-
healthinsurancebaselineonecol.pdf; May 2018 CBO Report, supra n.9, at 1, 5.
269
    May 2018 CBO Report, supra n.9, at 5, 14.



                                                109
              Case 1:18-cv-02364-DKC Document 44-1 Filed 01/25/19 Page 116 of 159




                                                                                                   Formatted: Tab stops: 3.25", Centered + 6.5", Right +
                                                                                                   Not at 1.8"

enrollment would hold steady or increase. The opposite happened: 2019 open enrollment fell

short of 2018 enrollment “by about 4.2%, or 367,000 people.”270 More distressingly, open

enrollment for new enrollees—which are typically more sensitive to changes to the open

enrollment process and outreach—fell by 18.7 percent. Better retention numbers for prior

enrollees likely kept open enrollment from becoming an outright disaster.

       195.    A number of the sabotage efforts described above contributed to weaker than

expected open enrollment in 2019. That should be no surprise: after all, Defendants cut outreach

by 90 percent; Administration officials refused to promote open enrollment; Defendants cut in-

person assistance to enrollees by 80 percent; Defendants expanded and promoted non-ACA

compliant short-term, limited-duration insurance plans as an alternative to ACA-compliant plans;

Defendants again shortened open enrollment to six weeks; and Defendants refused to extend the

December 15 deadline for open enrollment, despite the court’s decision in the Texas litigation

the day before.271 Tellingly, the number of users who called or visited HealthCare.gov declined

by 17.8 percent from 2018 to 2019, indicating that many simply were not aware of or capable of

using open enrollment at all.




270
    Shelby Livingston, HealthCare.gov Sign-Ups Come Up Nearly 400,000 Short, Modern
Healthcare (Dec. 19, 2018),
https://www.modernhealthcare.com/article/20181219/NEWS/181219883 [hereinafter
HealthCare.gov Sign-Ups].
271
    See generally Olivia Hoppe, Affordable Care Act Navigators: Lack of Funding Leads to
Consumer Confusion, Decreased Enrollment, CHIRblog, Jan. 18, 2019, http://chirblog.org/lack-
of-navigator-funding-leads-confusion-decreased-enrollment/ (“Navigators thought the 2018
Open Enrollment was challenging, after a slew of policy changes including massive Navigator
grant funding cuts, shortened enrollment period, 90 percent cuts to federal advertising, and
the end to cost-sharing reduction payments (CSRs). But this year may have been even more
so.”).



                                              110
              Case 1:18-cv-02364-DKC Document 44-1 Filed 01/25/19 Page 117 of 159




                                                                                                        Formatted: Tab stops: 3.25", Centered + 6.5", Right +
                                                                                                        Not at 1.8"

       196.    In sum, Defendants’ efforts to sabotage the ACA have caused, and are causing,

premiums and uninsured rates to be higher than they otherwise would be nationwide.

II.    Defendants’ Unlawful Actions Harm the City Plaintiffs by Forcing Them to Spend
       More on Uncompensated Care

       183.197.        The City Plaintiffs—and, for that matter, many other cities and counties

nationwide—are being harmed by Defendants’ unlawful attempts to undermine the ACA, and

they will continue to be harmed as long as Defendants’ unlawful actions stand. By driving up the

rate of uninsured or underinsured individuals within the City Plaintiffs’ jurisdictions,

Defendants’ actions force the City Plaintiffs to devote additional funding, personnel, and other

resources to subsidizing and providing uncompensated care for their residents. Defendants’

actions thereby hit the City Plaintiffs’ budgets, including the budgets for their public health

departments, free or reduced-cost clinics, and ambulance services.

       184.198.        Fulfilling their responsibility to care for their residents, local governments

often provide a variety of health services to those who, lacking adequate health insurance, cannot

otherwise pay for medical treatment. For that reason, “local governments (municipalities,

counties, and special-purpose health or hospital districts) bear a large share of the direct

financing of public hospital and clinic services.”272 In 2013, state and local governments spent

$19.8 billion to cover the costs of uncompensated care.273 As a result, an increase in “the number




272
    Institute of Medicine, A Shared Destiny: Community Effects of Uninsurance 128 (2003),
https://www.ncbi.nlm.nih.gov/books/NBK221329/ [hereinafter IOM Shared Destiny].
273
    Patrick Kaiser & Eric Cochling, Increasing Access to Quality Healthcare for Low-Income
Uninsured Georgians Policy Recommendations for the State of Georgia 12, Georgia Center for
Opportunity (June 2014), https://georgiaopportunity.org/assets/2014/06/Charity-Care-Report.pdf.



                                                 111
            Case 1:18-cv-02364-DKC Document 44-1 Filed 01/25/19 Page 118 of 159




                                                                                                       Formatted: Tab stops: 3.25", Centered + 6.5", Right +
                                                                                                       Not at 1.8"

of uninsured and the amount of uncompensated care . . . will translate into increased pressure on

state and local government to finance the growing cost of the uninsured.”274

       185.199.        Moreover, “compared to the insured population, the uninsured are more

likely to skip or postpone needed care due to cost, miss preventative care, and be diagnosed with

cancer at later stages resulting in earlier death.”275 Then, “when uninsured persons do use

services, they are likely to need more costly health services because of delays in seeking care.”276

There is, therefore, a direct relationship between increases in the uninsured population and

increased costs for government, including local government.277

       186.200.        Costs like these—costs institutions bear as a result of providing

uncompensated care—motivated the passage of the ACA. In the Act itself, Congress observed

the astronomical costs “of providing uncompensated care to the uninsured”: “$43,000,000,000 in

2008.” 42 U.S.C. § 18091(2)(F). Congress also noted that individuals who choose “to forego

health insurance coverage and attempt to self-insure . . . increase[] financial risks to households

and medical providers.” Id. § 18091(2)(A). Indeed, during the debates over the Act, members of


274
    John Holahan & Bowen Garnett, The Cost of Uncompensated Care With and Without Health
Reform 4, Urban Institute (Mar. 2010),
https://www.urban.org/sites/default/files/publication/28431/412045-The-Cost-of-
Uncompensated-Care-with-and-without-Health-Reform.PDF; see also Erin F. Taylor et al.,
Community Approaches to Providing Care for the Uninsured, 25 Health Affairs 173, 173 (2006),
https://www.healthaffairs.org/doi/pdf/10.1377/hlthaff.25.w173 (“[i]ncreases in the number of
uninsured people often strain local safety nets and health systems”).
275
    James Benedict, Chronic Disease Management of the Uninsured Patient at Ohio Free
Clinics 5, Walden University (2016),
https://scholarworks.waldenu.edu/cgi/viewcontent.cgi?article=3816&context=dissertations.https:
//scholarworks.waldenu.edu/cgi/viewcontent.cgi?article=3816&context=dissertations.
276
    IOM Shared Destiny, supra n.229257, at 125.
277
    Cf. Jessica Schubel & Matt Broaddus, Uncompensated Care Costs Fell in Nearly Every State
as ACA’s Major Coverage Provisions Took Effect, Center on Budget and& Policy Priorities
(May 23, 2018), https://www.cbpp.org/research/health/uncompensated-care-costs-fell-in-nearly-
every-state-as-acas-major-coverage.



                                                112
            Case 1:18-cv-02364-DKC Document 44-1 Filed 01/25/19 Page 119 of 159




                                                                                                     Formatted: Tab stops: 3.25", Centered + 6.5", Right +
                                                                                                     Not at 1.8"

Congress frequently referred to the need to reduce the costs that providers face because of

uncompensated care.278 And in explaining his Administration’s health care reform agenda in a

speech to the U.S. Conference of Mayors in 2009, President Obama highlighted the need for

action because, among other things, “spiraling health care costs” were “straining budgets across

government.”279 In sum, there is no doubt that reducing the financial burden upon entities that

provide health services, including cities, was one of the core aims of the ACA.

       187.201.       The City Plaintiffs operate or subsidize free or reduced-cost health care

centers and clinics, which “have patients who are primarily uninsured, rely on volunteers and

resources of the community, and face persistent financial struggles.”280 “The primary reason for

using a free clinic is lack of insurance.”281 For example, one study found that nearly 50 percent



278
    See, e.g., 155 Cong. Rec. S13800 (daily ed. Dec. 23, 2009) (statement of Sen. Kaufman)
(“Rising medical costs, skyrocketing premiums, increasing numbers of the uninsured and the
strain on both business and providers have brought the critical need for health reform back to the
Senate this year. Make no mistake, we need health care reform now.”); 155 Cong. Rec. S14126
(daily ed. Dec. 24, 2009) (statement of Sen. Akaka) (“Our health care providers are struggling to
meet the increasing burdens imposed on them by greater numbers of uninsured patients and
rising costs.”); 156 Cong. Rec. H1880 (daily ed. Mar. 21, 2010) (statement of Rep. Jackson Lee)
(claiming that in her district, the ACA would “[r]educe the cost of uncompensated care for
hospitals and other health care providers by $27 million annually”); 156 Cong. Rec. H1871
(daily ed. Mar. 21, 2010) (statement of Rep. Ellison) (“When insurance coverage for 358,000
Fifth District residents is improved—and when the cost of uncompensated care for hospitals and
other health care providers is reduced by $101 million—that is positive change.”).
279
    President Barack Obama, Remarks to the United States Conference of Mayors 127, Feb. 20,
2009, https://www.gpo.gov/fdsys/pkg/PPP-2009-book1/pdf/PPP-2009-book1-doc-pg126.pdf; see
also Sen. Nancy Pelosi, Remarks at the 2010 Legislative Conference for National Association of
Counties, March 9, 2010, https://www.democraticleader.gov/newsroom/pelosi-remarks-2010-
legislative-conference-national-association-counties/.
280
    David O. Barbe, Council on Medical Services, Free Clinics and the Uninsured 1, American
Medical Association (2009), https://www.ama-assn.org/sites/default/files/media-
browser/public/about-ama/councils/Council%20Reports/council-on-medical-service/a09-cms-
free-clinics.pdf.
281
    Akiko Kamimura et al., Uninsured Free Clinic Patients’ Experiences and Perceptions of
Healthcare Services, Community Resources, and the Patient Protection and Affordable Care Act,



                                               113
            Case 1:18-cv-02364-DKC Document 44-1 Filed 01/25/19 Page 120 of 159




                                                                                                        Formatted: Tab stops: 3.25", Centered + 6.5", Right +
                                                                                                        Not at 1.8"

of the individuals who use publicly funded sexually transmitted infection clinics are

uninsured.282 Similarly, uninsured individuals primarily rely on free or reduced-cost

immunization clinics to obtain necessary vaccinations.283

       188.202.        The City Plaintiffs will have to bear greater costs to maintain their health

care centers and clinics if the number of uninsured or underinsured individuals increases. There

is a direct relationship between the uninsured rate in a given state and the rate of uninsured visits

for which the clinic does not receive full compensation. In states that expanded Medicaid, for

example, “[t]here was a substantial decrease in uninsured community health center visits and a

significant increase in Medicaid-covered visits” relative to states that did not.284 But “[d]espite

the uninsured rate dipping to 9.1 percent in 2015, a record low in the U.S., there has been a slow

trend upward” as a result of Defendants’ unlawful actions “that has many clinic leaders

worried—and fighting for funding.”285

       189.203.        The City Plaintiffs also operate or subsidize ambulance services, which

answer emergency calls regardless of whether the individual needing care has health insurance.



3 Patient Experience J. 12, 12 (2016),
http://pxjournal.org/cgi/viewcontent.cgi?article=1100&context=journal.
282
    Karen W. Hoover et al., Continuing Need for Sexually Transmitted Disease Clinics After the
Affordable Care Act, American Journal of Public Health (Nov. 2015),
https://www.ncbi.nlm.nih.gov/pmc/articles/PMC4627523/.
283
    Association of State & Territorial Health Officials, Identifying and Vaccinating Uninsured
Adults: Strategies and Practices 12 (Sept. 2016),
http://www.astho.org/Programs/Immunization/Documents/ASTHO-Identifying-and-Vaccinating-
Uninsured-Adults-(FINAL-5_19_17)/.
284
    Heather Angier et al., An Early Look at Rates of Uninsured Safety Net Clinic Visits After the
Affordable Care Act, 13 Annals of Family Med. 10, 10 (Jan.-Feb. 2015),
https://www.annemergmed.com/article/S0196-0644(10)00384-7/fulltext.
285
    Joseph Jaafari, The Demand for Volunteer Physicians Is Rising. The Number of Uninsured Is
Too., Nation Swell, Oct. 27, 2017, http://nationswell.com/demand-volunteer-physicians-free-
health-clinics/.



                                                 114
             Case 1:18-cv-02364-DKC Document 44-1 Filed 01/25/19 Page 121 of 159




                                                                                                       Formatted: Tab stops: 3.25", Centered + 6.5", Right +
                                                                                                       Not at 1.8"

Studies have shown that “the uninsured . . . disproportionately rely on ambulance service for

transport to the [emergency department].”286 As the number of uninsured or underinsured

individuals increases, ambulance services will have to respond to a larger number of calls for

which they cannot seek reimbursement from insurers. Thus, the ambulance service and, by

extension, the city that runs or subsidizes the service, is left to absorb the increased costs.

       190.204.        The City Plaintiffs must address these budgetary shortfalls, and must do so

in ways that impose still greater costs on cities and their residents. “Public subsidy of

uncompensated care delivered to uninsured persons requires that additional public revenues be

raised, resulting in a higher tax burden at the local level, the receipt of monies from federal

coffers, or the diversion of resources from other public purposes.”287 An unexpected increase in

the rate of uninsured or underinsured individuals therefore translates to additional strain on

already overburdened city budgets and overtaxed city residents.

       191.205.        Aside from the direct impact on their public safety and health departments,

the City Plaintiffs will have to confront the many downstream effects of a population that is

necessarily sicker, less productive, and less able to participate in the community and civic life.

Multiple studies have shown that “in areas with many uninsured people, the quality of care was

lower, as well,” in part because “it is difficult for health providers to maintain services in areas



286
    Benjamin T. Squire et al., At-Risk Populations and the Critically Ill Rely Disproportionately
on Ambulance Transport to Emergency Departments, 20 Annals of Emergency Med. 1, 6 (2010),
https://www.ncbi.nlm.nih.gov/pubmed/20554351; see also Zachary F. Meisel et al., Variations in
Ambulance Use in the United States: The Role of Health Insurance, Academy Emergency
Medicine (Oct. 2011),
https://www.ncbi.nlm.nih.gov/pmc/articles/PMC3196627/pdf/nihms314403.pdf (“EMS use is
higher among those who historically have had difficulty accessing routine medical care,
specifically poor and uninsured patients.”)
287
    IOM Shared Destiny, supra n.229257, at 123.



                                                 115
             Case 1:18-cv-02364-DKC Document 44-1 Filed 01/25/19 Page 122 of 159




                                                                                                   Formatted: Tab stops: 3.25", Centered + 6.5", Right +
                                                                                                   Not at 1.8"

with large numbers of patients who cannot pay for care.”288 More broadly, “[f]or the

communities in which uninsured individuals and families live, the lack or loss of health

insurance coverage by some may undermine the shared economic and social foundations of the

entire community.”289

       192.206.         The effects will be felt throughout the City Plaintiffs’ budgets. As one

mayor has put it, “if people don’t get the medical care they need, it’s going to be city fire

departments and police departments responding to preventable emergencies.”290 Public school

teachers will have to deal with students that either miss school or come to school and spread

illnesses to other students.291 And other social services departments will face increased demand

for public benefits.

       193.207.         The City Plaintiffs’ economies will suffer too: “An increasing or high

uninsured rate, and the attendant high public costs, may discourage employers from locating or

continuing to make their home in a community.”292 Moreover, “the uneven availability of

workplace health benefits keeps workers ‘locked in’ to their jobs if they already have coverage



288
     Julie Rovner, Millions More Uninsured Could Impact Health of Those With Insurance, Too,
Kaiser Health News, July 14, 2018, https://khn.org/news/millions-more-uninsured-could-impact-
health-of-those-with-insurance-too/.
289
     IOM Shared Destiny, supra n.229257, at 120.
290
     Sara Durr, The Nation’s Mayors Stress Impact of Affordable Care Act Repeal, U.S.
Conference of Mayors (Jan. 25, 2017), https://www.usmayors.org/2017/01/25/the-nations-
mayors-stress-impact-of-affordable-care-act-repeal/ (statement of Mesa, Ariz., Mayor John
Giles).
291
    Press Release, U.S. Department of Education, Obama Administration Encourages Schools
and Districts to Enroll Students in Health Care Coverage Through School Registration (Aug. 31,
2016), https://www.ed.gov/news/press-releases/obama-administration-encourages-schools-and-
districts-enroll-students-health-care-coverage-through-school-registration (“Research shows that
children who have access to health coverage are more likely to graduate from high school and
college than uninsured children.”).
292
    IOM Shared Destiny, supra n.229257, at 130.



                                                 116
             Case 1:18-cv-02364-DKC Document 44-1 Filed 01/25/19 Page 123 of 159




                                                                                                   Formatted: Tab stops: 3.25", Centered + 6.5", Right +
                                                                                                   Not at 1.8"

through their employer,” inhibiting growth and dynamism in the City Plaintiffs’ economies.293

For example, employees may be unwilling to move to a new job or start a new business, and

thereby forego employer-provided health insurance, if doing so forces them to purchase costly

insurance on the individual market.

       194.208.        All of these costs—budgetary, economic, political, and social—are being

borne by each of the City Plaintiffs in this case.

               Columbus, Ohio

       195.209.        The City of Columbus will be harmed in at least three ways by the rise in

the rates of the uninsured and underinsured caused by Defendants’ unlawful actions: it will be

forced to pay more to support community health centers that serve its uninsured residents, its

ambulance system will face greater unrecouped costs from calls by uninsured and underinsured

individuals, and it will suffer all of the downstream costs of a population that is necessarily

sicker and less productive.

       196.210.        To start, Columbus has a public health department, Columbus Public

Health, which “is charged with assuring conditions in which people can be healthy.” Columbus

Public Health “is made up of a range of programs providing clinical, environmental, health

promotion, and population-based services,”294 and has an annual budget of approximately $56

million and is staffed by 490 full- and part-time employees.

       197.211.        Columbus Public Health subsidizes a number of community health centers

that, as described above, will face greater demand from uninsured or underinsured individuals

who cannot obtain health care elsewhere. In 2017, these community health centers saw a total of


293
    Id.
294
    About Columbus Public Health, City of Columbus,
https://www.columbus.gov/publichealth/About-Columbus-Public-Health/.


                                                 117
              Case 1:18-cv-02364-DKC Document 44-1 Filed 01/25/19 Page 124 of 159




                                                                                                   Formatted: Tab stops: 3.25", Centered + 6.5", Right +
                                                                                                   Not at 1.8"

45,616 patients.In 2017, these community health centers saw over 22,000 patients, including

over 11,000 uninsured patients—a 7 percent increase in the percentage of uninsured patients

from 2016. Through August of 2018, the centers had already seen 9,423 uninsured patients out of

16,163 patients in all, which would amount to an 8 percent increase if the same number holds

over the course of the year. In total, these centers have an annual budget of approximately $38

million.

         198.212.      Most importantly, Columbus Public Health financially supports

PrimaryOne Health, which is a collection of ten Columbus neighborhood health centers in

medically underserved areas.295 PrimaryOne is designed to be a “system of health center sites

throughout Columbus and Franklin County to serve the health care needs of vulnerable, un/under

and insured residents within the community.”296

         199.213.      In 2017, Columbus subsidized PrimaryOne with $4,367,145 in public

funds. That same year, the centers served over 45,000 patients. This included more than 15,000

uninsured patients, an increase of almost 3,000 more uninsured patients than the year before. In

contrast, the number of uninsured patients dropped from 17,752 in 2013 to 14,272 in 2014, after

the individual mandate took effect.

         200.214.      If the rate of uninsured or underinsured individuals increases, then the

PrimaryOne Health centers will necessarily see even more patients, and Columbus will either

have to provide them with additional funding or let them decrease the range of services they are

able to provide. See supra ¶ 188.202.




295
      The History of PrimaryOne Health, PrimaryOne, http://www.primaryonehealth.org/about/.
296
      Id.


                                                118
            Case 1:18-cv-02364-DKC Document 44-1 Filed 01/25/19 Page 125 of 159




                                                                                                      Formatted: Tab stops: 3.25", Centered + 6.5", Right +
                                                                                                      Not at 1.8"

       201.215.        Columbus Public Health also operates a number of specialty clinics for

alcohol and drug abuse prevention, dental services, family planning, immunizations, sexual

health, tuberculosis control, women, infants, and children nutrition, and women’s health and

wellness.297 Each of these clinics operates on a free or reduced-fee scale and principally serves

the uninsured and underinsured populations.298 As with PrimaryOne Health, growth in the

uninsured and underinsured population will translate to additional costs for Columbus.

       202.216.        Columbus also maintains “one of the best Emergency Medical Services

(EMS) in the United States,” operated by the Columbus Division of Fire.299 That system

dispatches ambulances to meet urgent health needs, regardless of whether the call comes from an

individual who has health insurance or is otherwise able to pay for the call. In 2017, the

Columbus Division of Fire answered over 132,000 emergency medic calls and had a budget of

over $240 million.

       203.217.        If possible, “[r]eimbursement for the expense of emergency ambulance

transport is sought from a patient’s Medicare, Medicaid, or commercial health insurance

coverage.”300 If an individual “live[s] in the City of Columbus and do[es] not have health

insurance coverage, [they] will not receive a bill for transport”; thus, “no Columbus resident will

pay anything ‘out of pocket’ as the result of being transported to a hospital by The Columbus




297
    About Columbus Public Health, City of Columbus,
https://www.columbus.gov/publichealth/About-Columbus-Public-Health/.
298
    See, e.g., Dental Clinic, City of Columbus,
https://www.columbus.gov/publichealth/programs/Dental-Clinic/.
299
    Division of Fire, City of Columbus, https://www.columbus.gov/public-
safety/fire/reports/EMS-Reports/.
300
    Id.



                                                119
                Case 1:18-cv-02364-DKC Document 44-1 Filed 01/25/19 Page 126 of 159




                                                                                                      Formatted: Tab stops: 3.25", Centered + 6.5", Right +
                                                                                                      Not at 1.8"

Division of Fire.”301 Indeed, while Columbus recoups from 40 to 80 percent of its costs for

transports for individuals with private insurance, Columbus only recoups less than 4 percent of

its costs for uninsured individuals. For that reason, reimbursements “in no way cover all the costs

incurred for treatment and transport.”302

            204.218.   As explained above, an increase in the number of uninsured or

underinsured individuals will result in more transports for which Columbus does not receive

reimbursement and thus must make up for the shortfall in its budget. See supra ¶ 189203. Indeed,

Columbus’s data shows that this concern is far from speculative: In 2014, after the individual

mandate took effect, the number of uninsured transports dropped from 11,123 to 7,943944—a

decrease of 29 percent. Since then,In 2015, that number fell by another 18%, to 6,541 transports.

Until 2018, those numbers remained essentially flat. However, preliminary 2018 numbers for

January-July (4,157 transports) show that the number of uninsured transports have remained flat.

increased by 650 over the same timeframe in 2017 (3,507 transports)—an 18.5 percent increase.

As the uninsured rate goes up again, however, Columbus can expect to provide additional

unreimbursed transports, which will be paid for out of Columbus’s own coffers.

            205.219.   Aside from these budgetary impacts, Columbus—a city of nearly 900,000

people, with an economy of $132 billion—is harmed by the need to care for a population that

becomes increasingly uninsured and less healthy. As explained above, an increase in the rate of

uninsured and underinsured individuals will impose additional drains on the city’s budget and its

personnel, and will make the city a less attractive place to live and work.




301
      Id.
302
      Id.


                                                120
              Case 1:18-cv-02364-DKC Document 44-1 Filed 01/25/19 Page 127 of 159




                                                                                                    Formatted: Tab stops: 3.25", Centered + 6.5", Right +
                                                                                                    Not at 1.8"

       220.    Each of these harms is traceable to Defendants’ unlawful actions. As explained

above, Defendants’ actions increase the rate of the uninsured and underinsured, which in turn

affects Columbus’s budget and diminishes Columbus’s economic prospects. Indeed, theCMS

found that the cost of the lowest cost Silver plan in Ohio increased by 19.4 percent from 2017 to

2018, and by 3.8 percent from 2018 to 2019.303 For other plans, “Ohioans who have Obamacare

plans will see premium increases averaging 6.3 percent for health-insurance coverage in 2019,

according to the Ohio Department of Insurance.”304 The Kaiser Family Foundation found that, in

2019, after-tax credit costs of plans across metal levels and income brackets are generally

increasing in Franklin County.305 One analyst found that the average unsubsidized insurance

premium in Ohio in 2019 is $649 higher than it would otherwise be because of Defendants’

sabotage actions.306

       206.221.        The Urban Institute projects that Defendants’ sabotage efforts, among

other factors, will cause enrollment in ACA-compliant plans to decrease in Ohio by 31.6 percent

for 2019—45.6 percent if expanded access to short-term policies is factored in307—thus

increasing the rate of the uninsured and the underinsured. That is unsurprising, given that one

study estimates thatIndeed, 2019 open enrollment in Ohio has a “catastrophic risk” of a potential



303
    CMS, Average Monthly Premiums for Second-Lowest Cost Silver Plan and Lowest Cost Plan
for States Using the HealthCare.gov Platform, 2016-2019 (Oct. 11, 2018),
https://www.cms.gov/sites/drupal/files/2018-10/10-11-
18%20Average%20Monthly%20Premiums%20for%20SLCSP%20and%20LCP%202016-
2019.pdf [hereinafter Average Monthly Premiums].
304
    Ginger Christ, Ohio Obamacare 2019 Costs Rise, But Not as Much; More Options Available,
Cleveland Plain Dealer (Oct. 7, 2018),
https://www.cleveland.com/metro/index.ssf/2018/10/ohio_obamacare_2019_costs_rise.html.
305
    How ACA Marketplace Premiums Are Changing, supra n.224.
306
    The Chart that Shows the Price Tag, supra n.226.
307
    March 2018 Urban Institute Study, supra n.116, at 11.                                           Formatted: Tab stops: 0.25", Left




                                               121
             Case 1:18-cv-02364-DKC Document 44-1 Filed 01/25/19 Page 128 of 159




                                                                                                     Formatted: Tab stops: 3.25", Centered + 6.5", Right +
                                                                                                     Not at 1.8"

90fell by 11.1 percent premium increase.308. Moreover, Columbus, and surrounding Franklin

County, tend tends to have a higher rate of uninsured individuals than Ohio overall.309 Columbus

is therefore particularly vulnerable to Defendants’ attempts to sabotage the ACA and the

resulting increase in the rate of uninsured. By the same token, each of these harms will be

redressed by countermanding the challenged provisions of the 2019 Rule specifically and

Defendants’ sabotage of the ACA more generally.

                Baltimore, Maryland

        207.222.        The City of Baltimore, Maryland, will be harmed in many of the same

ways as Columbus. By increasing the rate of uninsured and underinsured individuals,

Defendants’ actions will make it costlier for Baltimore to support its health clinics and other

programs; they will likewise force Baltimore to spend more to cover unrecouped costs from city

ambulance calls; and Baltimore, too, will suffer the many harms associated with a population

that is necessarily less healthy.

        208.223.        “The Baltimore City Health Department is the oldest continuously-

operating health department in the United States, formed in 1793.” It is charged with “working to

improve the health and well-being of Baltimore residents”—and thereby “make Baltimore a city

where all residents realize their full health potential.” To that end, the department “has a wide-



308
   March 2018 Covered California Post, supra n.155.
309
    See 2017 Community Health Assessment 2-5, Columbus, Worthington, Franklin County
(Sept. 2017), https://www.columbus.gov/WorkArea/DownloadAsset.aspx?id=2147499258; U.S.
Census Bureau, Selected Characteristics of Health Insurance Coverage in the United States,           Formatted: Font: Italic
U.S. Census Bureau (2016),
https://factfinder.census.gov/faces/tableservices/jsf/pages/productview.xhtml?src=bkmk2017
ACA 5-Year Estimates (2017), https://factfinder.census.gov/faces/nav/jsf/pages/index.xhtml
(select table and enter “Ohio” and “Columbus city, Ohio”).”) [hereinafter Selected
Characteristics].



                                                122
              Case 1:18-cv-02364-DKC Document 44-1 Filed 01/25/19 Page 129 of 159




                                                                                                    Formatted: Tab stops: 3.25", Centered + 6.5", Right +
                                                                                                    Not at 1.8"

ranging area of responsibility,” including matters like acute communicable diseases, chronic

disease prevention, HIV/STD, maternal-child health, school health, and senior services. It is

staffed by approximately 800 employees and has an annual budget of approximately $126

million.310

       209.224.        In particular, the Baltimore City Health Department operates a number of

specialty clinics out of two principal facilities. These include clinics for reproductive health,

sexually transmitted diseases, dental and oral health care, and immunizations.311 The department

also subsidizes a Men’s Health Center, which operates out of space provided at one of the

department’s own facilities.312 Each of these clinics provides services on a free or reduced-fee

scale and therefore serves as an essential resource for the uninsured and underinsured

populations.313 Consequently, any growth in the uninsured and underinsured population will

mean additional costs for the city.

       210.225.        The Baltimore City Health Department also provides or subsidizes a

number of other services for Baltimore’s uninsured and underinsured residents. In particular, the

Department funds a visiting-nurse program that makes house calls for individuals who tend to

use ambulance services frequently, including those with chronic health conditions like diabetes,

hypertension, asthma, and mental health disorders. The Department also funds a number of other

programs focused on specific health conditions, including a Community Asthma Program, a


310
    About the Baltimore City Health Department, Baltimore City Health Department,
https://health.baltimorecity.gov/about.
311
    Health Clinics & Services, Baltimore City Health Department,
https://health.baltimorecity.gov/programs/health-clinics-services.
312
    Men’s Health Center, Baltimore City Health Department,
https://health.baltimorecity.gov/health-clinics-services/mens-health-center.
313
    See, e.g., Family Planning & Reproductive Health Clinic, Baltimore City Health Department,
https://health.baltimorecity.gov/health-clinics-services/family-planning-reproductive-health.



                                                 123
            Case 1:18-cv-02364-DKC Document 44-1 Filed 01/25/19 Page 130 of 159




                                                                                                    Formatted: Tab stops: 3.25", Centered + 6.5", Right +
                                                                                                    Not at 1.8"

Tuberculosis Control Program, a Childhood Lead Poisoning Prevention Program, and programs

for substance abuse.314 And the Department subsidizes a number of other entities that provide

services to Baltimore residents, including the Baltimore Family League and Health Care Access

Maryland. An increase in the uninsured rate will similarly impose additional burdens on each of

these programs, and therefore require more funding from the city. See supra ¶ 202.

       211.226.       Like Columbus, the Baltimore City Fire Department also maintains an

ambulance system that answers calls whether or not they come from individuals with health

insurance or who are otherwise able to pay.315 In 2017, the Baltimore City Fire Department

answered over 100,000 emergency medic calls (, with 17,000 from uninsured residents), and had

a budget of over $42 million for emergency medical services. In 2018, the Department answered

roughly the same number of total calls, with 15,697 from uninsured residents.

       212.227.       The Baltimore City Fire Department attempts to recoup its costs for

ambulance services by seeking reimbursement from a patient’s Medicare, Medicaid, or

commercial health insurance coverage. If a patient lacks insurance, the department will seek

reimbursement from the patient personally, making several attempts to collect on the debt.

However, the Department is rarely successful; while, on average, the department recoups 90

percent or more of its costs for ambulance calls from individuals with private insurance, it only

recoups less than 7 percent of its costs for uninsured individuals. Thus, as with Columbus, more


314
    See, e.g., Asthma, Baltimore City Health Department,
https://health.baltimorecity.gov/node/454; Health Clinics & Services, Baltimore City Health
Department, https://health.baltimorecity.gov/programs/health-clinics-services; Lead Poisoning,
Baltimore City Health Department, https://health.baltimorecity.gov/lead/lead-poisoning;
Substance Use and Misuse, Baltimore City Health Department,
https://health.baltimorecity.gov/programs/substance-abuse; Tuberculosis, Baltimore City Health
Department, https://health.baltimorecity.gov/node/164.
315
    See Welcome to the Baltimore City Fire Department, Baltimore City Fire Department,
https://fire.baltimorecity.gov/.


                                               124
              Case 1:18-cv-02364-DKC Document 44-1 Filed 01/25/19 Page 131 of 159




                                                                                                   Formatted: Tab stops: 3.25", Centered + 6.5", Right +
                                                                                                   Not at 1.8"

uninsured and underinsured individuals means more ambulance calls for which Baltimore does

not receive reimbursement and thus must make up for the shortfall in its budget. See supra ¶

189203.

       213.228.        Indeed, Baltimore’s ambulance system will be hit especially hard; in its

recent strategic plan, the Baltimore City Fire Department identified “[r]esources allocation for

EMS: allotment of resources with increasing EMS call volume; staffing; too many calls for

amount of personnel we have; potential closings” as the community’s chief area of concern.316

Baltimore has adopted multiple programs to try to deal with this problem, including the visiting

nurse program described above, and a High Utilizer Task Force “focused on strategies to support

the most vulnerable patients, whose unmet social, complex medical, behavioral health, or

environmental needs contribute to repetitive, avoidable use of acute health services.”317 An

increase in the uninsured rate will only further strain a system which is already overstretched.

       214.229.        Finally, Baltimore—a city of over 600,000 people, with a $187.4 billion

economy—is similarly harmed by the burdens imposed by a sicker population. As with

Columbus, an increase in the uninsured rate will drain Baltimore’s budget and resources across

the board, and will make the city a less attractive place to live and work.

       215.    These harms, again, can be traced directly to Defendants’ unlawful actions.

Defendants’ actions are contributing to stark premium increases premiums that are much higher

than they would otherwise be in Maryland. The two insurers on the state’s ACA exchange



316
    Strategic Plan 2016-2021 at 9, Baltimore City Fire Department (2016),
http://fire.baltimorecity.gov/sites/default/files/Baltimore%20Strategic%20Plan%202016-
2021%20FINAL%2016%2010%2016%20corrected.pdf.
317
    High Utilizer Task Force, Baltimore City Health Department,
https://health.baltimorecity.gov/high-utilizer-task-force.



                                                125
            Case 1:18-cv-02364-DKC Document 44-1 Filed 01/25/19 Page 132 of 159




                                                                                                     Formatted: Tab stops: 3.25", Centered + 6.5", Right +
                                                                                                     Not at 1.8"

“requested average rate increases for 2019 that ranged from 18.5 percent to 91.4 percent,

depending on the type of plan.”318The Kaiser Family Foundation found that, in 2019, after-tax

credit costs are skyrocketing for Bronze and Silver plans across income brackets in Baltimore.319

One analyst found that the average unsubsidized insurance premium in Maryland has been

cleared by state legislators to petition CMS to “establish a reinsurance program that would create

a pot of money for insurers to cover the most expensive claims,” but a health economist “said

hein 2019 is $496 higher than it would be shocked if the Trump [A]dministration approved such

a request, given its efforts to weaken Obamacare”: “It just seems very unlikely to me that Trump

would approve this . . . . Maryland is easily saying we want to help prop up Obamacare, which

the Trump administration doesn’t want to have anything to do with.”320

       216.230.       otherwise be because of Defendants’ sabotage actions.321 Beyond 2019,

one study describes Maryland as having a “high risk” of experiencing premium increases of up

to 50 percent.322 Another predicts premium increases averaging 30 percent.323




318
    Andrea K. McDaniels, CareFirst and Kaiser Ask Again for Large Rate Increases on
Insurance Sold on State Exchange, Baltimore Sun, May 7, 2018,
http://www.baltimoresun.com/health/bs-hs-insurance-rate-requests-20180507-story.html.
319
    How ACA Marketplace Premiums Are Changing, supra n.224.
320
    Id.
321
    The Chart that Shows the Price Tag, supra n.226.
322
    See March 2018 Covered California Post, supra n.155. National Analysis Projects 2019
Premium Hikes of 30 Percent in Some States and Cumulative Increases of 90 Percent or More in
the Next Three Years, Covered California (Mar. 8, 2018),
https://coveredcanews.blogspot.com/2018/03/national-analysis-projects-2019-premium.html
[hereinafter March 2018 Covered California Post].
323
    KFF Tracking 2019 Premium Changes, supra n.216. Rabah Kamal et al., 2019 Premium
Changes on ACA Exchanges, Kaiser Family Found. (Oct. 11, 2018), https://www.kff.org/health-
costs/issue-brief/tracking-2019-premium-changes-on-acaexchanges/ [hereinafter 2019 Premium
Changes].



                                               126
            Case 1:18-cv-02364-DKC Document 44-1 Filed 01/25/19 Page 133 of 159




                                                                                                       Formatted: Tab stops: 3.25", Centered + 6.5", Right +
                                                                                                       Not at 1.8"

       217.231.        Higher premiums mean more uninsured families and individuals. Sharply

rising premiums have already had an effect on Maryland, with enrollees on Maryland’s ACA

exchange dropping 13 percent from 2017 to 2018.324 Looking ahead, the Urban Institute

estimates a further 20.1 percent decrease in 2019.325 Like Columbus, Baltimore has a higher

uninsured rate than the rest of its state, meaning that Baltimore is also particularly vulnerable to

an increase in the uninsured rate caused by Defendants’ sabotage efforts.326 And again like

Columbus, Baltimore’s harms will be redressed by countermanding the challenged provisions of

the 2019 Rule specifically and Defendants’ sabotage of the ACA more generally.

               Cincinnati, Ohio

       218.232.        The City of Cincinnati will, like Columbus and Baltimore, be harmed by

having to pay more to support clinics that serve the uninsured and underinsured population, to

maintain ambulance services that respond to calls from uninsured residents, and to manage an

increasingly less healthy and less productive population.

       219.233.        “Since 1826, the Cincinnati Health Department . . . has been committed to

protecting and improving the health of the people of Cincinnati.” The Department is “a

nationally recognized leader in public health” that “advocates for responsive health and human

services that promote healthy living environments and social well-being, as well as works to




324
    Andrea K. McDaniels, CareFirst and Kaiser Ask Again for Large Rate Increases on
Insurance Sold on State Exchange, Baltimore Sun, May 7, 2018,
http://www.baltimoresun.com/health/bs-hs-insurance-rate-requests-20180507-story.html.
325
    March 2018 Urban Institute Study, supra n.116, at 10.
326
    See Selected Characteristics of Health Insurance Coverage in the United States, U.S. Census        Formatted: Font: Not Italic
Bureau (2016),
https://factfinder.census.gov/faces/tableservices/jsf/pages/productview.xhtml?src=bkmk, supra
n.293 (select table and enter “Maryland” and “Baltimore city, Maryland”).



                                                127
            Case 1:18-cv-02364-DKC Document 44-1 Filed 01/25/19 Page 134 of 159




                                                                                                     Formatted: Tab stops: 3.25", Centered + 6.5", Right +
                                                                                                     Not at 1.8"

reduce health inequities such as poverty and unemployment.”327 The Department has an annual

budget of approximately $51 million and is staffed by 490 employees.

       220.234.       The Cincinnati Health Department subsidizes a number of health centers

that will, again, face greater demand as the rate of uninsured and underinsured individuals

increases. These centers have an annual budget of $23 million. In 2017, these centers saw about

45,000 patients, with 95,000 individual visits. Specifically, these centers saw 13,123 uninsured

patients—an 11 percent increase over the 2016 figure of 11,776 patients.

       221.235.       Most importantly, the Cincinnati Health Department operates seven

freestanding primary-care centers, which provide a full range of general medical services to

Cincinnati’s uninsured residents. Cincinnati also operates nine dental centers, including one

combined vision and dental center. The Department’s centers operate on a sliding-fee scale basis,

where uninsured residents pay based on their income. Thus, an increase in the uninsured and

underinsured rate will mean that Cincinnati must pay more to provide care to its residents.

       222.236.       Aside from its free-standing health clinics, the Cincinnati Health

Department operates thirteen School Based Health Centers, serving 10,000 students, out of

Cincinnati public schools, which provide “physicals, asthma management, immunizations,

prescription medications, sick and injury care, and health education to children and families.”328

These centers are available to uninsured students, and will likewise see greater demand if those

students and their families lack health insurance coverage.




327
    About the Health Department, City of Cincinnati, https://www.cincinnati-
oh.gov/health/about-the-health-department/.
328
    School & Adolescent Health, City of Cincinnati, https://www.cincinnati-
oh.gov/health/cincinnati-health-department-divisions1/school-adolescent-health/.



                                               128
            Case 1:18-cv-02364-DKC Document 44-1 Filed 01/25/19 Page 135 of 159




                                                                                                      Formatted: Tab stops: 3.25", Centered + 6.5", Right +
                                                                                                      Not at 1.8"

       223.237.        The Cincinnati Health Department also operates several other programs

designed to improve the health of city residents. For example, the Department operates a First

Steps Program that provides services, including home visits, to new mothers and their infant

children;329 a Men’s Health Initiative that “specializes in providing health education and linking

services to men who have been historically underserved”;330 and a Community Health Nursing

Program that provides “comprehensive nursing services” on a sliding-scale basis because “when

coverage stops, we don’t.”331 Each of these services, too, will cost more to run as the rate of the

uninsured and underinsured goes up. See supra ¶ 202.

       224.238.        Cincinnati also maintains an emergency medical services system, operated

by the Cincinnati Fire Department.332 That system dispatches ambulances to meet urgent health

needs, regardless of whether the call comes from an individual who has health insurance or is

otherwise able to pay for the call. In 2017, the Cincinnati Fire Department had a budget of over

$60 million, and answered over 62,000 emergency medic calls. Around 34,000 of those calls

resulted in hospital transports, and around 4,300 of those transports involved uninsured patients.

Each of these numbers increased from 2016 to 2017, and all else being equal will continue to

increase in 2018 because of the Trump Administration’s actions.

       225.239.        If a transported patient lacks insurance, Cincinnati will attempt to recoup

its costs from the patient directly. However, while Cincinnati recoups between 93 percent and 94



329
    Maternal and Infant Health, City of Cincinnati, https://www.cincinnati-
oh.gov/health/cincinnati-health-department-divisions1/fetal-infant-mortality/.
330
    Men’s Health, City of Cincinnati, https://www.cincinnati-oh.gov/health/cincinnati-health-
department-divisions1/men-s-health1/.
331
    Nursing Services, City of Cincinnati, https://www.cincinnati-oh.gov/health/cincinnati-health-
department-divisions1/nursing-services/.
332
    EMS Operations, City of Cincinnati, https://www.cincinnati-oh.gov/fire/operations/ems-
operations/.


                                                129
            Case 1:18-cv-02364-DKC Document 44-1 Filed 01/25/19 Page 136 of 159




                                                                                                        Formatted: Tab stops: 3.25", Centered + 6.5", Right +
                                                                                                        Not at 1.8"

percent of its billed costs from private insurers (based on rates negotiated by the city), it recoups

less than 3 percent of its costs from uninsured individuals. Thus, as explained above, an increase

in the number of uninsured or underinsured individuals will result in more transports for which

Cincinnati receives little reimbursement and thus must make up for the shortfall in its budget.

See supra ¶ 189203.

       226.240.        Setting aside these budgetary impacts, Cincinnati—a city of around

300,000 people, with an economy of $132 billion—is harmed by the need to care for an

increasingly uninsured and less healthy population. As explained above, an increase in the rate of

uninsured and underinsured individuals will impose additional drains on Cincinnati’s budget and

its personnel, and will make the city a less attractive place to live and work.

       227.241.        Cincinnati’s harms, too, are traceable to Defendants’ unlawful actions—as

explained above, those actions increase the rate of the uninsured and underinsured, which in turn

affects Cincinnati’s budget and diminishes Cincinnati’s economic prospects. As explained above,

Defendants’ actions are causing the uninsured rate in Ohio to rise. See supra ¶ 206.premiums and

uninsured rates in Ohio to rise. See supra ¶¶ 220-21. In particular, the Kaiser Family Foundation

found that, in 2019, after-tax credit costs for plans across metal levels and income brackets are

increasing, generally by double-digit percentages, in Hamilton County.333 Like Columbus,

Cincinnati has a higher uninsured rate than Ohio overall, and is likewise particularly vulnerable

to Defendants’ attempts to sabotage the ACA.334 Accordingly, each of these harms will also be


333
    How ACA Marketplace Premiums Are Changing, supra n.224.
334
    See Community Health Assessment 33, City of Cincinnati, https://www.cincinnati-
oh.gov/health/assets/File/EDIT%20THIS%20CHA_12_21_17%20FINAL.pdf (last updated Dec.
21, 2017); Selected Characteristics of Health Insurance Coverage in the United States, U.S.             Formatted: Font: Italic
Census Bureau (2016),
https://factfinder.census.gov/faces/tableservices/jsf/pages/productview.xhtml?src=bkmk, supra
n.293 (select table and enter “Ohio” and “Cincinnati city, Ohio”).


                                                 130
            Case 1:18-cv-02364-DKC Document 44-1 Filed 01/25/19 Page 137 of 159




                                                                                                    Formatted: Tab stops: 3.25", Centered + 6.5", Right +
                                                                                                    Not at 1.8"

redressed by countermanding the challenged provisions of the 2019 Rule specifically and

Defendants’ sabotage of the ACA more generally.

               Chicago, Illinois

       228.242.        Much like Columbus, Baltimore, and Cincinnati, the City of Chicago, too,

will be harmed by the rise in the uninsured and underinsured rate caused by Defendants’

unlawful actions, including by being forced to pay more to operate and subsidize the clinics that

serve its uninsured and underinsured residents, to fund its ambulance system in the face of

greater unrecouped costs from calls by uninsured and underinsured individuals, and to manage

the downstream costs of a population that is necessarily sicker and less productive.

       229.243.        Chicago has a Department of Public Health that seeks to promote and

improve the health of city residents. The Department has an annual budget of about $159177

million and is staffed by more thannearly 600 full-time employees.335

       230.244.        The Chicago Department of Public Health operates free or reduced-cost

clinics that, as described above, will face greater demand from uninsured or underinsured

individuals who cannot obtain health care elsewhere. Specifically, the Department operates five

clinics that provide free vaccinations;336 five clinics that provide mental-health services at no



335
    2018 Budget Overview 122, City of Chicago,
https://www.cityofchicago.org/content/dam/city/depts/obm/supp_info/2018Budget/2018_Budget
_Overview.pdf [hereinafter 2018 Budget Chicago Overview].         City of Chicago, 2019 Budget
Overview 128
https://www.chicago.gov/content/dam/city/depts/obm/supp_info/2019Budget/2019BudgetOvervi
ew.pdf [hereinafter 2019 Chicago Budget Overview].
336
    Walk-In Immunization Clinics, City of Chicago,
https://www.cityofchicago.org/city/en/depts/cdph/supp_info/health-
protection/immunizations_walk-
inclinics.html.https://www.chicago.gov/city/en/depts/cdph/supp_info/health-
protection/immunizations_walk-inclinics.html.



                                                131
             Case 1:18-cv-02364-DKC Document 44-1 Filed 01/25/19 Page 138 of 159




                                                                                                      Formatted: Tab stops: 3.25", Centered + 6.5", Right +
                                                                                                      Not at 1.8"

cost for uninsured Chicago residents;337 and three clinics that provide free testing and treatment

for sexually transmitted infections.338 Collectively, these clinics serve thousands of uninsured

city residents.

        231.245.       The Chicago Department of Public Health also partners with community-

based health centers to offer a wide array of medical services, including for uninsured patients.

These health centers operate six clinics that provide primary care as well as care directed to the

needs of women and children and two primary-care clinics for people living with HIV/AIDS.339

Chicago provides funding for these clinics as well.340

        232.246.       If the rate of uninsured or underinsured individuals increases, then the

clinics operated by the Chicago Department of Public Health and its community-based partners

will necessarily have to provide free or reduced-cost care to more patients. In that event, Chicago

either must provide the Department and its partners with more funding, or the Department and its

partners must decrease the services that they provide. See supra ¶ 202.

        233.247.       The Chicago Fire Department also provides ambulance transportation

services to its residents, including its uninsured and underinsured residents. The Department

receives about $8893 million in annual funding for emergency medical services, employing



337
    Mental Health Centers, City of Chicago,
https://www.cityofchicago.org/city/en/depts/cdph/supp_info/behavioral-
health/mental_health_centers.html.
338
    STI/HIV Testing and STI Treatment, City of Chicago,
https://www.cityofchicago.org/city/en/depts/cdph/provdrs/health_services/svcs/get_yourself_eva
luatedforstihivaids.html.
339
    Health Services, City of Chicago,
https://www.cityofchicago.org/city/en/depts/cdph/provdrs/health_services.html.
340
    Neighborhood Health Clinic Information 2012, City of Chicago,
https://www.cityofchicago.org/city/en/depts/cdph/supp_info/clinical_health/neighborhood_healt
hclinicinformation2012.html.



                                                132
            Case 1:18-cv-02364-DKC Document 44-1 Filed 01/25/19 Page 139 of 159




                                                                                                       Formatted: Tab stops: 3.25", Centered + 6.5", Right +
                                                                                                       Not at 1.8"

nearlymore than 800 people to provide those services.341 The Department’s paramedics provide

ambulance-transportation services approximately 250,000 times per year.

       234.248.        The Chicago Fire Department provides ambulance services regardless of

the patient’s income or insurance status. Chicago generally seeks reimbursement for ambulance

services from the patient or, if applicable, the patient’s insurer.342 But Chicago usually does not

receive full reimbursement for ambulance services from its uninsured residents. In 2017, for

example, the Chicago Fire Department provided ambulance services to 53,326 patients for whom

no insurance was identified. Chicago charged these patients $55,242,627 for ambulance services

but collected just $1,755,545—a loss of $53,487,082. These numbers increased in 2018, during

which the Chicago Fire Department provided ambulance services to 60,007 patients for whom no

insurance was identified. Chicago charged these patients $63,717,638 for ambulance services but

collected just $1,028,713—a loss of $62,688,925.

       235.249.        As explained above, an increase in the number of uninsured or

underinsured individuals will result in more ambulance transports for which Chicago does not

receive reimbursement and thus must make up for the shortfall in its budget. See supra ¶ 203.

       236.250.        Aside from these budgetary impacts, Chicago—a city of some 2.7 million

people with a gross regional product exceeding $600 billion—is, unsurprisingly, harmed by the

need to care for a population that is increasingly uninsured and less healthy. As explained above,

an increase in the rate of uninsured and underinsured individuals will impose additional drains on

the city’s budget and its personnel and will make the city a less attractive place to live and work.




341
    20182019 Chicago Budget Overview, supra n.285317, at 119121.
342
    Ambulance Bills, City of Chicago,
https://www.cityofchicago.org/city/en/depts/fin/supp_info/revenue/ambulance_bills.html.


                                                133
              Case 1:18-cv-02364-DKC Document 44-1 Filed 01/25/19 Page 140 of 159




                                                                                                      Formatted: Tab stops: 3.25", Centered + 6.5", Right +
                                                                                                      Not at 1.8"

       251.    Each of these harms is traceable to Defendants’ unlawful actions. As explained

above, Defendants’ actions increase the rate of the uninsured and underinsured, which in turn

affects Chicago’s budget and diminishes Chicago’s economic prospects. Indeed, theCMS found

that the cost of the lowest cost Silver plan in Illinois increased by 15.4 percent from 2017 to

2018, and by 5.6 percent from 2018 to 2019.343 In Cook County, the Kaiser Family Foundation

found that, in 2019, after-tax credit costs will increase for Bronze plans across income levels and

for Silver plans for individuals making $40,000 a year.344 Another Kaiser study confirmed that a

40-year old making $30,000 a year in Chicago faced increased after-tax credit costs for Bronze

and Silver plans.345 One analyst found that the average unsubsidized insurance premium in

Illinois in 2019 is $997 higher than it would otherwise be because of Defendants’ sabotage

actions.346 Moving forward, one study estimates that Illinois has a “high risk” of a potential 50

percent premium increase.347

       237.252.        The Urban Institute projects that Defendants’ sabotage efforts, among

other factors, will cause enrollment in ACA-compliant plans to decrease in Illinois by 25 percent

for 2019—39.1 percent if expanded access to short-term policies is factored in348—thus

increasing the rate of the uninsured and the underinsured. Another study estimates thatIndeed,

2019 open enrollment in Illinois has a “high risk” of a potential 50fell by 6.8 percent premium

increase.349 Moreover,. Because Chicago tends to have a higher rate of uninsured individuals


343
    Average Monthly Premiums, supra n.288.
344
    How ACA Marketplace Premiums Are Changing, supra n.224.
345
    2019 Premium Changes, supra n.305.
346
    The Chart that Shows the Price Tag, supra n.226.
347
    March 2018 Covered California Study, supra n.159.
348
    March 2018 Urban Institute Study, supra n.116, at 10.                                             Formatted: Tab stops: 0.25", Left
349
    March 2018 Covered California Study, supra n.155.



                                                134
              Case 1:18-cv-02364-DKC Document 44-1 Filed 01/25/19 Page 141 of 159




                                                                                                      Formatted: Tab stops: 3.25", Centered + 6.5", Right +
                                                                                                      Not at 1.8"

than Illinois overall, leaving Chicago is particularly exposed to Defendants’ sabotage efforts.350

Once again, each of these harms will be redressed by enjoining the challenged provisions of the

2019 Rule and Defendants’ efforts to sabotage the ACA.

               Philadelphia, Pennsylvania

       253.    Finally, the City of Philadelphia will be harmed in all of the same ways as the

other City Plaintiffs by the rise in the rates of the uninsured and underinsured caused by

Defendants’ unlawful actions: it will be forced to pay more to support public health centers that

serve its uninsured residents, its ambulance system will face greater unrecouped costs from calls

by uninsured and underinsured individuals, and it, too, will suffer all of the downstream costs of

a population that is necessarily sicker and less productive.

       254.    The City of Philadelphia was the first American city to provide free hospital care

to its poorest residents.351 The City continued that tradition by creating the Department of Public

Health in 1919.352 The Department’s mission is to “protect and promote the health of all

Philadelphians and to provide a safety net for the most vulnerable.”353 The Department has an

annual budget of $136 million in the City General Fund in fiscal year 2018 and has a staff of

over 1,000 employees.354



350
    See Selected Characteristics of Health Insurance Coverage in the United States, U.S. Census
Bureau (2016),
https://factfinder.census.gov/faces/tableservices/jsf/pages/productview.xhtml?src=bkmk, supra
n.293 (select table and enter “Illinois” and “Chicago city, Illinois”).
351
    About Philadelphia Department of Public Health, City of Philadelphia,
https://www.phila.gov/departments/department-of-public-health/about-us/.
352
    Id.
353
    Id.
354
    City of Philadelphia, Mayor’s FY 2019 Operating Budget Detail, § 43, at 3,
https://www.phila.gov/finance/pdfs/budgetdetail/Mayors%20FY%202019%20Operating%20Bud
get%20Detail%20-%20Book%202.pdf [hereinafter 2019 Philadelphia Budget].



                                                135
              Case 1:18-cv-02364-DKC Document 44-1 Filed 01/25/19 Page 142 of 159




                                                                                                        Formatted: Tab stops: 3.25", Centered + 6.5", Right +
                                                                                                        Not at 1.8"

       255.    The Department of Public Health operates eight public community health centers

throughout Philadelphia that will face greater demand from uninsured and underinsured

individuals who cannot obtain health care elsewhere. These public health centers diagnose and

treat chronic and acute illnesses, provide medical checkups and medications for enrolled patients,

prenatal care, family planning and pregnancy options counseling, breastfeeding support services,

comprehensive pediatric care, immunizations, children’s developmental assessments, nutrition

counseling, flu shots, HIV/STD/STI testing, HIV Pre-Exposure Prophylaxis, dental care, lab

tests, referrals, and social work support.355 Philadelphia’s health centers served 69,993 patients in

2017.356 The City’s data reflects that patient visits to health centers increased from Philadelphia’s

fiscal year 2015 to fiscal year 2017 by over 46,000, from 290,358 visits to 336,445 visits. To

serve this growing population, the health centers had a budget of $68.6 million for Fiscal Year

2018.357

       256.    The City subsidizes the health centers with $53 million in public funds. Much of

that funding goes to providing care to uninsured and underinsured individuals: in fiscal year

2017, over 40 percent of the nearly 70,000 patients seen were uninsured.358 These uninsured

patients are charged a sliding fee scale based on income for these services, but many are unable

to pay anything yet still receive services.




355
    About Philadelphia Health Centers, City of Philadelphia,
https://www.phila.gov/services/mental-physical-health/city-health-centers/.
356
    See 2017 Philadelphia, City of, Health Center Profile, Health Resources & Servs. Admin.,
https://bphc.hrsa.gov/uds/datacenter.aspx?q=d&bid=03E00360&state=PA&year=2017; 2017
Pennsylvania Health Center Data, Health Resources & Servs. Admin.,
https://bphc.hrsa.gov/uds/lookalikes.aspx?q=&bid=03E00360&state=PA&year=2017 .
357
    2019 Philadelphia Budget, supra n.335, § 43, at 6, 34, 40.
358
    See About Philadelphia Health Centers, City of Philadelphia,
https://www.phila.gov/services/mental-physical-health/city-health-centers/.


                                                136
              Case 1:18-cv-02364-DKC Document 44-1 Filed 01/25/19 Page 143 of 159




                                                                                                       Formatted: Tab stops: 3.25", Centered + 6.5", Right +
                                                                                                       Not at 1.8"

       257.    The financial effect of an increased number of uninsured people on the City’s

health centers is substantial. Past experience has shown that the City’s health centers suffer fewer

unrecouped costs as more of the City’s residents have health insurance: after Pennsylvania

expanded Medicaid in 2015, increasing the number of insured individuals in the state and in the

City, revenue for the City’s health centers grew over 15 percent from $27.1 million in 2014 to

$31.4 million in 2015.

       258.    If the rate of uninsured or underinsured individuals increases, then the health

centers will necessarily see even more uninsured patients, and Philadelphia will either have to

provide them with additional funding or let them decrease the range of services they are able to

provide. See supra ¶ 202.

       259.    Philadelphia also maintains one of the busiest Emergency Medical Services

divisions in the country through the Philadelphia Fire Department.359 The Fire Department

dispatches EMS in all cases where there are emergency health needs, regardless of whether the

person in need has health insurance or can pay for EMS services. In 2017, EMS responded to

approximately 267,000 total incidents. Of the calls resulting in EMS transports (the only calls for

which insurance information is tracked), 23,167, or approximately 8.7 percent, were from

uninsured individuals.

       260.    The budget for EMS in Philadelphia is approximately $75 million. In 2017, the

City was able to recoup 77 percent of costs for services from insured individuals. However, the

City was only able to recoup approximately 1% of costs for services from uninsured individuals.

In 2017, $23,305,367 was not recouped from EMS services provided to uninsured individuals.




359
    About the Philadelphia Fire Department, City of Philadelphia,
https://www.phila.gov/departments/philadelphia-fire-department/.


                                                137
                Case 1:18-cv-02364-DKC Document 44-1 Filed 01/25/19 Page 144 of 159




                                                                                                    Formatted: Tab stops: 3.25", Centered + 6.5", Right +
                                                                                                    Not at 1.8"

         261.    As shown above, an increase in the number of uninsured or underinsured

individuals will result in more ambulance calls for which the City does not receive

reimbursement. The City will have to make up for these increased costs in its budget. See supra

¶ 203. In 2013, before the individual mandate went into effect, the number of EMS transports for

uninsured individuals was 41,913. In 2014, these transports were down to 37,722, a decrease of

11 percent. As the uninsured rate goes up again, Philadelphia can expect to provide additional

unreimbursed transports, which will be paid for directly by the City.

         262.    Aside from these direct budgetary impacts, Philadelphia—a city of nearly 1.6

million people, with a regional economy of $444.9 billion—is harmed by the need to care for a

population that becomes increasingly uninsured and less healthy. An increase in the rate of

uninsured and underinsured individuals will impose additional drains on the city’s budget and its

personnel, and will make the city a less attractive place to live and work.

         263.    Once again, these harms are directly attributable to Defendants’ sabotage

efforts—which have caused premiums and uninsured rates to be higher that they would

otherwise be. CMS found that the cost of the lowest cost Silver plan in Pennsylvania increased

by 12.8 percent from 2017 to 2018, and barely decreased by 2.0 percent from 2018 to 2019.360

The Kaiser Family Foundation found that, in 2019, after-tax credit costs are skyrocketing for

plans across metal levels and income brackets in Philadelphia County.361 Another Kaiser study

confirmed that a 40-year old making $30,000 a year would face increased after-tax credit costs

for Silver and Gold plans.362 One analyst found that the average unsubsidized insurance premium



360
      Average Monthly Premiums, supra n.288.
361
      How ACA Marketplace Premiums Are Changing, supra n.224.
362
      2019 Premium Changes, supra n.305.



                                                138
              Case 1:18-cv-02364-DKC Document 44-1 Filed 01/25/19 Page 145 of 159




                                                                                                      Formatted: Tab stops: 3.25", Centered + 6.5", Right +
                                                                                                      Not at 1.8"

in Pennsylvania in 2019 is $500 higher than it would otherwise be because of Defendants’

sabotage actions.363

       264.    The Urban Institute projects that Defendants’ sabotage efforts, among other

factors, will cause enrollment in ACA-compliant plans to decrease in Pennsylvania by 30.3

percent for 2019—43.0 percent if expanded access to short-term policies is factored in364—thus

increasing the rate of the uninsured and the underinsured. Indeed, 2019 open enrollment in

Pennsylvania fell by 6 percent. Moreover, Philadelphia tends to have a higher rate of uninsured

individuals than Pennsylvania overall.365 Like the other City Plaintiffs, Philadelphia is therefore

particularly vulnerable to Defendants’ attempts to sabotage the ACA and the resulting increase in

the rate of uninsured. Each of these harms will be redressed by countermanding the challenged

provisions of the 2019 Rule specifically and Defendants’ sabotage of the ACA more generally.

III.   Defendants’ Unlawful Actions Harm the Individual Plaintiffs by Making Insurance
       Coverage Harder and More Expensive to Procure

       238.265.        Defendants’ unlawful actions have also harmed individuals and families,

by making it harder and more expensive for them to purchase health insurance on the individual

market. As explained above, Defendants’ conduct has caused premiums and deductibles to

skyrocket nationwide, and will only drive them higher still.

       239.266.        Every additional dollar that, owing to Defendants’ actions, an individual

must spend to acquire health insurance constitutes financial harm. There can be no dispute that

the rising cost of health insurance is a problem Congress specifically set out to address in

enacting the ACA. Congress specifically noted its desire to “significantly reduc[e] the number of


363
    The Chart that Shows the Price Tag, supra n.226.
364
    March 2018 Urban Institute Study, supra n.116, at 11.
365
    Selected Characteristics, supra n.293 (select table and enter “Pennsylvania” and
“Philadelphia city, Pennsylvania”).


                                                139
              Case 1:18-cv-02364-DKC Document 44-1 Filed 01/25/19 Page 146 of 159




                                                                                                    Formatted: Tab stops: 3.25", Centered + 6.5", Right +
                                                                                                    Not at 1.8"

the uninsured,” and thereby “lower health insurance premiums.” 42 U.S.C. § 18091(2)(F). In

other words, the ACA expressly “seeks to make insurance more affordable” for individuals and

families. King, 135 S. Ct. at 2487.

       240.    Since President Trump took office, however, premiums for health insurance

purchased on the individual market have sharply increased. In the spring of 2017, insurers

planned for single-digit premium increases; by the fall, insurers had begun announcing hikes of

40 percent or higher. Many experts agree that “[i]f the White House had made a good-faith effort

to implement Obamacare . . . premiums on the marketplaces likely would have increased by

single digits on average.”366 Similarly, “[i]nsurers in several states have requested large rate

hikes for 2019, with many pointing to steps taken by President Donald Trump and Republicans

in Congress as the main reasons why.”367

       241.267.        Perhaps nowhere has the rising cost of health insurance been felt more

than in Charlottesville, Virginia., as described above. Charlottesville, Virginia, has been

particularly hard hit. For the 2018 benefit year, “[m]onthly health-care insurance premiums

increased all over America . . . but nowhere as dramatically as in Charlottesville,” according to

the Kaiser Family Foundation.368 “An exodus of carriers, which was blamed on losses caused by

the instability of the Obamacare marketplace,” and in turn directly attributable to the Trump



366
    Dylan Scott, Obamacare Premiums Were Stabilizing. Then Trump Happened, Vox, Oct. 18,
2018, https://www.vox.com/policy-and-politics/2017/10/18/16458316/obamacare-premiums-
trump.
367
    Tami Luhby, Trump Moves Pushing Up Obamacare Premiums for 2019, CNN, June 7, 2018,
https://www.cnn.com/2018/06/07/politics/obamacare-premiums/index.html.
368
    Colby Itkowitz, Where Are the Most Expensive ACA Plans in America? Charlottesville.,
Washington Post, Nov. 16, 2017, https://www.washingtonpost.com/local/where-are-the-most-
expensive-aca-plans-in-america-charlottesville/2017/11/16/e1b352d8-ca27-11e7-aa96-
54417592cf72_story.html.



                                                 140
              Case 1:18-cv-02364-DKC Document 44-1 Filed 01/25/19 Page 147 of 159




                                                                                                   Formatted: Tab stops: 3.25", Centered + 6.5", Right +
                                                                                                   Not at 1.8"

Administration’s actions, “created a coverage vacuum, leaving locals and insurance regulators

scrambling.”369 As a result, monthly premiums for individuals and families tripled for 2018—

becoming the highest in the nation.370

       242.268.        Specifically, Optima Health, then the area’s only individual market

insurer, offered plans with premiums around $2,500 to $3,000 a month for a family of four, with

an annual deductible of around $10,000 to $15,000—meaning that a family would have to pay

nearly $50,000 before it saw any benefit from its health insurance.371 Rising premiums and

deductibles forced Charlottesville residents to resort to desperate measures to afford health

insurance, including hiring an unnecessary employee to purchase small business insurance,

moving to another county, cutting their own pay, obtaining a new job, or purchasing multiple

non-ACA compliant plans.372

       243.    Insurers have again sought to increase their rates in Virginia for 2019 by around

20 percent.373 While Optima sought to slightly decrease its rates, that reduction does not come




369
    Rachel Bluth, The City With the Most Expensive ACA Insurance in the U.S., Atlantic, Apr.
24, 2018, https://www.theatlantic.com/health/archive/2018/04/the-city-with-the-most-expensive-
aca-insurance-in-the-united-states/558605/.
370
    Lisa Provence, Sticker Shock: Charlottesville Health Insurance Premiums Spike to Highest in
Nation, C-Ville, Nov. 14, 2017, http://www.c-ville.com/sticker-shock-charlottesville-health-
insurance-premiums-spike-highest-nation/#.W1dgkdJKhyw.
371
    Robert Pear, Middle-Class Families Confront Soaring Health Insurance Costs, New York
Times, Nov. 16, 2017, https://www.nytimes.com/2017/11/16/us/politics/obamacare-premiums-
middle-class.html?_r=0.
372
    Colby Itkowitz, Where Are the Most Expensive ACA Plans in America? Charlottesville.,
Washington Post, Nov. 16, 2017, https://www.washingtonpost.com/local/where-are-the-most-
expensive-aca-plans-in-america-charlottesville/2017/11/16/e1b352d8-ca27-11e7-aa96-
54417592cf72_story.html.
373
    John Tozzi, Obamacare Premiums to Surge Next Year, Early Requests Show, Bloomberg,
May 7, 2018, https://www.bloomberg.com/news/articles/2018-05-07/obamacare-premiums-to-
surge-next-year-early-rate-requests-show.



                                                141
             Case 1:18-cv-02364-DKC Document 44-1 Filed 01/25/19 Page 148 of 159




                                                                                                       Formatted: Tab stops: 3.25", Centered + 6.5", Right +
                                                                                                       Not at 1.8"

close to canceling out the impact of its staggering rate increases in the past.374 Moreover,

Optima’s (and other insurers’) rates would likely be lower still, if not for Defendants’ attempts to

sabotage the ACA.

       244.269.        For all the reasons described above, Defendants’ actions have caused these

staggering increases in the cost of health insurance, in Virginia and nationwide. The Virginia

Bureau of Insurance reportsreported that insurers are raisingrose rates “due to the rising cost of

health care but also federal actions or inaction that raise costs and create uncertainty in the

insurance markets.”375 Multiple independent studies have also connected rising health care

premiums in Virginia to Defendants’ sabotage efforts. The Urban Institute, for example,

attributesattributed a potential 19.1 percent increase in insurance premiums in Virginia to

Defendants’ policies, among other factors.376 Similarly, the Kaiser Family Foundation reports

increases of 7 to 14 percent for lower-cost insurance plans in 2019.377 And Covered California

describes Virginia as being at “high risk” for future premium increases of up to 50 percent due to

“ongoing federal uncertainty.”378 By the same token, premiums and deductibles would fall if

Defendants implemented the Affordable Care Act faithfully, as they are required to do.




374
    Id.
375
    Press Release, Virginia Gov. Ralph S. Northam, Governor Northam Statement on
Anticipated Double-Digit Health Insurance Rate Increases (May 10, 2018),
https://www.governor.virginia.gov/newsroom/all-releases/2018/may/headline-825487-en.html.
376
    March 2018 Urban Institute Study, supra n.116, at 16.
377
    KFF Tracking 2019 Premium Changes, supra n.216; see also John Tozzi, Obamacare
Premiums to Surge Next Year, Early Requests Show, Bloomberg, May 7, 2018,
https://www.bloomberg.com/news/articles/2018-05-07/obamacare-premiums-to-surge-next-year-
early-rate-requests-show.
378
    March 2018 Covered California Post, supra n.216304.



                                                 142
            Case 1:18-cv-02364-DKC Document 44-1 Filed 01/25/19 Page 149 of 159




                                                                                                       Formatted: Tab stops: 3.25", Centered + 6.5", Right +
                                                                                                       Not at 1.8"

       245.270.        Optima has also placed the blame on Defendants, justifying its 2018 rate

increases by pointing to “marketplace changes,” including “the uncertainty in Washington, and

other carriers withdrawing from the market or reducing their service area.”379 Specifically,

Optima’s 2018 rate filing attributed the increases to “growing uncertainty in the marketplace,

particularly with respect to various aspects of the Affordable Care Act . . . that continue to

remain undecided and unstable,” including “the effectiveness / enforceability of the individual

mandate, stability of available plan options in the marketplace (e.g., carriers exiting the market),

unknown funding of the CSR subsidies, and preliminary rate filings indicating substantial rate

actions for 2018 across various marketplaces, including Virginia.”380 Optima’s then-CEO and

President, Michael Dudley, confirmed that “Optima is affected by the same factors destabilizing

insurance markets elsewhere.”381

       246.271.        Other regional insurers, like CareFirst Blue Cross Blue Shield and

Evergreen Health, have stated that Defendants are partly responsible for these substantial

premium hikes.382 And still others, like Anthem, have cited Defendants’ sabotage efforts in

defending their decision to exit the Virginia market, thus limiting choice and driving up prices

for individual consumers.383 These are not isolated cases: a study of insurer decisionmaking by


379
    2018 Individual & Family Plan Information, Optima Health,
https://www.optimahealth.com/plans/individual/2018-plan-coverage-information.
380
    Part III Actuarial Memorandum, Optima Health Plan Individual Rate Filing 6, 28-29
Milliman (Sept. 15, 2017),
http://ratereview.healthcare.gov/files/1023591_2018_I_OHP_PartIII_Act_Memo_20170915.pdf.
381
    Robert Pear, Middle-Class Families Confront Soaring Health Insurance Costs, New York
Times, Nov. 16, 2017, https://www.nytimes.com/2017/11/16/us/politics/obamacare-premiums-
middle-class.html?_r=0...
382
    Sarah Kliff, The Trump Administration Is Making Obamacare More Expensive, Vox, May 8,
2017, https://www.vox.com/2017/5/8/15563448/trump-insurance-premiums-2018.
383
    Michael Martz, Anthem, State’s Largest Health Insurer, Drops Out of Virginia’s Individual
Market for 2018, Richmond Times-Dispatch, Aug. 11, 2017,



                                                143
              Case 1:18-cv-02364-DKC Document 44-1 Filed 01/25/19 Page 150 of 159




                                                                                                     Formatted: Tab stops: 3.25", Centered + 6.5", Right +
                                                                                                     Not at 1.8"

the Urban Institute found that most insurers “remain committed to participating in the individual

market,” but that their “commitment has been tested by the continued erosion of policies

designed to maintain the stability of the individual market.”384

       272.    Insurers again sought to increase their rates in Virginia for 2019 by around 20

percent, reflecting the persistent effects of Defendants’ sabotage actions.385 However,

Charlottesville saw some relief: Anthem re-entered the Charlottesville market, and Optima

slightly decreased its rates. That reduction, though, comes nowhere close to canceling out the

impact of Optima’s staggering rate increases in the past,386 and Anthem raised its statewide rates

by 3.2 percent over 2018.387 Both Optima’s and Anthem’s rates would be lower in the absence of

Defendants’ attempts to sabotage the ACA. Indeed, one analyst found that the average

unsubsidized insurance premium in Virginia in 2019 is $1,078 higher than it would otherwise be

because of Defendants’ sabotage actions.388




https://www.richmond.com/news/virginia/government-politics/anthem-state-s-largest-health-
insurer-drops-out-of-virginia/article_c704aecb-f84d-5602-92ce-a04b711edb30.html; Katie
O’Connor, 58 Virginia Counties Left Without an Insurance Option in 2018 Exchanges as
Deadline Approaches, Richmond Times-Dispatch, Sept. 13, 2017,
https://www.richmond.com/life/health/virginia-counties-left-without-an-insurance-option-in-
exchanges-as/article_2e83056f-3d2e-5a04-9967-32bcbc93ea71.html.
384
    Sabrina Corlette et al., Insurers Remaining in Affordable Care Act Markets Prepare for
Continued Uncertainty in 2018, 2019 at 3, Urban Institute (Mar. 2018),
https://www.rwjf.org/content/dam/farm/reports/issue_briefs/2018/rwjf444308.
385
    John Tozzi, Obamacare Premiums to Surge Next Year, Early Requests Show, Bloomberg,
May 7, 2018, https://www.bloomberg.com/news/articles/2018-05-07/obamacare-premiums-to-
surge-next-year-early-rate-requests-show.
386
    Id.
387
    Elizabeth Simpson, Anthem Re-Enters 42 Markets in Virginia’s Affordable Care Act
Exchange, Including Hampton Roads, Virginian-Pilot, Aug. 14, 2018,
https://pilotonline.com/news/local/health/article_8e16e5bc-9fc5-11e8-ac8c-fbe7eea0f98c.html
388
    The Chart that Shows the Price Tag, supra n.226.


                                                144
            Case 1:18-cv-02364-DKC Document 44-1 Filed 01/25/19 Page 151 of 159




                                                                                                    Formatted: Tab stops: 3.25", Centered + 6.5", Right +
                                                                                                    Not at 1.8"

        247.273.       Steve Vondra and Bonnie Morgan, a married couple who have been

residents of Charlottesville since 2009 and 2010, respectively, have therefore been forced to pay

higher premiums for lower-quality insurance because of Defendants’ actions.

        248.274.       Steve has a preexisting condition. Before the ACA, Steve’s health

insurance situation was precarious: he had not had health insurance since 2005, when he closed

his business. He was unable to purchase insurance because, at the time, insurers were able to

discriminate against individuals on the basis of their health history and health status. While

Bonnie had insurance through her work, Steve was ineligible, as the two were not married at the

time.

        249.275.       After the ACA prohibited discrimination on the basis of preexisting

conditions, Steve and Bonnie were finally able to purchase insurance on the individual exchange.

In 2016, they purchased a bronzeBronze plan with a premium of around $1050 a month for the

two of them. They subsequently upgraded their coverage in 2017 to a silverSilver plan with a

premium of around $1270 a month.

        250.276.       Defendants’ attempts to sabotage the ACA, however, have dramatically

increased the prices Steve and Bonnie pay for coverage. Steve and Bonnie do not receive

subsidized coverage (advance premium tax credits) under the Act. In 2018, Steve and Bonnie

returned to a bronzeBronze plan, sold by Optima. However, the monthly premium rose to a

staggering $3327.65 for the two of them—a 261 percent increase above what they paid for a

silverSilver plan in 2017. Moreover, the plan’s annual deductible, around $14,400, iswas also

significantly higher than the deductible for the plans they purchased in 2016 and 2017.

Combining a year’s worth of premiums and the annual deductible, Steve and Bonnie would have

had to spend nearly $55,000 before receiving any benefit from their insurance.




                                                145
               Case 1:18-cv-02364-DKC Document 44-1 Filed 01/25/19 Page 152 of 159




                                                                                                 Formatted: Tab stops: 3.25", Centered + 6.5", Right +
                                                                                                 Not at 1.8"

        277.    Steve and Bonnie haveSimilarly, in 2019, Steve and Bonnie are paying prices

higher than they would otherwise have to pay because of Defendants’ actions. Steve and Bonnie

enrolled in a Bronze plan, sold by Anthem, with a premium of $1,899.49 for the two of them—

and a $13,000 deductible. While the plan is cheaper than the plan they purchased in 2018, it

remains significantly more expensive than the plans they had in 2017 and 2016, before

Defendants’ sabotage actions took hold. Combining a year’s worth of premiums and the annual

deductible, Steve and Bonnie would still have to spend nearly $35,794 before receiving any

benefit. Their plan is also more expensive than it was in 2018 by an average of 2.5 percent—an

increase Anthem justified in its 2019 rate filing as a response to “the elimination of the

individual mandate penalty for lack of minimum essential coverage and potential movement into

other markets,” namely, the non-ACA compliant plans promoted by Defendants.389

        251.278.        Steve and Bonnie have therefore been injured by having to pay higher

premiums and deductibles for their health coverage—the very injury the ACA was intended to

prevent. That injury is the direct result of Defendants’ ongoing attempts to sabotage the ACA,

including the 2019 Rule and Defendants’ other unlawful actions. And Steve and Bonnie’s injury

would be redressed if Defendants were instead required to implement the ACA lawfully and in

good faith.

                                       CLAIMS FOR RELIEF

                   Count One (Violation of the Administrative Procedure Act)

        252.279.        Plaintiffs repeat and incorporate by reference each of the foregoing

allegations as if fully set forth herein.




389
    Actuarial Memorandum, HealthCare.gov,
https://ratereview.healthcare.gov/files/787675_20180820VA88380IndOnOffRedactedAM.pdf.


                                                146
             Case 1:18-cv-02364-DKC Document 44-1 Filed 01/25/19 Page 153 of 159




                                                                                                      Formatted: Tab stops: 3.25", Centered + 6.5", Right +
                                                                                                      Not at 1.8"

       253.280.        The 2019 Rule is “final agency action for which there is no other adequate

remedy in a court” and is “subject to judicial review.” 5 U.S.C. § 704; see id. § 702.

       254.281.        Under the Administrative Procedure Act, a “reviewing court shall . . . hold

unlawful and set aside agency action . . . found to be . . . arbitrary, capricious, an abuse of

discretion, or otherwise not in accordance with law.” Id. § 706(2)(A).

       255.282.        As detailed above, Defendants HHS, Secretary Azar, CMS, and

Administrator Verma have failed to provide adequate reasons, and failed to adequately respond

to comments, for many provisions of the 2019 Rule, such that they are “arbitrary” and

“capricious.” Id. In addition, as also detailed above, many provisions of the 2019 Rule violate the

Affordable Care Act, and therefore are “not in accordance with law.” Id. Accordingly, upon

application by the specified Plaintiffs, this Court must “hold unlawful and set aside” the

following provisions of the 2019 Rule:

               a.      The provision depriving taxpayers of advance premium tax credits for

                       failing to reconcile credits for prior years on their tax returns without

                       direct notification of their ineligibility. See supra ¶¶ 50-5452-56.

                       (Columbus, Baltimore, Cincinnati, Chicago, Philadelphia, Individual

                       Plaintiffs)

               b.      The provision outsourcing plan review on FFEs to states. See supra ¶¶ 55-

                       6157-63. (Columbus, Cincinnati, Philadelphia, Individual Plaintiffs)

               c.      The provision allowing insurance agents, brokers, and insurers to select

                       their own third-party auditors. See supra ¶¶ 62-6664-68. (Columbus,

                       Cincinnati, Chicago, Philadelphia, Individual Plaintiffs)




                                                 147
Case 1:18-cv-02364-DKC Document 44-1 Filed 01/25/19 Page 154 of 159




                                                                                       Formatted: Tab stops: 3.25", Centered + 6.5", Right +
                                                                                       Not at 1.8"

 d.     The provision discontinuing support for standardized option insurance

        plans. See supra ¶¶ 68-7270-74. (Columbus, Cincinnati, Chicago,

        Philadelphia, Individual Plaintiffs)

 e.     The provisions eliminating the requirements that exchanges have at least

        two Navigators, that one of those Navigators be a community non-profit,

        and that Navigators have a physical presence in the state. See supra ¶¶ 73-

        7775-79. (Columbus, Baltimore, Cincinnati, Chicago, Philadelphia,

        Individual Plaintiffs)

 f.     The provision eliminating requirements that Small Business Health

        Options Program Health Insurance Exchanges maintain employee

        eligibility, premium aggregation, and online enrollment functionality. See

        supra ¶¶ 78-80-82. (Columbus, Cincinnati, Chicago, Philadelphia)

 g.     The provision requiring consumers who attest to income between 100

        percent and 400 percent of the federal poverty line to verify their income

        if available electronic data sources indicate their income to be below the

        federal poverty line. See supra ¶¶ 81-8483-86. (Columbus, Cincinnati,

        Chicago, Philadelphia, Individual Plaintiffs)

 h.     The provision allowing states to petition for a reduction in risk adjustment

        transfer payments. See supra ¶¶ 86-93. (Columbus, Baltimore, Cincinnati,

        Chicago, Individual Plaintiffs)

 i.h.   The provisions exempting student health insurance plans from rate review

        and increasing the threshold for insurance rate increases subject to review




                                 148
             Case 1:18-cv-02364-DKC Document 44-1 Filed 01/25/19 Page 155 of 159




                                                                                                      Formatted: Tab stops: 3.25", Centered + 6.5", Right +
                                                                                                      Not at 1.8"

                        to 15 percent. See supra ¶¶ 94-9988-93. (Columbus, Baltimore,

                        Cincinnati, Chicago, Philadelphia, Individual Plaintiffs)

                j.i.    The provision allowing insurers to claim a standard 0.8 percent of

                        premium for quality improvement activities when calculating medical loss

                        ratio. See supra ¶¶ 100-0594-98. (Columbus, Baltimore, Cincinnati,

                        Chicago, Philadelphia, Individual Plaintiffs)

                         Count Two (Violation of the Take Care Clause)

        256.283.        Plaintiffs repeat and incorporate by reference each of the foregoing

allegations as if fully set forth herein.

        257.284.        Under the Take Care Clause of the U.S. Constitution, the President and his

or her Administration must “take care that the laws be faithfully executed.” U.S. Const. art. II,

§ 3.

        258.285.        As detailed above, Defendants have violated the Take Care Clause by

failing to take care to faithfully execute the Affordable Care Act.

                                       PRAYER FOR RELIEF

WHEREFORE, Plaintiffs pray that this Court:

        1.      declare that the provisions of the 2019 Rule identified in Count One are arbitrary,

capricious, or otherwise not in accordance with law under the Administrative Procedure Act;

        2.      vacate the provisions of the 2019 Rule identified in Count One under the

Administrative Procedure Act;

        3.      declare that Defendants are violating the Take Care Clause by not faithfully

executing the Affordable Care Act;

        4.      declare that Defendants are violating the Take Care Clause by taking executive

action to:


                                                149
            Case 1:18-cv-02364-DKC Document 44-1 Filed 01/25/19 Page 156 of 159




                                                                                                     Formatted: Tab stops: 3.25", Centered + 6.5", Right +
                                                                                                     Not at 1.8"

               a.     suppress the number of individuals and families obtaining health insurance

                      through ACA exchanges;

               b.     increase premiums for health insurance in the ACA exchanges;

               c.     diminish the availability of comprehensive, reasonably-priced health

                      insurance for individuals and families with preexisting conditions;

               d.     discourage individuals and families from obtaining health insurance that

                      provides the coverage that Congress, in the ACA, determined is necessary

                      to protect American families against the physical and economic

                      devastation that results from lesser insurance, with limits on coverage that

                      leaves them unable to cover the costs of an accident or unexpected illness;

       5.      order Defendants to comply with their constitutional obligation to take care to

faithfully execute the ACA, including by acting to:

              a.      expand, rather than suppress, the number of individuals and families

                      obtaining health insurance through ACA exchanges;

              b.      reduce, rather than increase, premiums for health insurance in the ACA

                      exchanges;

              c.      promote, rather than diminish, the availability of comprehensive,

                      reasonably-priced health insurance for individuals and families with

                      preexisting conditions;

              d.      encourage, rather than discourage, individuals and families to obtain

                      health insurance that provides the coverage that Congress, in the ACA,

                      determined is necessary to protect American families against the physical

                      and economic devastation that results from lesser insurance, with limits on




                                                150
               Case 1:18-cv-02364-DKC Document 44-1 Filed 01/25/19 Page 157 of 159




                                                                                                     Formatted: Tab stops: 3.25", Centered + 6.5", Right +
                                                                                                     Not at 1.8"

                       coverage that leaves them unable to cover the costs of an accident or

                       unexpected illness;

         6.     enjoin Defendants from implementing Executive Order No. 13,765 so as to

undermine, rather than faithfully execute, the ACA;

         7.     order Defendants to fully fund advertising under the ACA;

         8.     enjoin Defendants from producing and disseminating advertisements that aim to

undermine the ACA;

         9.     order Defendants to fully fund Navigators under the ACA;

         10.    enjoin Defendants from incentivizing Navigators to advertise non-ACA compliant

plans;

         11.    order Defendants to lengthen theexpand open enrollment period;

         12.    order Defendants to resume participation in enrollment events and other outreach

activities under the ACA;

         13.    order Defendants to faithfully enforce the individual mandate as prescribed in the

ACA (as amended);

         14.    order Defendants to process states’ waiver applications under the ACA so as to

faithfully implement the Act;

         15.    enjoin Defendants from implementing Executive Order No. 13,813 so as to

undermine, rather than faithfully execute, the ACA;

         16.    award Plaintiffs their costs, attorneys’ fees, and other disbursements for this

action; and

         17.    grant any other relief this Court deems appropriate.

 Dated: Aug. 2, 2018January 25, 2019                   Respectfully submitted,




                                                 151
           Case 1:18-cv-02364-DKC Document 44-1 Filed 01/25/19 Page 158 of 159




                                                                                                Formatted: Tab stops: 3.25", Centered + 6.5", Right +
                                                                                                Not at 1.8"

City of Columbus                                  Javier M. Guzman (D.C. Bar No. 462679) (pro
Zach Klein (OH Bar No. 0078222)                       hac vice motion forthcoming)
City Attorney                                     Legal Director

Lara N. Baker-Morrish (OH Bar No. 0063721)        /s/ Adam Grogg
City Solicitor General                            Adam Grogg (D.C. Bar No. 1552438) (pro hac
                                                       vice motion forthcoming)
Charles P. Campisano (OH Bar No. 0095201)         Senior Counsel
Jennifer L. Shea (OH Bar No. 0085239)
Assistant City Attorneys                          John Lewis (D.C. Bar No. 1033826) (pro hac
                                                     vice motion forthcoming)
Columbus City Attorney’s Office                   Counsel
77 N. Front St., 4th Floor
Columbus, OH 43215                                Democracy Forward Foundation
(614) 645-7385                                    1333 H St. NW
zmklein@columbus.gov                              Washington, DC 20005
lnbaker-morrish@columbus.gov                      (202) 448-9090
cpcampisano@columbus.gov                          jguzman@democracyforward.org
jlshea@columbus.gov                               agrogg@democracyforward.org
                                                  jlewis@democracyforward.org
Mayor and City Council of Baltimore
Andre M. Davis #00362                             /s/ Sara E. Kropf
City Solicitor                                    Sara E. Kropf (D. Md. Bar No. 26818)
                                                  Law Office of Sara Kropf, PLLC
Suzanne Sangree #26130                            701 8th St. NW, Suite 300
Senior Counsel for Public Safety & Director of    Washington, DC 20001
Affirmative Litigation                            (202) 627-6900
                                                  sara@kropf-law.com
Elizabeth R. Martinez #29394
Assistant Solicitor, Litigation                   Counsel for Plaintiffs

City of Baltimore Department of Law
City Hall, Room 109
100 N. Holliday St.
Baltimore, MD 21202
(443) 388-2190
andre.davis@baltimorecity.gov
suzanne.sangree2@baltimorecity.gov
liz.martinez@baltimorecity.gov



City of Cincinnati
Paula Boggs Muething (OH Bar No. 0080018)
City Solicitor




                                            152
           Case 1:18-cv-02364-DKC Document 44-1 Filed 01/25/19 Page 159 of 159




                                                                Formatted: Tab stops: 3.25", Centered + 6.5", Right +
                                                                Not at 1.8"

Office of the City Solicitor, Cincinnati
City Hall, Room 214
801 Plum St.
Cincinnati, OH 45202

City of Chicago
Edward N. Siskel (IL Bar No. 6279423)
Corporation Counsel

Jane Elinor Notz (IL Bar No. 6270361)
Deputy Corporation Counsel
Affirmative Litigation Division

Stephen J. Kane (IL Bar No. 6272490)
Assistant Corporation Counsel
Affirmative Litigation Division

City of Chicago Department of Law
121 N. LaSalle St., Room 600
Chicago, IL 60602
edward.siskel@cityofchicago.org

City of Philadelphia
Marcel S. Pratt
Solicitor of the City of Philadelphia

Diana P. Cortes (PA Bar No. 204274)
Chair, Litigation Group

Eleanor N. Ewing (PA Bar No. 28226)
Chief Deputy Solicitor, Affirmative & Special
Litigation Unit
Benjamin H. Field (PA Bar No. 204569)
Divisional Deputy City Solicitor, Affirmative
& Special Litigation Unit

City of Philadelphia Law Department
1515 Arch Street, 17th Floor
Philadelphia, PA 19102
diana.cortes@phila.gov
eleanor.ewing@phila.gov
benjamin.field@phila.gov
(215) 683-5000




                                            153
